 



EXHIBIT 10.1
 
 
PEERLESS MFG. CO.
REVOLVING CREDIT AND TERM LOAN AGREEMENT
DATED AS OF APRIL 30, 2008
COMERICA BANK
AS ADMINISTRATIVE AGENT AND LEAD ARRANGER
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
1. DEFINITIONS
    1  
1.1 Certain Defined Terms
    1  
 
       
2. REVOLVING CREDIT
    33  
2.1 Commitment
    34  
2.2 Accrual of Interest and Maturity; Evidence of Indebtedness
    34  
2.3 Requests for and Refundings and Conversions of Advances
    35  
2.4 Disbursement of Advances
    37  
2.5 Swing Line
    38  
2.6 Interest Payments; Default Interest
    44  
2.7 Optional Prepayments
    45  
2.8 Primebased Advance in Absence of Election or Upon Default
    45  
2.9 Revolving Credit Facility Fee
    46  
2.10 Mandatory Repayment of Revolving Credit Advances
    46  
2.11 Optional Reduction or Termination of Revolving Credit Aggregate Commitment
    47  
2.12 Use of Proceeds of Advances
    48  
2.13 Extension of Revolving Credit Maturity Date
    48  
 
       
3. LETTERS OF CREDIT
    49  
3.1 Letters of Credit
    49  
3.2 Conditions to Issuance
    49  
3.3 Notice
    52  
3.4 Letter of Credit Fees; Increased Costs
    53  
3.5 Other Fees
    54  
3.6 Participation Interests in and Drawings and Demands for Payment Under
Letters of Credit
    55  
3.7 Obligations Irrevocable
    57  
3.8 Risk Under Letters of Credit
    58  
3.9 Indemnification
    59  
3.10 Right of Reimbursement
    60  
3.11 Existing Letters of Credit
    60  
 
       
4. TERM LOAN
    61  
4.1 Term Loan
    61  
4.2 Accrual of Interest and Maturity; Evidence of Indebtedness
    61  
4.3 Repayment of Principal
    62  
4.4 Term Loan Rate Requests; Refundings and Conversions of Advances of the Term
Loan
    62  
4.5 Prime-based Advance in Absence of Election or Upon Default
    63  
4.6 Interest Payments; Default Interest
    63  
4.7 Optional Prepayment of Term Loan
    64  
4.8 Mandatory Prepayment of Term Loan
    65  

i



--------------------------------------------------------------------------------



 



              Page
4.9 Use of Proceeds
    66  
 
       
5. CONDITIONS
    66  
5.1 Conditions of Initial Advances
    66  
5.2 Continuing Conditions
    71  
 
       
6. REPRESENTATIONS AND WARRANTIES
    71  
6.1 Corporate Authority
    71  
6.2 Due Authorization
    71  
6.3 Good Title; Leases; Assets; No Liens
    72  
6.4 Taxes
    72  
6.5 No Defaults
    72  
6.6 Enforceability of Agreement and Loan Documents
    72  
6.7 Compliance with Laws
    73  
6.8 Non-contravention
    73  
6.9 Litigation
    73  
6.10 Consents, Approvals and Filings, Etc
    73  
6.11 No Investment Company or Margin Stock
    74  
6.12 ERISA
    74  
6.13 Conditions Affecting Business or Properties
    74  
6.14 Environmental and Safety Matters
    75  
6.15 Subsidiaries
    75  
6.16 Management Agreements
    75  
6.17 Material Contracts
    75  
6.18 Customer and Supplier Relationships
    75  
6.19 Franchises, Patents, Copyrights, Tradenames, etc
    76  
6.20 Capital Structure
    76  
6.21 Accuracy of Information
    76  
6.22 Solvency
    77  
6.23 Employee Matters
    77  
6.24 No Misrepresentation
    77  
6.25 Corporate Documents and Corporate Existence
    77  
6.26 Nitram Acquisition
    77  
 
       
7. AFFIRMATIVE COVENANTS
    79  
7.1 Financial Statements
    79  
7.2 Certificates; Other Information
    80  
7.3 Payment of Obligations
    81  
7.4 Conduct of Business and Maintenance of Existence; Compliance with Laws
    81  
7.5 Maintenance of Property; Insurance
    82  
7.6 Inspection of Property; Books and Records, Discussions
    83  
7.7 Notices
    84  
7.8 Hazardous Material Laws
    85  
7.9 Financial Covenants
    85  
7.10 Governmental and Other Approvals
    86  
7.11 Compliance with ERISA; ERISA Notices
    86  
7.12 Future Subsidiaries; Additional Collateral
    86  

ii



--------------------------------------------------------------------------------



 



              Page
7.13 Accounts
    89  
7.14 Use of Proceeds
    89  
7.15 Hedging Transaction
    89  
7.16 PMFG, Inc. and PMFG Merger Sub, Inc
    89  
7.17 Orchard Park, New York Collateral Access Agreement
    90  
7.18 Further Assurances and Information
    90  
 
       
8. NEGATIVE COVENANTS
    90  
8.1 Limitation on Debt
    90  
8.2 Limitation on Liens
    91  
8.3 Acquisitions
    92  
8.4 Limitation on Mergers, Dissolution or Sale of Assets
    92  
8.5 Restricted Payments
    94  
8.6 Limitation on Capital Expenditures
    94  
8.7 Limitation on Investments, Loans and Advances
    95  
8.8 Transactions with Affiliates
    96  
8.9 Sale-Leaseback Transactions
    96  
8.10 Limitations on Other Restrictions
    96  
8.11 Prepayment of Debt
    97  
8.12 Amendment of Subordinated Debt Documents
    97  
8.13 Modification of Certain Agreements
    97  
8.14 Management Fees
    97  
8.15 Fiscal Year
    97  
 
       
9. DEFAULTS
    97  
9.1 Events of Default
    97  
9.2 Exercise of Remedies
    100  
9.3 Rights Cumulative
    100  
9.4 Waiver by Borrowers of Certain Laws
    100  
9.5 Waiver of Defaults
    101  
9.6 Set Off
    101  
 
       
10. PAYMENTS, RECOVERIES AND COLLECTIONS
    101  
10.1 Payment Procedure
    101  
10.2 Application of Proceeds of Collateral
    104  
10.3 Pro-rata Recovery
    104  
 
       
11. CHANGES IN LAW OR CIRCUMSTANCES; INCREASED COSTS
    104  
11.1 Reimbursement of Prepayment Costs
    104  
11.2 Eurodollar Lending Office
    105  
11.3 Circumstances Affecting Eurodollar-based Rate Availability
    105  
11.4 Laws Affecting Eurodollar-based Advance Availability
    106  
11.5 Increased Cost of Eurodollar-based Advances
    106  
11.6 Capital Adequacy and Other Increased Costs
    107  
11.7 Right of Lenders to Fund through Branches and Affiliates
    108  
11.8 Mitigation of Obligations
    108  
11.9 Margin Adjustment
    108  

iii



--------------------------------------------------------------------------------



 



              Page
11.10 Availability of Alternate Currency
    109  
 
       
12. AGENT
    110  
12.1 Appointment of Agent
    110  
12.2 Deposit Account with Agent or any Lender
    110  
12.3 Scope of Agent’s Duties
    110  
12.4 Successor Agent
    111  
12.5 Credit Decisions
    111  
12.6 Authority of Agent to Enforce This Agreement
    111  
12.7 Indemnification of Agent
    112  
12.8 Knowledge of Default
    112  
12.9 Agent’s Authorization; Action by Lenders
    113  
12.10 Enforcement Actions by the Agent
    113  
12.11 Collateral Matters.
    113  
12.12 Agents in their Individual Capacities
    114  
12.13 Agent’s Fees
    114  
12.14 Documentation Agent or other Titles
    114  
12.15 No Reliance on Agent’s Customer Identification Program
    114  
12.16 Bulkley Capital
    115  
 
       
13. MISCELLANEOUS
    115  
13.1 Accounting Principles
    115  
13.2 Consent to Jurisdiction
    115  
13.3 Law of Texas
    116  
13.4 Interest
    116  
13.5 Closing Costs and Other Costs; Indemnification
    117  
13.6 Notices
    118  
13.7 Further Action
    119  
13.8 Successors and Assigns; Participations; Assignments
    119  
13.9 Counterparts
    123  
13.10 Amendment and Waiver
    123  
13.11 Confidentiality
    124  
13.12 Substitution of Lenders
    125  
13.13 Withholding Taxes
    126  
13.14 Taxes and Fees
    127  
13.15 WAIVER OF JURY TRIAL
    127  
13.16 Patriot Act Notice
    128  
13.17 Complete Agreement; Conflicts
    128  
13.18 Severability
    128  
13.19 Table of Contents and Headings; Section References
    128  
13.20 Construction of Certain Provisions
    128  
13.21 Independence of Covenants
    128  
13.22 Electronic Transmissions
    129  
13.23 Advertisements
    129  
13.24 Reliance on and Survival of Provisions
    129  
13.25 Joint and Several Liability
    130  
13.26 Judgment Currency
    132  

iv



--------------------------------------------------------------------------------



 



              Page
 
       
14. GUARANTY OF HOLDINGS.
    132  
14.1 Guaranty
    132  
14.2 Unconditional Character of the Guaranty
    133  
14.3 Reinstatement
    134  
14.4 Waiver of Defenses
    134  
14.5 Representations, Warranties and Covenants
    135  

v



--------------------------------------------------------------------------------



 



EXHIBITS
A FORM OF REQUEST FOR REVOLVING CREDIT ADVANCE
B FORM OF REVOLVING CREDIT NOTE
C FORM OF SWING LINE NOTE
D FORM OF REQUEST FOR SWING LINE ADVANCE
E FORM OF NOTICE OF LETTERS OF CREDIT
F FORM OF SECURITY AGREEMENT
G FORM OF BORROWING BASE CERTIFICATE
H FORM OF ASSIGNMENT AGREEMENT
I FORM OF GUARANTY
J FORM OF COVENANT COMPLIANCE REPORT
K FORM OF TERM LOAN NOTE
L FORM OF TERM LOAN RATE REQUEST
M FORM OF SWING LINE PARTICIPATION CERTIFICATE
SCHEDULES

     
1.1
  Percentages and Allocations
1.2
  Pricing Matrix
1.3
  Corporate Documents and Corporate Existence
1.4
  Existing Letters of Credit
1.5
  Real Estate Documentation
5.2
  Jurisdictions in Which Credit Parties are Qualified to do Business
6.3(b)
  Owned and Leased Real Property
6.4
  Taxes
6.7
  Compliance with Laws
6.9
  Litigation
6.10
  Consents, Approvals, Filings
6.12
  ERISA
6.14
  Environmental Matters
6.15
  Subsidiaries
6.16
  Management and Employment Agreements
6.17
  Material Contracts
6.18
  Customer and Supplier Relationships
6.19
  Franchises, Patents, Copyrights, Tradenames, etc.
6.20
  Capital Structure
6.23
  Employee Matters
8.1
  Existing Debt
8.2
  Existing Liens
8.7
  Existing Investments
8.8
  Transactions with Affiliates
13.6
  Notices

 



--------------------------------------------------------------------------------



 



REVOLVING CREDIT AND TERM LOAN AGREEMENT
     This Revolving Credit and Term Loan Agreement (“Agreement”) is made as of
the 30th day of April, 2008, by and among the financial institutions from time
to time signatory hereto (individually a “Lender,” and any and all such
financial institutions collectively the “Lenders”), Comerica Bank, as
Administrative Agent for the Lenders (in such capacity, the “Agent”), Arranger,
Syndication Agent and Documentation Agent, PMFG, Inc. (“Holdings”), Peerless
Mfg. Co. (“Company”), PMC Acquisition, Inc. (“PMC Acquisition”, and following
the execution and delivery by any other Subsidiary, and acceptance by the Agent,
from time to time, of a Credit Agreement Joinder Agreement from such Subsidiary,
collectively with the Company and each such Subsidiary, the “Borrowers” and each
individually, a “Borrower”).
RECITALS
     A. Holdings and Borrowers have requested that the Lenders extend credit and
letters of credit to Borrowers on the terms and conditions set forth herein.
     B. The Lenders are prepared to extend such credit as aforesaid, but only on
the terms and conditions set forth in this Agreement.
     NOW THEREFORE, in consideration of the covenants contained herein,
Holdings, Borrowers, the Lenders, and the Agent agree as follows:
1. DEFINITIONS.
     1.1 Certain Defined Terms. For the purposes of this Agreement the following
terms will have the following meanings:
     “Account(s)” shall mean any account or account receivable as defined under
the UCC, including without limitation, with respect to any Person, any right of
such Person to payment for goods sold or leased or for services rendered.
     “Account Control Agreement(s)” shall mean those certain account control
agreements, or similar agreements that are delivered pursuant to Section 7.13 of
this Agreement or otherwise, as the same may be amended, restated or otherwise
modified from time to time.
     “Account Debtor” shall mean the party who is obligated on or under any
Account.
     “Advance(s)” shall mean, as the context may indicate, a borrowing requested
by a Borrower, and made by the Revolving Credit Lenders under Section 2.1
hereof, the Term Loan Lenders under Section 4.1 hereof, or the Swing Line Lender
under Section 2.5 hereof, including without limitation any readvance, refunding
or conversion of such borrowing pursuant to Section 2.3, 2.5 or 4.4 hereof, and
any advance deemed to have been made in respect of a Letter of Credit

1



--------------------------------------------------------------------------------



 



under Section 3.6 hereof, and shall include, as applicable, a Eurodollar-based
Advance, a Prime-based Advance and a Quoted Rate Advance.
     “Affected Lender” shall have the meaning set forth in Section 13.12 hereof.
     “Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling (including but not limited to all directors
and officers of such Person), controlled by, or under direct or indirect common
control with such Person. A Person shall be deemed to control another Person for
the purposes of this definition if such Person possesses, directly or
indirectly, the power (i) to vote 10% or more of the Equity Interests having
ordinary voting power for the election of directors or managers of such other
Person or (ii) to direct or cause the direction of the management and policies
of such other Person, whether through the ownership of voting securities, by
contract or otherwise.
     “Affiliate Receivables” shall mean, as of any date of determination, any
amounts in respect of loans or advances owing to Holdings from any of its
Subsidiaries or Affiliates or any officer, director or shareholder of any Credit
Party at such time.
     “Agent” shall have the meaning set forth in the preamble, and include any
successor agents appointed in accordance with Section 12.4 hereof.
     “Agent’s Correspondent” shall mean for Eurodollar-based Advances, Agent’s
Grand Cayman Branch (or for the account of said branch office, at Agent’s main
office in Detroit, Michigan, United States).
     “Agreement of Escrow Agent” shall mean an agreement in form and substance
satisfactory to Agent, pursuant to which the Escrow Agent consents to the
collateral assignment by the Company of its rights under the Escrow Agreement
and agrees that it will, upon the receipt from Agent of written notice of the
occurrence and continuance of an Event of Default under this Agreement, (x) pay
any escrow proceeds at any time owing to any Credit Party in accordance with the
terms of the Purchase Agreement and the Escrow Agreement, to the Agent, and
(y) to otherwise follow the Agent’s instructions with respect to the
disbursement of such escrow proceeds, as the same may be amended, restated or
otherwise modified from time to time.
     “Alternate Base Rate” shall mean, for any day, an interest rate per annum
equal to the Federal Funds Effective Rate in effect on such day, plus one
percent (1.0%).
     “Alternate Currency” shall mean, subject to availability and the terms and
conditions of this Agreement, any freely convertible foreign currency which a
Borrower requests the Agent to include as an Alternate Currency hereunder and
which is agreed to in writing by Agent and the Issuing Lender.
     “Anti-Terrorism Laws” shall have the meaning set forth in Section 3.2(e).
     “Applicable Fee Percentage” shall mean, as of any date of determination
thereof, the applicable percentage used to calculate certain of the fees due and
payable hereunder, determined by reference to the appropriate columns in the
Pricing Matrix attached to this Agreement as Schedule 1.1.

2



--------------------------------------------------------------------------------



 



     “Applicable Interest Rate” shall mean, (i) with respect to each Revolving
Credit Advance and Term Loan Advance, the Eurodollar-based Rate or the
Prime-based Rate, and (ii) with respect to each Swing Line Advance, the
Prime-based Rate or, if made available by the Swing Line Lender at its option,
the Quoted Rate, in each case as selected by Borrowers from time to time subject
to the terms and conditions of this Agreement.
     “Applicable Margin” shall mean, as of any date of determination thereof,
the applicable interest rate margin, determined by reference to the appropriate
columns in the Pricing Matrix attached to this Agreement as Schedule 1.1, such
Applicable Margin to be adjusted solely as specified in Section 11.9 hereof.
     “Applicable Recapture Percentage” shall mean (i) at any time that
Consolidated Total Leverage Ratio for the Fiscal Year most recently then ended
is equal to or greater than 2.5 to 1.0, seventy five percent (75%); and (ii) at
any time that Consolidated Total Leverage Ratio for the Fiscal Year most
recently then ended is less than 2.5 to 1.0, fifty percent (50%).
     “Asset Sale” shall mean the sale, transfer or other disposition by any
Credit Party of any asset (other than the sale or transfer of less than one
hundred percent (100%) of the stock or other ownership interests of any
Subsidiary) to any Person (other than to a Borrower or a Guarantor).
     “Assignment Agreement” shall mean an Assignment Agreement substantially in
the form of Exhibit H hereto.
     “Authorized Signer” shall mean each person who has been authorized by a
Borrower to execute and deliver any requests for Advances hereunder pursuant to
a written authorization delivered to the Agent and whose signature card or
incumbency certificate has been received by the Agent.
     “Bankruptcy Code” shall mean Title 11 of the United States Code and the
rules promulgated thereunder.
     “Base Adjusted Net Worth” shall mean, as of the last day of any fiscal
quarter, an amount equal to the sum of $57,555,000 plus fifty percent (50%) of
Consolidated Net Income (not reduced by losses) of, prior to the Reorganization,
the Company and its Consolidated Subsidiaries, and after the Reorganization,
Holdings and its Consolidated Subsidiaries, for each fiscal quarter, commencing
with the quarter ending on June 30, 2008.
     “Borrower” shall have the meaning set forth in the preamble to this
Agreement.
     “Borrower Representative” shall mean Company, or any other Borrower
identified as the Borrower Representative in a written notice delivered to Agent
and signed by all Borrowers.
     “Borrowing Base” shall mean, as of any date of determination thereof, an
amount equal to the sum of (i) seventy five percent (75%) of Eligible Accounts
minus the positive difference between (A) billings in excess of cost and
(B) cost in excess of billings, plus (ii) the lesser of (A) forty five percent
(45%) of Eligible Inventory and (B) an amount equal to fifty percent (50%) of
the aggregate amount determined under clauses (i) and (ii)(A) of this
definition; provided that (x) the Borrowing Base shall be determined on the
basis of the most current Borrowing Base

3



--------------------------------------------------------------------------------



 



Certificate required or permitted to be submitted hereunder, and (y) the amount
determined as the Borrowing Base shall be subject to, without duplication, any
reserves for contras/offsets, drop ship receivables, inventory-in-transit,
potential offsets due to customer deposits, discount arrangements, chargebacks,
disputed accounts (or potential chargebacks or disputed accounts), and such
other reserves as reasonably established by the Agent, at the direction or with
the concurrence of the Majority Revolving Lenders from time to time, including,
without limitation any reserves or other adjustments established by Agent or the
Majority Revolving Credit Lenders on the basis of any subsequent collateral
audits conducted hereunder, all in accordance with ordinary and customary
asset-based lending standards, as reasonably determined by Agent and the
Majority Revolving Credit Lenders.
     “Borrowing Base Certificate” shall mean a borrowing base certificate, in
substantially the form of Exhibit G attached hereto, executed by a Responsible
Officer of the Borrower Representative.
     “Borrowing Base Obligors” shall mean Borrowers and the Guarantors, and
“Borrowing Base Obligor” shall mean any of them, as the context shall indicate.
     “Business Day” shall mean any day other than a Saturday or a Sunday on
which commercial banks are open for domestic and international business
(including dealings in foreign exchange) in Detroit, Michigan and New York, New
York; in the case of a Business Day which relates to a Eurodollar-based Advance,
on which dealings are carried on in the London interbank eurodollar market; and
if funds are to be paid or made available in any Alternate Currency, on such day
in the place where such funds are to be paid or made available.
     “Capital Expenditures” shall mean, for any period, with respect to any
Person (without duplication), the aggregate of all expenditures incurred by such
Person and its Subsidiaries during such period for the acquisition or leasing
(pursuant to a Capitalized Lease) of fixed or capital assets or additions to
equipment, plant and property that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries, but excluding
expenditures made in connection with the Reinvestment of Insurance Proceeds,
Condemnation Proceeds or the Net Cash Proceeds of Asset Sales.
     “Capitalized Lease” shall mean, as applied to any Person, any lease of any
property (whether real, personal or mixed) with respect to which the discounted
present value of the rental obligations of such Person as lessee thereunder, in
conformity with GAAP, is required to be capitalized on the balance sheet of that
Person.
     “Change in Control” shall mean any of the following events or
circumstances: (a) any Person or “group” (within the meaning of Section 13(d) or
14(d) of the Securities Exchange Act of 1934, as amended) other than
underwriters’ ownership of stock as an underwriting allotment as part of a bona
fide distribution to the public or Brown Advisory Securities, LLC shall either
(i) acquire beneficial ownership of more than 30% of any outstanding class of
common stock of Holdings having ordinary voting power in the election of
directors of Holdings or (ii) obtain the power (whether or not exercised) to
elect a majority of Holdings’ directors, or (b) any “Change of Control”, as such
term or similar concept is defined in any Subordinated Debt Document.

4



--------------------------------------------------------------------------------



 



     “Collateral” shall mean all property or rights in which a security
interest, mortgage, lien or other encumbrance for the benefit of the Lenders is
or has been granted or arises or has arisen, under or in connection with this
Agreement, the other Loan Documents, or otherwise to secure the Indebtedness.
     “Collateral Access Agreement” shall mean an agreement in form and substance
reasonably satisfactory to the Agent, pursuant to which the applicable mortgagee
or lessor of real property, or warehouseman, processor or other bailee
acknowledges the Liens under the Collateral Documents and subordinates or waives
any Liens held by such Person on the applicable property and, includes such
other agreements with respect to such property as Agent may require, as the same
may be amended, restated or otherwise modified from time to time.
     “Collateral Documents” shall mean the Security Agreement, the Trademark
Security Agreement, the Copyright Security Agreement, the Pledge Agreements, the
Mortgages, the Consent and Acknowledgments, the Account Control Agreements, the
Nitram Consent to Assignment, the Collateral Access Agreements, and all other
security documents (and any joinders thereto) executed by any Credit Party in
favor of the Agent on or after the Effective Date, in connection with any of the
foregoing collateral documents, in each case, as such collateral documents may
be amended or otherwise modified from time to time.
     “Comerica Bank” shall mean Comerica Bank, and its successors or assigns.
     “Condemnation Proceeds” shall mean the cash proceeds received by any Credit
Party in respect of any condemnation proceeding net of reasonable fees and
expenses (including without limitation attorneys’ fees and expenses) incurred in
connection with the collection thereof.
     “Consolidated” (or “consolidated”) or “Consolidating” (or “consolidating”)
shall mean, when used with reference to any financial term in this Agreement,
the aggregate for two or more Persons of the amounts signified by such term for
all such Persons determined on a consolidated (or consolidating) basis in
accordance with GAAP, applied on a consistent basis. Unless otherwise specified
herein, “Consolidated” and “Consolidating” shall refer to, prior to the
Reorganization, the Company and its Consolidated Subsidiaries, and after the
Reorganization, Holdings and its Subsidiaries, determined on a Consolidated or
Consolidating basis.
     “Consolidated Adjusted Net Worth” shall mean as of any date of
determination, for any Person, the total common shareholders’ equity of, prior
to the Reorganization, the Company and its Consolidated Subsidiaries, and after
the Reorganization, Holdings and its Consolidated Subsidiaries, together with
the amount, if any, of preferred stock which is classified as part of
shareholders’ equity, as reflected on the most recent regularly prepared
quarterly balance sheet of, prior to the Reorganization, the Company and its
Consolidated Subsidiaries, and after the Reorganization, Holdings and its
Consolidated Subsidiaries, which balance sheet shall be prepared in accordance
with GAAP, plus the aggregate principal amount of any Subordinated Debt minus
any Affiliate Receivables as of such date, as determined in accordance with
GAAP.
     “Consolidated EBITDA” shall mean for any period, Consolidated Net Income
for such period (i) plus, without duplication and only to the extent reflected
as a charge or reduction in the statement of such Consolidated Net Income for
such period and not excluded from Consolidated

5



--------------------------------------------------------------------------------



 



Net Income pursuant to the definition thereof, the sum of (a) Income Tax
expense, (b) Consolidated Interest Expense, (c) depreciation, depletion and
amortization expense, (d) any non-cash expenses, losses or other charges
(including, without limitation, whether or not otherwise includable as a
separate item in the statement of such Consolidated Net Income for such period,
non-cash losses on sales of assets (other than Inventory) outside of the
ordinary course of business and any Inventory write up due to purchase
accounting, but excluding losses or charges resulting from write-downs or
write-offs with respect to Accounts or Inventory), provided however that, for
the avoidance of doubt, to the extent any such non-cash expenses or losses
require cash payments in subsequent periods, such cash payments shall be
deducted from the calculation of Consolidated EBITDA in the periods in which
such cash payments are made, (e) any fees, costs, expenses and charges in an
aggregate amount not to exceed $5,500,000 incurred in connection with the Nitram
Acquisition, and related thereto, and (f) any fees, costs, expenses or charges
incurred in connection with the offering of any Equity Interests by Holdings in
an aggregate amount not to exceed $5,000,000, and minus the gains (and any
correlating taxes paid) in connection with the sale of the property located at
2819 Walnut Hill Lane, Dallas, Texas 75229; provided, however, that with respect
to all Subsidiaries acquired by Company pursuant to the Nitram Acquisition,
Consolidated EBITDA with respect to such entities (a) for the fiscal quarter
ending June 30, 2008, shall be deemed to be equal to four times Consolidated
EBITDA for such entities for the fiscal quarter ending June 30, 2008, (ii) for
the fiscal quarter ending September 30, 2008, shall be deemed to be equal to two
times Consolidated EBITDA for such entities for the two fiscal quarters ending
September 30, 2008 and (iii) for the fiscal quarter ending December 31, 2008,
shall be deemed to be equal to four thirds times the Consolidated EBITDA for
such entities for the three fiscal quarters ending December 31, 2008.
     “Consolidated Fixed Charges” shall mean, as of any date of determination,
the sum, without duplication, of (i) all cash Consolidated Interest Expense paid
or payable by any Credit Party in respect of such period on the Consolidated
Funded Debt and in respect of Hedging Transactions less interest income
(including, without limitation, income earned under Hedging Transactions plus
losses incurred under Hedging Transactions), in each case for the four
consecutive fiscal quarters ending on the applicable date of determination plus
(ii) all installments of principal or other sums due and payable by any Credit
Party with respect to the Consolidated Funded Debt (including principal payments
in respect of the Term Loan and the principal component of obligations under
Capitalized Leases, but excluding voluntary prepayments of the Term Loan),
during the four consecutive fiscal quarters immediately succeeding the
applicable date of determination plus (iii) all Distributions paid by any Credit
Party during the four consecutive fiscal quarters ending on the applicable date
of determination.
     “Consolidated Fixed Charge Coverage Ratio” shall mean as of any date of
determination, the ratio of (a) Consolidated EBITDA for the four consecutive
fiscal quarters ending on the applicable date of determination minus Capital
Expenditures made by any Credit Party during the four consecutive fiscal
quarters ending on the applicable date of determination excluding any Capital
Expenditure financed with money borrowed (other than Revolving Credit Advances
or Swing Line Advances) or the principal part of Capitalized Leases to
(b) Consolidated Fixed Charges.
     “Consolidated Funded Debt” shall mean at any date the aggregate amount of
all Funded Debt of the Credit Parties at such date, determined on a Consolidated
basis.

6



--------------------------------------------------------------------------------



 



     “Consolidated Interest Expense” shall mean for any period the total cash
interest expense (including that attributable to Capitalized Leases) of the
Credit Parties on a Consolidated basis, determined in accordance with GAAP.
     “Consolidated Net Income” shall mean for any period, the consolidated net
income (or loss) of the Credit Parties, determined on a Consolidated basis in
accordance with GAAP, including the income (or deficit) of any Person accrued
prior to the date it becomes a Subsidiary or is merged into or consolidated with
any Credit Party, if the Agent has received satisfactory (in form and substance)
financial information relating to such Person; provided that there shall be
excluded (a) the income (or deficit) of any Person (other than, prior to the
Reorganization, a Subsidiary of the Company, and after the Reorganization, a
Subsidiary of Holdings) in which any Person (other than, prior to the
Reorganization, Company or any of its Subsidiaries, and after the
Reorganization, Holdings or any of its Subsidiaries) has a joint interest,
except to the extent that any such income is actually received by Holdings or
any of its Subsidiaries from such Person in the form of dividends or similar
distributions and (b) the undistributed earnings of, prior to the
Reorganization, any Subsidiary of the Company, and after the Reorganization, any
Subsidiary of Holdings, to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any Contractual Obligation (other than under any Loan
Document) or Requirement of Law applicable to such Subsidiary.
     “Consolidated Total Leverage Ratio” shall mean as of any date of
determination, the ratio of (a) Consolidated Funded Debt as of such date to
(b) Consolidated EBITDA for the four consecutive fiscal quarters ending on the
applicable date of determination; provided that, Consolidated Funded Debt and
Consolidated EBITDA, for purposes of calculating Consolidated Total Leverage
Ratio, shall only include the Funded Debt and Consolidated EBITDA of Company,
Nitram and their respective Domestic Subsidiaries.
     “Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Copyright Security Agreement” shall mean each Copyright Security Agreement
in form and substance satisfactory to Agent, executed and delivered as of the
Effective Date, or executed and delivered after the Effective Date, by any of
the Credit Parties in favor of the Agent, as amended, restated or otherwise
modified from time to time.
     “Covenant Compliance Report” shall mean the report to be furnished by
Borrowers to the Agent pursuant to Section 7.2(a) hereof, substantially in the
form attached hereto as Exhibit J and certified by a Responsible Officer of the
Borrower Representative, in which report Borrowers shall set forth the
information specified therein and which shall include a statement of then
applicable level for the Applicable Margin and Applicable Fee Percentages as
specified in Schedule 1.1 attached to this Agreement.
     “Credit Agreement Joinder Agreement” shall mean, collectively, that joinder
agreement dated as of the Effective Date by and among the Nitram and its
Domestic Subsidiaries and Agent, and such other joinder agreement executed and
delivered from time to time pursuant to

7



--------------------------------------------------------------------------------



 



Section 7.12, in each case in form and substance acceptable to the Agent, and as
the same may be amended, restated or otherwise modified from time to time.
     “Credit Parties” shall mean, prior to the Reorganization, Company and its
Domestic Subsidiaries, and after the Reorganization, Holdings and its Domestic
Subsidiaries, and “Credit Party” shall mean any one of them, as the context
indicates or otherwise requires.
     “Debt” shall mean as to any Person, without duplication (a) all Funded Debt
of a Person, (b) all Guarantee Obligations of such Person, (c) all obligations
of such Person under conditional sale or other title retention agreements
relating to property or assets purchased by such Person, (d) all indebtedness of
such Person arising in connection with any Hedging Transaction entered into by
such Person, (e) all recourse Debt of any partnership of which such Person is
the general partner, and (f) any Off Balance Sheet Liabilities.
     “Default” shall mean any event that with the giving of notice or the
passage of time, or both, would constitute an Event of Default under this
Agreement.
     “Distribution” is defined in Section 8.5 hereof.
     “Dollar Amount” shall mean (i) with respect to, as applicable, each Advance
or Letter of Credit made, issued or carried (or to be made, issued or carried)
in Dollars, the principal amount thereof and (ii) with respect to each Letter of
Credit issued (or to be issued) in an Alternate Currency, the amount of Dollars
which is equivalent to the undrawn amount of such Letter of Credit or
Reimbursement Obligation thereunder, as applicable, at the most favorable spot
exchange rate determined by Agent to be available to it for the sale of Dollars
for such Alternate Currency at approximately 11:00 A.M. (Detroit time) two
(2) Business Days before such Letter of Credit is issued (or to be issued) or
the undrawn amount of such Letter of Credit or Reimbursement Obligation
thereunder, as applicable, is being determined, as such Dollar Amount may be
adjusted from time to time pursuant to Section 2.10 hereof, provided, however,
with respect to any Reimbursement Obligation in respect of any Letter of Credit,
the applicable Dollar Amount shall be determined at the time the drawing in
question was paid or disbursed by the Issuing Lender. Notwithstanding anything
to the contrary contained in this definition, at any time that a Default or
Event of Default has occurred and is continuing, the Agent may revalue the
Dollar Amount of any Letter of Credit Obligation or any other Indebtedness
outstanding under this Agreement and the other Loan Documents in an Alternate
Currency in its sole discretion.
     “Dollars” and the sign “$” shall mean lawful money of the United States of
America.
     “Domestic Disregarded Subsidiary” is defined in Section 7.12(d) hereof.
     “Domestic Subsidiary” shall mean any Subsidiary of Holdings incorporated or
organized under the laws of the United States of America, or any state or other
political subdivision thereof or which is disregarded as an entity separate from
Holdings or a Domestic Subsidiary of Holdings for United States federal income
tax purposes, in each case provided such Subsidiary is owned by Holdings or a
Domestic Subsidiary of Holdings, and “Domestic Subsidiaries” shall mean any or
all of them.

8



--------------------------------------------------------------------------------



 



     “Documentary Letter of Credit” shall mean any documentary or trade letter
of credit or similar instrument issued for the account of any Borrower for the
purpose of providing the primary payment mechanism in connection with the
purchase of any material, goods or services by such Borrower in the ordinary
course of business, issued by the Issuing Lender pursuant to Section 3 hereof
and in accordance with its usual customs and practices for documentary or trade
letters of credit and in any event providing only for drafts payable at sight.
     “Documentary Letter of Credit Obligations” shall mean at any date of
determination, all Letter of Credit Obligations in respect of Documentary
Letters of Credit.
     “Effective Date” shall mean the date on which all the conditions precedent
set forth in Sections 5.1 and 5.2 have been satisfied.
     “Electronic Transmission” shall mean each document, instruction,
authorization, file, information and any other communication transmitted, posted
or otherwise made or communicated by e-mail or E-Fax, or otherwise to or from an
E-System or other equivalent service.
     “Eligible Accounts” shall mean an Account as to which the following is true
and accurate as of the date that such Account is included in the applicable
Borrowing Base Certificate:

  (a)   such Account arose in the ordinary course of the business of a Borrowing
Base Obligor out of either (i) a bona fide sale of Inventory by such Borrowing
Base Obligor, and in such case such Inventory has in fact been shipped to the
applicable Account Debtor or the Inventory has otherwise been accepted by the
applicable Account Debtor, or (ii) services performed by such Borrowing Base
Obligor under an enforceable contract (written or oral), and in such case such
services have in fact been performed for the applicable Account Debtor and
accepted by such Account Debtor;     (b)   such Account represents a legally
valid and enforceable claim which is due and owing to a Borrowing Base Obligor
by the applicable Account Debtor and for such amount as is represented by
Borrowers to Agent in the applicable Borrowing Base Certificate;     (c)   such
Account is not owing more than sixty (60) days after the date on which payment
of the original invoice or other writing evidencing such account is due;     (d)
  the unpaid balance of such Account (or portion thereof) that is included in
the applicable Borrowing Base Certificate is not subject to any defense or
counterclaim that has been asserted by the applicable Account Debtor, or any
setoff, contra account, credit, allowance or adjustment by the Account Debtor
because of returned, inferior or damaged Inventory or services, or for any other
reason, except for customary discounts allowed by the applicable Borrowing Base
Obligor in the ordinary course of business for prompt payment, and, to the
extent there is any agreement between the

9



--------------------------------------------------------------------------------



 



      applicable Borrowing Base Obligor, the related Account Debtor and any
other Person, for any rebate, discount, concession or release of liability in
respect of such Account, in whole or in part, the amount of such rebate,
discount, concession or release of liability shall be excluded from the
Borrowing Base;     (e)   the applicable Borrowing Base Obligor has granted to
the Agent pursuant to or in accordance with the Collateral Documents (except to
the extent not required to do so thereunder) a first priority perfected security
interest in such Account prior in right to all other Persons and such Account
has not been sold, transferred or otherwise assigned or encumbered by such
Borrowing Base Obligor, as applicable, to or in favor of any Person other than
pursuant to or in accordance with the Collateral Documents or this Agreement;  
  (f)   it is not owing by any Account Debtor who, as of the date of
determination, has failed to pay twenty-five percent (25%) or more of the
aggregate amount of its Accounts owing to any Borrowing Base Obligor within
sixty (60) days since the date on which payment of the original invoice or other
writing evidencing such account is due;     (g)   it is not an Account owing by
any Account Debtor which when aggregated with all other Accounts owing by such
Account Debtor would cause the Borrowing Base Obligors’ Accounts owing from such
Account Debtor to exceed an amount equal to thirty percent (30%) (or such
greater percentage as is consented to by the Agent) of the Borrowing Base
Obligors’ aggregate Eligible Accounts owing from all Account Debtors;     (h)  
such Account is not represented by any note, trade acceptance, draft or other
negotiable instrument or by any chattel paper, except to the extent any such
note, trade acceptance, draft, other negotiable instrument or chattel paper has
been endorsed and delivered by any Borrowing Base Obligor pursuant to or in
accordance with the Collateral Documents or this Agreement and/or otherwise in a
manner satisfactory to the Agent on or prior to such Account’s inclusion in any
applicable Borrowing Base Certificate;     (i)   the Borrowing Base Obligors
have not received, with respect to such Account, any notice of the dissolution,
liquidation, termination of existence, insolvency, business failure, appointment
of a receiver for any part of the property of, assignment for the benefit of
creditors by, or the filing of a petition in bankruptcy or the commencement of
any proceeding under any bankruptcy or insolvency laws by or against, such
Account Debtor; provided, however, that the portion, if any, of the amount owed
to a Borrowing Base Obligor by an Account Debtor entitled to administrative
expense status under Section 503 of Title 11, United States Code, shall not be
deemed ineligible pursuant to this clause (i);

10



--------------------------------------------------------------------------------



 



  (j)   it is not an Account billed in advance (other than progress billings or
similar billings in advance or on delivery against deliverables or standards
specified in the applicable contract, provided that such deliverables have been
received or standards attained), payable on delivery, for consigned goods, for
guaranteed sales, for unbilled sales, payable at a future date in accordance
with its terms or bonded or insured by a surety company; and     (k)   the
Account Debtor on such Account is not:

  (i)   an Affiliate of any Credit Party;     (ii)   the United States of
America or any department, agency, or instrumentality thereof (unless the
applicable Borrowing Base Obligor has assigned its right to payment of such
Account to Agent in a manner satisfactory to Agent so as to comply with the
provisions of the Federal Assignment of Claims Act);     (iii)   a citizen or
resident of any jurisdiction other than one of the United States or a province
in or territory of Canada which has adopted the Personal Property Security Act
which is substantially similar to the Personal Property Security Act in effect
in the Province of Ontario as of the date hereof , unless such Account is
secured by a letter of credit issued by a bank acceptable to the Agent which
letter of credit shall be in form and substance acceptable to the Agent and/or
is adequately covered by foreign credit insurance provided by a solvent insurer
acceptable to Agent; or     (iv)   an Account Debtor whose Accounts the Agent,
acting in its reasonable credit judgment, has deemed not to constitute Eligible
Accounts because the collectibility of such Accounts is or is reasonably
expected to be impaired.

     Any Account, which is at any time an Eligible Account but which
subsequently fails to meet any of the foregoing requirements, shall forthwith
cease to be an Eligible Account.
     “Eligible Assignee” shall mean (a) a Lender; (b) an Affiliate of a Lender;
(c) any Person (other than a natural person) that is or will be engaged in the
business of making, purchasing, holding or otherwise investing in commercial
loans or similar extensions of credit in the ordinary course of its business,
provided that such Person is administered or managed by a Lender, an Affiliate
of a Lender or an entity or Affiliate of an entity that administers or manages a
Lender; or (d) any other Person (other than a natural person) approved by the
(i) Agent (and in the case of an assignment of a commitment under the Revolving
Credit, the Issuing Lender and Swing Line Lender), and (ii) unless an Event of
Default has occurred and is continuing, Borrowers (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include any Credit Party, or any of Affiliates or
Subsidiaries of any Credit Party; and provided further that notwithstanding
clause (d)(ii) of this

11



--------------------------------------------------------------------------------



 



definition, no assignment shall be made to an entity which is a competitor of
any Credit Party without the consent of Borrowers, which consent may be withheld
in its sole discretion.
     “Eligible Inventory” shall mean Inventory of any Borrowing Base Obligor
which meets each of the following requirements on the date that such Inventory
is included in the applicable Borrowing Base Certificate:

  (a)   it (i) is subject to a first priority perfected Lien in favor of Agent
and (ii) is not subject to any Liens;     (b)   it is in saleable condition;    
(c)   it is stored and held in locations owned by a Borrowing Base Obligor or,
if such locations are not so owned, Agent is in possession of a Collateral
Access Agreement, Consent and Acknowledgment or other similar waiver or
acknowledgment agreements, pursuant to which the applicable lessor,
warehouseman, processor or bailee provides satisfactory lien waivers and access
rights to the Inventory;     (d)   it is not Inventory produced in violation of
the Fair Labor Standards Act and subject to the “hot goods” provisions contained
in Title 29 U.S.C. §215;     (e)   it is located in the United States or in any
territory or possession of the United States that has adopted Article 9 of the
Uniform Commercial Code or in any province in Canada which has adopted the
Personal Property Security Act which is substantially similar to the Personal
Property Security Act in effect in the Province of Ontario as of the date
hereof;     (f)   (i) it is not “in transit” to any Borrowing Base Obligor and
(ii) it is not held by any Borrowing Base Obligor on consignment;     (g)   it
is not subject to any agreement which would restrict Agent’s ability to sell or
otherwise dispose of such Inventory;     (h)   it is not work-in-progress
Inventory; and     (i)   Agent shall not have determined in its reasonable
discretion that it is unacceptable due to age, type, category, quality, quantity
and/or any other reason whatsoever.

Inventory which is at any time Eligible Inventory but which subsequently fails
to meet any of the foregoing requirements shall forthwith cease to be Eligible
Inventory.
     “Equity Interest” shall mean (i) in the case of any corporation, all
capital stock and any securities exchangeable for or convertible into capital
stock, (ii) in the case of an association or business entity, any and all
shares, interests, participations, rights or other equivalents of corporate
stock (however designated) in or to such association or entity, (iii) in the
case of a

12



--------------------------------------------------------------------------------



 



partnership or limited liability company, partnership or membership interests
(whether general or limited) and (iv) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distribution of assets of, the issuing Person, and including, in all of the
foregoing cases described in clauses (i), (ii), (iii) or (iv), any warrants,
rights or other options to purchase or otherwise acquire any of the interests
described in any of the foregoing cases.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, or any successor act or code and the regulations in effect from time to
time thereunder.
     “E-System” shall mean any electronic system and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Agent, any of its Affiliates or any other Person, providing for access to
data protected by passcodes or other security system.
     “Eurodollar-based Advance” shall mean any Advance which bears interest at
the Eurodollar-based Rate.
     “Eurodollar-based Rate” shall mean a per annum interest rate which is equal
to the sum of (a) the Applicable Margin, plus (b) the quotient of:
     (i) the per annum interest rate at which deposits in the relevant
eurocurrency are offered to Agent’s Lending Office by other prime banks in the
eurocurrency market in an amount comparable to the relevant Eurodollar-based
Advance and for a period equal to the relevant Eurodollar-Interest Period at
approximately 11:00 A.M. Detroit time two (2) Business Days prior to the first
day of such Eurodollar-Interest Period, divided by
     (ii) a percentage equal to 100% minus the maximum rate on such date at
which Agent is required to maintain reserves on ‘eurocurrency liabilities’ as
defined in and pursuant to Regulation D of the Board of Governors of the Federal
Reserve System or, if such regulation or definition is modified, and as long as
Agent is required to maintain reserves against a category of liabilities which
includes eurocurrency deposits or includes a category of assets which includes
eurocurrency loans, the rate at which such reserves are required to be
maintained on such category,
such sum to be rounded upward, if necessary, to the nearest whole multiple of
1/100th of 1%.
     “Eurodollar-Interest Period” shall mean, for any Eurodollar-based Advance,
an Interest Period of one, two, three or six months (or, to the extent agreed to
in advance by Borrowers, Agent and the Lenders, nine or twelve months) as
selected by Borrowers, for such Eurodollar-based Advance pursuant to Section 2.3
or 4.4 hereof, as the case may be.
     “Eurodollar Lending Office” shall mean, (a) with respect to the Agent,
Agent’s office located at its Grand Caymans Branch or such other branch of
Agent, domestic or foreign, as it may hereafter designate as its Eurodollar
Lending Office by written notice to Borrowers and the Lenders and (b) as to each
of the Lenders, its office, branch or affiliate located at its address set forth
on the signature pages hereof (or identified thereon as its Eurodollar Lending
Office), or at

13



--------------------------------------------------------------------------------



 



such other office, branch or affiliate of such Lender as it may hereafter
designate as its Eurodollar Lending Office by written notice to Borrowers and
Agent.
     “Event of Default” shall mean each of the Events of Default specified in
Section 9.1 hereof.
     “Excess Cash Flow” shall mean, for any Fiscal Year, the sum of
(a) Consolidated Net Income for such Fiscal Year plus (b) to the extent deducted
in determining Consolidated Net Income, depreciation, depletion and
amortization, minus (c) the sum of (i) Capital Expenditures made during such
Fiscal Year, excluding any Capital Expenditures financed with money borrowed
(other than with Advances of the Revolving Credit or the Swing Line) and the
principal portion of any Capitalized Leases, (ii) the amount of all scheduled or
mandatory payments or prepayments of principal on Funded Debt made during such
Fiscal Year (excluding (1) any payment on the Revolving Credit or any other
revolving loan facility except to the extent of any permanent reduction thereof,
(2) in respect of Excess Cash Flow for any prior period and (3) with the Net
Cash Proceeds, Insurance Proceeds or Condemnation Proceeds except to the extent
that Consolidated Net Income is increased as a result thereof) and (iii) the
amount of any other prepayment made during such Fiscal Year on any term Debt
permitted hereunder (other than any optional prepayments on the Term Loan).
     “Existing Letters of Credit” shall mean the Standby Letters of Credit
described in Schedule 1.4 hereof, which such schedule shall identify, as of the
Effective Date, the beneficiary, amount, term and expiry date of each such
Letter of Credit, along with a description of any automatic renewal provisions
in respect of each such Letter of Credit.
     “Federal Funds Effective Rate” shall mean, for any day, a fluctuating
interest rate per annum equal to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by Agent from three Federal funds brokers of recognized standing
selected by Agent, all as conclusively determined by the Agent, such sum to be
rounded upward, if necessary, to the nearest whole multiple of 1/100th of 1%.
     “Fee Letter” shall mean the fee letter by and between Company and Comerica
Bank dated as of January 24, 2008 relating to the Indebtedness hereunder, as
amended, restated, replaced or otherwise modified from time to time.
     “Fees” shall mean the Revolving Credit Facility Fee, the Letter of Credit
Fees and the other fees and charges (including any agency fees) payable by
Borrowers to the Lenders, the Issuing Lender or Agent hereunder or under the Fee
Letter.
     “Fiscal Year” shall mean the twelve-month period ending on each June 30.
     “Foreign Subsidiary” shall mean any Subsidiary, other than a Domestic
Subsidiary, and “Foreign Subsidiaries” shall mean any or all of them.

14



--------------------------------------------------------------------------------



 



     “Funded Debt” of any Person shall mean, without duplication, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services as of such date (other than operating leases and
trade liabilities incurred in the ordinary course of business and payable in
accordance with customary practices) or which is evidenced by a note, bond,
debenture or similar instrument, (b) the principal component of all obligations
of such Person under Capitalized Leases, (c) all reimbursement obligations
(actual, contingent or otherwise) of such Person in respect of letters of
credit, bankers acceptances or similar obligations issued or created for the
account of such Person, (d) all liabilities of the type described in (a),
(b) and (c) above that are secured by any Liens on any property owned by such
Person as of such date even though such Person has not assumed or otherwise
become liable for the payment thereof, the amount of which is determined in
accordance with GAAP; provided however that so long as such Person is not
personally liable for any such liability, the amount of such liability shall be
deemed to be the lesser of the fair market value at such date of the property
subject to the Lien securing such liability and the amount of the liability
secured, and (e) all Guarantee Obligations in respect of any liability which
constitutes Funded Debt; provided, however that Funded Debt shall not include
any indebtedness under any Hedging Transaction prior to the occurrence of a
termination event with respect thereto.
     “GAAP” shall mean, as of any applicable date of determination, generally
accepted accounting principles in the United States of America, as applicable on
such date, consistently applied, as in effect from time to time.
     “Governmental Authority” shall mean any nation or government, any state,
province or other political subdivision thereof, any central bank (or similar
monetary or regulatory authority) thereof, any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, and any corporation or other entity owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing.
     “Governmental Obligations” shall mean noncallable direct general
obligations of the United States of America or obligations the payment of
principal of and interest on which is unconditionally guaranteed by the United
States of America.
     “Guarantee Obligation” shall mean as to any Person (the “guaranteeing
person”) any obligation of the guaranteeing Person in respect of any obligation
of another Person (the “primary obligor”) (including, without limitation, any
bank under any letter of credit), the creation of which was induced by a
reimbursement agreement, guaranty agreement, keepwell agreement, purchase
agreement, counterindemnity or similar obligation issued by the guaranteeing
person, in either case guaranteeing or in effect guaranteeing any Debt, leases,
dividends or other obligations (the “primary obligations”) of the primary
obligor in any manner, whether directly or indirectly, including, without
limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such

15



--------------------------------------------------------------------------------



 



primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the applicable Person
in good faith.
     “Guarantor(s)” shall mean, prior to the Reorganization, each Domestic
Subsidiary of the Company, and after the Reorganization, each Domestic
Subsidiary of Holdings, in each case which has executed and delivered to the
Agent a Guaranty (or a joinder to a Guaranty), and a Security Agreement (or a
joinder to the Security Agreement).
     “Guaranty” shall mean, collectively, those guaranty agreements executed and
delivered from time to time after the Effective Date (whether by execution of
joinder agreements or otherwise) pursuant to Section 7.12 hereof or otherwise,
in each case in the form attached hereto as Exhibit I, as amended, restated or
otherwise modified from time to time.
     “Hazardous Material” shall mean any hazardous or toxic waste, substance or
material defined or regulated as such in or for purposes of the Hazardous
Material Laws.
     “Hazardous Material Law(s)” shall mean all laws, codes, ordinances, rules,
regulations, permits and other governmental restrictions and requirements issued
by any federal, state, local or other governmental or quasi-governmental
authority or body (or any agency, instrumentality or political subdivision
thereof) pertaining to any substance or material which is regulated for reasons
of health, safety or the environment and which is, or may become, present or
alleged to be present on, under or at or used in any facilities owned, leased or
operated by any Credit Party, or any portion thereof including, without
limitation, those relating to soil, surface, subsurface ground water conditions
and the condition of the indoor and outdoor ambient air, asbestos, any petroleum
or petroleum-based products and polychlorinated biphenols; any so-called
“superfund” or “superlien” law; and any other United States federal, state or
local statute, law, ordinance, code, rule, regulation, order or decree
regulating, relating to, or imposing liability or standards of conduct
concerning, any Hazardous Material, as now or at any time during the term of the
Agreement in effect.
     “Hazardous Materials Contamination” shall mean, with respect to any
property, the existence of any Hazardous Materials at levels exceeding
identifiable clean up standards or criteria promulgated by the regulatory body
with jurisdiction over the property (whether presently existing or hereafter
occurring), including any buildings, facilities, soil, groundwater or air on,
under or at any such property, regardless of the source of such Hazardous
Materials.
     “Hedging Agreement” shall mean any agreement relating to a Hedging
Transaction entered into between Borrowers and any Lender or an Affiliate of a
Lender.

16



--------------------------------------------------------------------------------



 



     “Hedging Transaction” shall mean each interest rate swap transaction, basis
swap transaction, forward rate transaction, equity transaction, equity index
transaction, foreign exchange transaction, cap transaction, floor transaction
(including any option with respect to any of these transactions and any
combination of any of the foregoing).
     “Hereof”, “hereto”, “hereunder” and similar terms shall refer to this
Agreement and not to any particular paragraph or provision of this Agreement.
     “Holdings” shall mean PMFG, Inc., a Delaware corporation.
     “Income Taxes” shall mean for any period the aggregate amount of taxes
based on income or profits for such period with respect to the operations of,
prior to the Reorganization, Company and its Subsidiaries, and after the
Reorganization, Holdings and its Subsidiaries (including, without limitation,
all corporate franchise, capital stock, net worth and value-added taxes assessed
by state and local governments) determined in accordance with GAAP on a
Consolidated basis (to the extent such income and profits were included in
computing Consolidated Net Income).
     “Indebtedness” shall mean all indebtedness and liabilities (including
without limitation principal, interest (including without limitation interest
accruing at the then applicable rate provided in this Agreement or any other
applicable Loan Document after an applicable maturity date and interest accruing
at the then applicable rate provided in this Agreement or any other applicable
Loan Document after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Credit Parties whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding), fees, expenses and other charges)
arising under this Agreement or any of the other Loan Documents, whether direct
or indirect, absolute or contingent, of any Credit Party to any of the Lenders
or Affiliates thereof or to the Agent, in any manner and at any time, whether
arising under this Agreement, the Guaranty or any of the other Loan Documents
(including without limitation, payment obligations under Hedging Transactions
evidenced by Hedging Agreements), due or hereafter to become due, now owing or
that may hereafter be incurred by any Credit Party to any of the Lenders or
Affiliates thereof or to the Agent, and which shall be deemed to include
protective advances made by Agent with respect to the Collateral under or
pursuant to the terms of any Loan Document and any liabilities of any Credit
Party to Agent or any Lender arising in connection with any Lender Products, in
each case whether or not reduced to judgment, with interest according to the
rates and terms specified, and any and all consolidations, amendments, renewals,
replacements, substitutions or extensions of any of the foregoing; provided,
however that for purposes of calculating the Indebtedness outstanding under this
Agreement or any of the other Loan Documents, the direct and indirect and
absolute and contingent obligations of the Credit Parties (whether direct or
contingent) shall be determined without duplication.
     “Insurance Proceeds” shall mean the cash proceeds received by any Credit
Party from any insurer in respect of any damage or destruction of any property
or asset net of reasonable fees and expenses (including without limitation
attorneys fees and expenses) incurred solely in connection with the recovery
thereof.

17



--------------------------------------------------------------------------------



 



     “Intercompany Note” shall mean any promissory note issued or to be issued
by any Credit Party to evidence an intercompany loan in form and substance
satisfactory to Agent.
     “Interest Period” shall mean (a) with respect to a Eurodollar-based
Advance, a Eurodollar-Interest Period, commencing on the day a Eurodollar-based
Advance is made, or on the effective date of an election of the Eurodollar-based
Rate made under Section 2.3 or 4.4 hereof, and (b) with respect to a Swing Line
Advance carried at the Quoted Rate, an interest period of 30 days (or any lesser
number of days agreed to in advance by Borrowers, Agent and the Swing Line
Lender); provided, however that (i) any Interest Period which would otherwise
end on a day which is not a Business Day shall end on the next succeeding
Business Day, except that as to an Interest Period in respect of a
Eurodollar-based Advance, if the next succeeding Business Day falls in another
calendar month, such Interest Period shall end on the next preceding Business
Day, (ii) when an Interest Period in respect of a Eurodollar-based Advance
begins on a day which has no numerically corresponding day in the calendar month
during which such Interest Period is to end, it shall end on the last Business
Day of such calendar month, and (iii) no Interest Period in respect of any
Advance shall extend beyond the Revolving Credit Maturity Date or the Term Loan
Maturity Date.
     “Internal Revenue Code” shall mean the Internal Revenue Code of 1986 of the
United States of America, as amended from time to time, and the regulations
promulgated thereunder.
     “Inventory” shall mean any inventory as defined under the UCC.
     “Investment” shall mean, when used with respect to any Person, (a) any
loan, investment or advance made by such Person to any other Person (including,
without limitation, any Guarantee Obligation) in respect of any Equity Interest,
Debt, obligation or liability of such other Person and (b) any other investment
made by such Person (however acquired) in Equity Interests in any other Person,
including, without limitation, any investment made in exchange for the issuance
of Equity Interest of such Person and any investment made as a capital
contribution to such other Person.
     “Issuing Lender” shall mean Comerica Bank in its capacity as issuer of one
or more Letters of Credit hereunder, or its successor designated by Borrowers
and the Revolving Credit Lenders.
     “Issuing Office” shall mean such office as Issuing Lender shall designate
as its Issuing Office.
     “Lender Products” shall mean any one or more of the following types of
services or facilities extended to the Credit Parties by any Lender: (i) credit
cards, (ii) credit card processing services, (iii) debit cards, (iv) purchase
cards, (v) Automated Clearing House (ACH) transactions, (vi) cash management,
including controlled disbursement services, and (vii) establishing and
maintaining deposit accounts.
     “Lenders” shall have the meaning set forth in the preamble, and shall
include the Revolving Credit Lenders, the Term Loan Lenders, the Swing Line
Lender and any assignee which becomes a Lender pursuant to Section 13.8 hereof.

18



--------------------------------------------------------------------------------



 



     “Letter of Credit Agreement” shall mean, collectively, the letter of credit
application and related documentation executed and/or delivered by Borrowers in
respect of each Letter of Credit, in each case satisfactory to the Issuing
Lender, as amended, restated or otherwise modified from time to time.
     “Letter of Credit Documents” shall have the meaning ascribed to such term
in Section 3.7(a) hereof.
     “Letter of Credit Fees” shall mean the fees payable in connection with
Letters of Credit pursuant to Section 3.4(a) and (b) hereof.
     “Letter of Credit Maximum Amount” shall mean Twenty Million Dollars
($20,000,000) or as applicable the equivalent amount thereof in any applicable
Alternate Currency.
     “Letter of Credit Obligations” shall mean at any date of determination, the
sum of (a) the aggregate undrawn amount of all Letters of Credit then
outstanding, and (b) the aggregate amount of Reimbursement Obligations which
remain unpaid as of such date.
     “Letter of Credit Payment” shall mean any amount paid or required to be
paid by the Issuing Lender in its capacity hereunder as issuer of a Letter of
Credit as a result of a draft or other demand for payment under any Letter of
Credit.
     “Letters of Credit” shall mean Standby Letters of Credit and Documentary
Letters of Credit, or any or all Standby Letters of Credit and Documentary
Letters of Credit as the context indicates, and in the absence of such
indication, all such letters of credit.
     “Lien” shall mean any security interest in or lien on or against any
property arising from any pledge, assignment, hypothecation, mortgage, security
interest, deposit arrangement, trust receipt, conditional sale or title
retaining contract, sale and leaseback transaction, Capitalized Lease,
consignment or bailment for security, or any other type of lien, charge,
encumbrance, title exception, preferential or priority arrangement affecting
property (including with respect to stock, any stockholder agreements, voting
rights agreements, buy-back agreements and all similar arrangements), whether
based on common law or statute.
     “Loan Documents” shall mean, collectively, this Agreement, the Notes (if
issued), the Letter of Credit Agreements, the Letters of Credit, the Guaranty,
the Subordination Agreements, the Collateral Documents, each Hedging Agreement,
Agreement of Escrow Agent and any other documents, certificates or agreements
that are executed and required to be delivered pursuant to any of the foregoing
documents, as such documents may be amended, restated or otherwise modified from
time to time.
     “Majority Lenders” shall mean at any time (a) so long as the Revolving
Credit Aggregate Commitment has not been terminated, Lenders holding more than
50.0% of the sum of (i) the Revolving Credit Aggregate Commitment plus (ii) the
aggregate principal amount of Indebtedness then outstanding under the Term Loan
and (b) if the Revolving Credit Aggregate Commitment has been terminated
(whether by maturity, acceleration or otherwise), Lenders holding more than
50.0% of the aggregate principal amount then outstanding under the Revolving
Credit and the Term Loan; provided that, for purposes of determining Majority

19



--------------------------------------------------------------------------------



 



Lenders hereunder, the Letter of Credit Obligations and principal amount
outstanding under the Swing Line shall be allocated among the Revolving Credit
Lenders based on their respective Revolving Credit Percentages; provided further
that so long as there are fewer than three Lenders, considering any Lender and
its Affiliates as a single Lender, “Majority Lenders” shall mean all Lenders.
     “Majority Revolving Credit Lenders” shall mean at any time (a) so long as
the Revolving Credit Aggregate Commitment has not been terminated, the Revolving
Credit Lenders holding more than 50.0% of the Revolving Credit Aggregate
Commitment and (b) if the Revolving Credit Aggregate Commitment has been
terminated (whether by maturity, acceleration or otherwise), Revolving Credit
Lenders holding more than 50.0% of the aggregate principal amount then
outstanding under the Revolving Credit; provided that, for purposes of
determining Majority Revolving Credit Lenders hereunder, the Letter of Credit
Obligations and principal amount outstanding under the Swing Line shall be
allocated among the Revolving Credit Lenders based on their respective Revolving
Credit Percentages; provided further that so long as there are fewer than three
Revolving Credit Lenders, considering any Revolving Credit Lender and its
Affiliates as a single Revolving Credit Lender, “Majority Revolving Credit
Lenders” shall mean all Revolving Credit Lenders.
     “Majority Term Loan Lenders” shall mean at any time with respect to the
Term Loan, Term Loan Lenders holding more than 50.0% of the aggregate principal
amount then outstanding under the Term Loan; provided however that so long as
there are fewer than three Term Loan Lenders, considering any Term Loan Lender
and its Affiliates as a single Term Loan Lender, “Majority Term Loan Lenders”
shall mean all Term Loan Lenders.
     “Material Adverse Effect” shall mean a material adverse effect on (a) the
condition (financial or otherwise), business, performance, operations or
properties of the Credit Parties taken as a whole, (b) the ability of any
Borrower, or the Credit Parties, taken as a whole, to perform its or their
respective obligations under this Agreement, the Notes (if issued) or any other
Loan Document to which it is or they are a party, or (c) the validity or
enforceability of this Agreement, any of the Notes (if issued) or any of the
other Loan Documents or the rights or remedies of the Agent or the Lenders
hereunder or thereunder.
     “Material Contract” shall mean (i) each agreement or contract to which any
Credit Party is a party or in respect of which any Credit Party has any
liability, excluding any contract or agreement with a Subcontractor, that by its
terms (without reference to any indemnity or reimbursement provision therein)
provides for aggregate future payments in respect of any such individual
agreement or contract of at least $5,000,000, (ii) each agreement or contract to
which any Credit Party is a part or in respect of which any Credit Party has any
liability with a Subcontractor that by its terms (without reference to any
indemnity or reimbursement provision therein) provides for aggregate future
payments in respect of any such individual agreement or contract of at least
$2,500,000 and (iii) any other agreement or contract the loss of which would be
reasonably likely to result in a Material Adverse Effect; provided that Material
Contracts shall not be deemed to include any Pension Plans, collective
bargaining agreements, or casualty or liability or other insurance policies
maintained in the ordinary course of business.

20



--------------------------------------------------------------------------------



 



     “Mezzanine Subordination Agreement” shall mean the subordination agreement
by the Mezzanine Subordinated Creditors in favor of the Agent (and acknowledged
by Borrowers) in form and substance satisfactory to Agent, as the same may be
amended, restated, supplemented or otherwise modified from time to time.
     “Mezzanine Subordinated Creditors” shall mean, collectively, Prospect
Capital Corporation, and its successors and assigns.
     “Mezzanine Subordinated Debt” shall mean the Funded Debt of Borrowers to
the Mezzanine Subordinated Creditors under the Mezzanine Subordinated Debt
Documents.
     “Mezzanine Subordinated Debt Documents” shall mean and include those
certain subordinated notes issued by Holdings and Borrowers to the Mezzanine
Subordinated Creditors on ___, 2008 and the separate securities purchase
agreements dated ___, 2008 related thereto, as amended, restated, supplemented
or otherwise modified from time to time in compliance with the terms of this
Agreement, together with any and all other documents, instruments and
certificates executed and delivered pursuant thereto, as the same may be
amended, restated, supplemented or otherwise modified from time to time in
compliance with the terms of this Agreement.
     “Mortgages” shall mean the mortgages, deeds of trust and any other similar
documents related thereto or required thereby executed and delivered by a Credit
Party on the Effective Date pursuant to Section 5.1 hereof, if any, and executed
and delivered after the Effective Date by a Credit Party pursuant to
Section 7.12 hereof or otherwise, and “Mortgage” shall mean any such document,
as such documents may be amended, restated or otherwise modified from time to
time.
     “Multiemployer Plan” shall mean a Pension Plan which is a multiemployer
plan as defined in Section 4001(a)(3) of ERISA.
     “Net Cash Proceeds” shall mean the aggregate cash payments received by any
Credit Party from any Asset Sale, the issuance of Equity Interests or the
issuance of Subordinated Debt, as the case may be, net of the ordinary and
customary direct costs incurred in connection with such sale or issuance, as the
case may be, such as legal, accounting and investment banking fees, sales
commissions, and other third party charges, and net of property taxes, transfer
taxes and any other taxes paid or payable by such Credit Party in respect of any
sale or issuance.
     “Nitram” shall mean Nitram Energy, Inc., a New York corporation.
     “Nitram Acquisition” shall mean the acquisition by Company of 100% of the
Equity Interests of Nitram.
     “Nitram Acquisition Documents” shall mean the Nitram Purchase Agreement and
any other related documents or agreements arising from or entered into pursuant
to the terms of such Nitram Purchase Agreement, including the Escrow Agreement
and any employment agreements executed and delivered in connection with the
Purchase Agreement, in each case as amended as permitted hereunder from time to
time.

21



--------------------------------------------------------------------------------



 



     “Nitram Consent to Assignment” shall mean the letter agreement containing
the Nitram Seller’s confirmation and undertakings of with respect to Agent’s
Lien on the Nitram Purchase Agreement, in form and substance satisfactory to
Agent, executed and delivered to the Agent by the Nitram Sellers, as the same
may be amended, restated or otherwise modified from time to time.
     “Nitram Purchase Agreement” shall mean that certain Stock Purchase
Agreement (including all schedules, exhibits and attachments to same) by and
among Company (as the Purchaser), Nitram Energy, Inc. and Nitram Sellers dated
as of April 8, 2008 as amended, restated or otherwise modified from time to time
to the extent permitted hereunder.
     “Nitram Sellers” shall mean, collectively, Warner G. Martin, Shirley J.
Martin, Kevin P. Martin, Sherry L. King, Virginia M. O’Conner, Anthony J.
Paliwoda and Robert Sherman.
     “Notes” shall mean the Revolving Credit Notes, the Swing Line Note and the
Term Loan Notes.
     “Off Balance Sheet Liability(ies)” of a Person shall mean (i) any
repurchase obligation or liability of such Person with respect to accounts or
notes receivables sold by such Person, (ii) any liability under any sale and
leaseback transaction which is not a Capitalized Lease, (iii) any liability
under any so-called “synthetic lease” transaction entered into by such Person,
or (iv) any obligation arising with respect to any other transaction which is
the functional equivalent of Debt or any of the liabilities set forth in
subsections (i)-(iii) of this definition, but which does not constitute a
liability on the balance sheets of such Person.
     “Other Taxes” shall mean all recording or filing fees or similar fees or
taxes which arise from the execution, delivery, performance, recording and/or
filing of this agreement or any other Loan Document or amendment, modification
or supplement hereof or thereof.
     “Paid in Full” and “Payment in Full” shall each mean, with respect to any
Indebtedness, that: (a) all of such Indebtedness (other than contingent
indemnification obligations as to which no claim has been asserted) has been
irrevocably paid, performed or discharged in full (with all such Indebtedness
consisting of monetary or payment obligations having been paid in full in cash
or cash equivalents acceptable to the Lenders), (b) no Person has any further
right to obtain any Advances, Letters of Credit or other extensions of credit
under the Loan Documents relating to such Indebtedness, and (c) any and all
Letters of Credit issued under such Loan Documents have been cancelled and
returned (or backed by stand-by letters of credit or cash collateralized in each
case in amounts and on terms and conditions satisfactory to the Issuing Lender
and Agent) in accordance with the terms of such Loan Documents.
     “Participant Register” is defined in Section 13.8(g)(iii) hereof.
     “Patent Security Agreement” shall mean each Patent Security Agreement in
form and substance satisfactory to Agent, executed and delivered as of the
Effective Date, or executed and delivered after the Effective Date, by any of
the Credit Parties in favor of the Agent, as amended, restated or otherwise
modified from time to time.
     “PBGC” shall mean the Pension Benefit Guaranty Corporation or any successor
thereto.

22



--------------------------------------------------------------------------------



 



     “Pension Plan” shall mean any plan established and maintained by a Credit
Party, or contributed to by a Credit Party, which is qualified under Section
401(a) of the Internal Revenue Code and subject to the minimum funding standards
of Section 412 of the Internal Revenue Code.
     “Percentage” shall mean, as applicable, the Revolving Credit Percentage,
the Term Loan Percentage or the Weighted Percentage.
     “Permitted Acquisition” shall mean any acquisition by any Borrower or any
Guarantor of all or substantially all of the assets of another Person, or of a
division or line of business of another Person, or any Equity Interests of
another Person which satisfies and/or is conducted in accordance with the
following requirements:

  (a)   Such acquisition is of a business or Person engaged in a line of
business which is compatible with, or complementary to, the business of such
Borrower or such Guarantor;     (b)   If such acquisition is structured as an
acquisition of the Equity Interests of any Person, then the Person so acquired
shall (X) become a wholly-owned direct Subsidiary of a Borrower or of a
Guarantor and the applicable Borrower or the applicable Guarantor shall cause
such acquired Person to comply with Section 7.12 hereof (if applicable) or
(Y) provided that the Credit Parties continue to comply with Section 7.4(a)
hereof, be merged with and into such Borrower or such Guarantor (and, in the
case of a Borrower, with such Borrower being the surviving entity);     (c)   If
such acquisition is structured as the acquisition of assets, such assets shall
be acquired directly by Borrower or a Guarantor (subject to compliance with
Section 7.4(a) hereof);     (d)   Borrower shall have delivered to Agent not
less than ten (10) (or such shorter period of time agreed to by the Agent) nor
more than ninety (90) days prior to the date of such acquisition, notice of such
acquisition together with Pro Forma Projected Financial Information, copies of
all material documents relating to such acquisition (including the acquisition
agreement and any related document), and historical financial information
(including income statements, balance sheets and cash flows) covering at least
three (3) complete Fiscal Years of the acquisition target, if available, prior
to the effective date of the acquisition or the entire credit history of the
acquisition target, whichever period is shorter, in each case in form and
substance reasonably satisfactory to the Agent;     (e)   Both immediately
before and after the consummation of such acquisition and after giving effect to
the Pro Forma Projected Financial Information, no Default or Event of Default
shall have occurred and be continuing;     (f)   Agent shall have received
satisfactory evidence showing that the business or Person being acquired has
positive EBITDA;

23



--------------------------------------------------------------------------------



 



  (g)   The board of directors (or other Person(s) exercising similar functions)
of the seller of the assets or issuer of the Equity Interests being acquired
shall not have disapproved such transaction or recommended that such transaction
be disapproved;     (h)   All governmental, quasi-governmental, agency,
regulatory or similar licenses, authorizations, exemptions, qualifications,
consents and approvals necessary under any laws applicable to such Borrower or
Guarantor that is making the acquisition, or the acquisition target (if
applicable) for or in connection with the proposed acquisition and all necessary
non-governmental and other third-party approvals which, in each case, are
material to such acquisition shall have been obtained, and all necessary or
appropriate declarations, registrations or other filings with any court,
governmental or regulatory authority, securities exchange or any other Person,
which in each case, are material to the consummation of such acquisition or to
the acquisition target, if applicable, have been made, and evidence thereof
reasonably satisfactory in form and substance to Agent shall have been
delivered, or caused to have been delivered, by Borrower to Agent;     (i)  
There shall be no actions, suits or proceedings pending or, to the knowledge of
any Credit Party threatened against or affecting the acquisition target in any
court or before or by any governmental department, agency or instrumentality,
which could reasonably be expected to be decided adversely to the acquisition
target and which, if decided adversely, could reasonably be expected to have a
material adverse effect on the business, operations, properties or financial
condition of the acquisition target and its subsidiaries (taken as a whole) or
would materially adversely affect the ability of the acquisition target to enter
into or perform its obligations in connection with the proposed acquisition, nor
shall there be any actions, suits, or proceedings pending, or to the knowledge
of any Credit Party threatened against the Credit Party that is making the
acquisition which would materially adversely affect the ability of such Credit
Party to enter into or perform its obligations in connection with the proposed
acquisition; and     (j)   The purchase price of such proposed new acquisition,
computed on the basis of total acquisition consideration paid or incurred, or
required to be paid or incurred, with respect thereto, including the amount of
Debt (such Debt being otherwise permitted under this Agreement) assumed or to
which such assets, businesses or business or Equity Interests, or any Person so
acquired is subject and including any portion of the purchase price allocated to
any non-compete agreements, when added to the purchase price for each other
acquisition consummated hereunder as a Permitted Acquisition during the same
Fiscal Year as the applicable acquisition (not including acquisitions
specifically consented to which fall

24



--------------------------------------------------------------------------------



 



      outside of the terms of this definition), does not exceed Five Million
Dollars ($5,000,000).

     “Permitted Investments” shall mean with respect to any Person:

  (a)   Governmental Obligations;     (b)   Obligations of a state or
commonwealth of the United States or the obligations of the District of Columbia
or any possession of the United States, or any political subdivision of any of
the foregoing, which are described in Section 103(a) of the Internal Revenue
Code and are graded in any of the highest three (3) major grades as determined
by at least one Rating Agency; or secured, as to payments of principal and
interest, by a letter of credit provided by a financial institution or insurance
provided by a bond insurance company which in each case is itself or its debt is
rated in one of the highest three (3) major grades as determined by at least one
Rating Agency;     (c)   Banker’s acceptances, commercial accounts, demand
deposit accounts, certificates of deposit, other time deposits or depository
receipts issued by or maintained with any Lender or any Affiliate thereof, or
any bank, trust company, savings and loan association, savings bank or other
financial institution whose deposits are insured by the Federal Deposit
Insurance Corporation and whose reported capital and surplus equal at least
$250,000,000, provided that such minimum capital and surplus requirement shall
not apply to demand deposit accounts maintained by any Credit Party in the
ordinary course of business;     (d)   Commercial paper rated at the time of
purchase within the two highest classifications established by not less than two
Rating Agencies, and which matures within 270 days after the date of issue;    
(e)   Secured repurchase agreements against obligations itemized in paragraph
(a) above, and executed by a bank or trust company or by members of the
association of primary dealers or other recognized dealers in United States
government securities, the market value of which must be maintained at levels at
least equal to the amounts advanced; and     (f)   Any fund or other pooling
arrangement which exclusively purchases and holds the investments itemized in
(a) through (e) above.

     “Permitted Liens” shall mean with respect to any Person:

  (a)   Liens for (i) taxes or governmental assessments or charges or
(ii) customs duties in connection with the importation of goods to the extent
such Liens attach to the imported goods that are the subject of the duties, in
each case (x) to the extent not yet due, (y) as to which the period of grace, if
any, related thereto has not expired or (z) which are being contested in good

25



--------------------------------------------------------------------------------



 



      faith by appropriate proceedings, provided that in the case of any such
contest, any proceedings for the enforcement of such liens have been suspended
and adequate reserves with respect thereto are maintained on the books of such
Person as may be required by GAAP;     (b)   carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, processor’s, landlord’s liens or other
like liens arising in the ordinary course of business which secure obligations
that are not overdue for a period of more than 30 days or which are being
contested in good faith by appropriate proceedings, provided that in the case of
any such contest, (x) any proceedings commenced for the enforcement of such
Liens have been suspended and (y) appropriate reserves with respect thereto are
maintained on the books of such Person as may be required by GAAP;     (c)  
(i) Liens incurred in the ordinary course of business to secure the performance
of statutory obligations arising in connection with progress payments or advance
payments due under contracts with the United States government or any agency
thereof entered into in the ordinary course of business and (ii) Liens incurred
or deposits made in the ordinary course of business to secure the performance of
statutory obligations (not otherwise permitted under subsection (f) of this
definition), bids, leases, fee and expense arrangements with trustees and fiscal
agents, trade contracts, surety and appeal bonds, performance bonds (except to
the extent any steps have been taken by the applicable surety to perfect or
enforce such Liens) and other similar obligations (exclusive of obligations
incurred in connection with the borrowing of money, any lease-purchase
arrangements or the payment of the deferred purchase price of property),
provided, that in each case full provision for the payment of all such
obligations has been made on the books of such Person as may be required by
GAAP;     (d)   any attachment or judgment lien that remains unpaid, unvacated,
unbonded or unstayed by appeal or otherwise for a period ending on the earlier
of (i) thirty (30) consecutive days from the date of its attachment or entry (as
applicable) or (ii) the commencement of enforcement steps with respect thereto,
other than the filing of notice thereof in the public record;     (e)  
(i) easements, rights of way, conditions, covenants, restrictions and
reservations, if any, affecting the real properties or any portion thereof, and
(ii) local, state and federal laws, ordinances or governmental regulations,
including, but not limited to building and zoning laws, ordinances and
regulations, now or hereafter in effect in each case relating to or affecting
the real property which, in each case, does not materially interfere with the
business of such Person;

26



--------------------------------------------------------------------------------



 



  (f)   encroachments and other matters shown on any survey delivered to and
approved by Agent which, in each case, does not materially interfere with the
business of such Person;     (g)   with respect to any real properties lease
permitted hereunder by any Credit Party as lessee, (i) the interest or title of
the lessor under such lease, and (ii) any subordination of the interest of the
Credit Party, as the lessee under any such lease, to the lien of any mortgage or
deed of trust encumbering the interest or title of such lessor, which, in each
case, does not materially interfere with the business of such Person;     (h)  
such other title and survey exceptions as Agent may approve, including, without
limitation, those included in the definition of “Permitted Encumbrances” under
any Mortgage;     (i)   Liens arising in connection with worker’s compensation,
unemployment insurance, old age pensions and social security benefits and
similar statutory obligations (excluding Liens arising under ERISA), provided
that no enforcement proceedings in respect of such Liens are pending and
provisions have been made for the payment of such liens on the books of such
Person as may be required by GAAP; and     (j)   continuations of Liens that are
permitted under subsections (a)-(i) hereof, provided such continuations do not
violate the specific time periods set forth in subsections (b) and (d) and
provided further that such Liens do not extend to any additional property or
assets of any Credit Party or secure any additional obligations of any Credit
Party.

Regardless of the language set forth in this definition, no Lien over the Equity
Interests of any Credit Party granted to any Person other than to Agent for the
benefit of the Lenders shall be deemed a “Permitted Lien” under the terms of
this Agreement.
     “Person” shall mean a natural person, corporation, limited liability
company, partnership, limited liability partnership, trust, incorporated or
unincorporated organization, joint venture, joint stock company, firm or
association or a government or any agency or political subdivision thereof or
other entity of any kind.
     “Pledge Agreement(s)” shall mean any pledge agreement executed and
delivered by a Credit Party on the Effective Date pursuant to Section 5.1
hereof, if any, and executed and delivered from time to time after the Effective
Date by any Credit Party pursuant to Section 7.12 hereof or otherwise, and any
agreements, instruments or documents related thereto, in each case in form and
substance satisfactory to Agent amended, restated or otherwise modified from
time to time.
     “Prime-based Advance” shall mean an Advance which bears interest at the
Prime-based Rate.

27



--------------------------------------------------------------------------------



 



     “Prime-based Rate” shall mean, for any day, that rate of interest which is
equal to the sum of the Applicable Margin plus the greater of
(i) the Prime Rate, and (ii) the Alternate Base Rate.
     “Prime Rate” shall mean the per annum rate of interest announced by the
Agent, at its main office from time to time as its “prime rate” (it being
acknowledged that such announced rate may not necessarily be the lowest rate
charged by the Agent to any of its customers), which Prime Rate shall change
simultaneously with any change in such announced rate.
     “Pro Forma Balance Sheet” shall mean the pro forma consolidated balance
sheet of, prior to the Reorganization, the Company, and after the
Reorganization, Holdings, which has been certified by a Responsible Officer of
the Borrower Representative that it fairly presents in all material respects the
pro forma adjustments reflecting the transactions (including payment of all fees
and expenses in connection therewith) contemplated by this Agreement and the
other Loan Documents.
     “Pro Forma Projected Financial Information” shall mean, as to any proposed
acquisition, a statement executed by Borrower Representative (supported by
reasonable detail) setting forth the total consideration to be paid or incurred
in connection with the proposed acquisition, and pro forma combined projected
financial information for the Credit Parties and the acquisition target (if
applicable), consisting of projected balance sheets as of the proposed effective
date of the acquisition and as of the end of at least the next succeeding three
(3) Fiscal Years following the acquisition and projected statements of income
and cash flows for each of those years, including sufficient detail to permit
calculation of the ratios described in Section 7.9 hereof, as projected as of
the effective date of the acquisition and as of the ends of those Fiscal Years
and accompanied by (i) a statement setting forth a calculation of the ratio so
described, (ii) a statement in reasonable detail specifying all material
assumptions underlying the projections and (iii) such other information as the
Agent or the Lenders shall reasonably request.
     “Purchasing Lender” shall have the meaning set forth in Section 13.12.
     “Quoted Rate” shall mean the rate of interest per annum offered by the
Swing Line Lender in its sole discretion with respect to a Swing Line Advance
and accepted by Borrowers.
     “Quoted Rate Advance” shall mean any Swing Line Advance which bears
interest at the Quoted Rate.
     “Rating Agency” shall mean Moody’s Investor Services, Inc., Standard and
Poor’s Ratings Services, their respective successors or any other nationally
recognized statistical rating organization which is acceptable to the Agent.
     “Register” is defined in Section 13.8(g)(i) hereof.
     “Reimbursement Obligation(s)” shall mean the aggregate amount of all
unreimbursed drawings under all Letters of Credit (excluding for the avoidance
of doubt, reimbursement obligations that are deemed satisfied pursuant to a
deemed disbursement under Section 3.6).

28



--------------------------------------------------------------------------------



 



     “Reinvest” or “Reinvestment” shall mean, with respect to any Net Cash
Proceeds, Insurance Proceeds or Condemnation Proceeds received by any Person,
the application of such monies to (i) repair, improve or replace any tangible
personal (excluding Inventory) or real property of the Credit Parties or any
intellectual property reasonably necessary in order to use or benefit from any
property or (ii) acquire any such property (excluding Inventory) to be used in
the business of such Person.
     “Reinvestment Certificate” is defined in Section 4.8(b) hereof.
     “Reinvestment Period” shall mean a 180-day period during which Reinvestment
must be completed under Section 4.8(b) and (d) of this Agreement.
     “Reorganization” shall mean, the restructuring of the Company into a
holding company structure pursuant to the merger of PMFG Merger Sub, Inc. and
wholly owned subsidiary of Holdings with and into the Company pursuant to which
(i) the Company will become a wholly owned subsidiary of Holdings and (ii) the
shareholders of the Company will become stockholders of Holdings.
     “Request for Advance” shall mean a Request for Revolving Credit Advance or
a Request for Swing Line Advance, as the context may indicate or otherwise
require.
     “Request for Revolving Credit Advance” shall mean a request for a Revolving
Credit Advance issued by a Borrower under Section 2.3 of this Agreement in the
form attached hereto as Exhibit A.
     “Request for Swing Line Advance” shall mean a request for a Swing Line
Advance issued by a Borrower under Section 2.5(b) of this Agreement in the form
attached hereto as Exhibit D.
     “Requirement of Law” shall mean as to any Person, the certificate of
incorporation and bylaws, the partnership agreement or other organizational or
governing documents of such Person and any law, treaty, rule or regulation or
determination of an arbitration or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
     “Responsible Officer” shall mean, with respect to any Person, the chief
executive officer, chief financial officer, treasurer, president or controller
of such Person, or with respect to compliance with financial covenants, the
chief financial officer or the treasurer of such Person, or any other officer of
such Person having substantially the same authority and responsibility.
     “Revolving Credit” shall mean the revolving credit loans to be advanced to
Borrowers by the applicable Revolving Credit Lenders pursuant to Article 2
hereof, in an aggregate amount (subject to the terms hereof), not to exceed, at
any one time outstanding, the Revolving Credit Aggregate Commitment.
     “Revolving Credit Advance” shall mean a borrowing requested by a Borrower
and made by the Revolving Credit Lenders under Section 2.1 of this Agreement,
including without limitation any readvance, refunding or conversion of such
borrowing pursuant to Section 2.3

29



--------------------------------------------------------------------------------



 



hereof and any deemed disbursement of an Advance in respect of a Letter of
Credit under Section 3.6 hereof, and may include, subject to the terms hereof,
Eurodollar-based Advances and Prime-based Advances.
     “Revolving Credit Aggregate Commitment” shall mean Twenty Million Dollars
($20,000,000), subject to reduction or termination under Section 2.10, 2.11 or
9.2 hereof.
     “Revolving Credit Commitment Amount” shall mean with respect to any
Revolving Credit Lender, (i) if the Revolving Credit Aggregate Commitment has
not been terminated, the amount specified opposite such Revolving Credit
Lender’s name in the column entitled “Revolving Credit Commitment Amount” on
Schedule 1.2, as adjusted from time to time in accordance with the terms hereof;
and (ii) if the Revolving Credit Aggregate Commitment has been terminated
(whether by maturity, acceleration or otherwise), the amount equal to its
Percentage of the aggregate principal amount outstanding under the Revolving
Credit (including the outstanding Letter of Credit Obligations and any
outstanding Swing Line Advances).
     “Revolving Credit Facility Fee” shall mean the fee payable to Agent for
distribution to the Revolving Credit Lenders in accordance with Section 2.9
hereof.
     “Revolving Credit Lenders” shall mean the financial institutions from time
to time parties hereto as lenders of the Revolving Credit.
     “Revolving Credit Maturity Date” shall mean the earlier to occur of
(i) April 30, 2011, and (ii) the date on which the Revolving Credit Aggregate
Commitment shall terminate in accordance with the provisions of this Agreement.
     “Revolving Credit Notes” shall mean the revolving credit notes described in
Section 2.2 hereof, made by Borrowers to each of the Revolving Credit Lenders in
the form attached hereto as Exhibit B, as such notes may be amended or
supplemented from time to time, and any other notes issued in substitution,
replacement or renewal thereof from time to time.
     “Revolving Credit Percentage” shall mean, with respect to any Revolving
Credit Lender, the percentage specified opposite such Revolving Credit Lender’s
name in the column entitled “Revolving Credit Percentage” on Schedule 1.2, as
adjusted from time to time in accordance with the terms hereof.
     “Security Agreement” shall mean, collectively, the security agreement(s)
executed and delivered by Borrowers and the Guarantors on the Effective Date
pursuant to Section 5.1 hereof, and any such agreements executed and delivered
after the Effective Date (whether by execution of a joinder agreement to any
existing security agreement or otherwise) pursuant to Section 7.12 hereof or
otherwise, in the form of the Security Agreement attached hereto as Exhibit F,
as amended, restated or otherwise modified from time to time.
     “Standby Letter of Credit Obligations” shall mean at any date of
determination, all Letter of Credit Obligations in respect of Standby Letters of
Credit.

30



--------------------------------------------------------------------------------



 



     “Standby Letters of Credit” shall mean any standby letters of credit or
similar instrument issued for the account of Borrower, in each case issued by
the Issuing Lender pursuant to Article 3 hereof, and “Standby Letters of Credit”
shall include all Existing Letters of Credit.
     “Subcontractor” shall mean each Person with which any Credit Party has
entered into a contract, agreement or other arrangement whereby such Person has
agreed to provide manufacturing services for products designed by the Credit
Parties, and “Subcontractors” shall mean any or all of them.
     “Subordinated Debt” shall mean the Mezzanine Subordinated Debt and any
other unsecured Funded Debt of any Credit Party and other obligations under the
Subordinated Debt Documents and any other Funded Debt of any Credit Party which
has been subordinated in right of payment and priority to the Indebtedness, all
on terms and conditions satisfactory to the Agent.
     “Subordinated Debt Documents” shall mean and include (a) the Mezzanine
Subordinated Debt Documents and (b) any other documents evidencing any
Subordinated Debt, in each case, as the same may be amended, modified,
supplemented or otherwise modified from time to time in compliance with the
terms of this Agreement.
     “Subordination Agreements” shall mean, collectively, the Mezzanine
Subordination Agreement and any other subordination agreements entered into by
any Person from time to time in favor of Agent in connection with any
Subordinated Debt, the terms of which are acceptable to the Agent, in each case
as the same may be amended, restated or otherwise modified from time to time,
and “Subordination Agreement” shall mean any one of them.
     “Subsidiary(ies)” shall mean any other corporation, association, joint
stock company, business trust, limited liability company, partnership or any
other business entity of which more than fifty percent (50%) of the outstanding
voting stock, share capital, membership, partnership or other interests, as the
case may be, is owned either directly or indirectly by any Person or one or more
of its Subsidiaries, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by any
Person and/or its Subsidiaries. Unless otherwise specified to the contrary
herein or the context otherwise requires, Subsidiary(ies) shall refer to, prior
to the Reorganization, the Subsidiary(ies) of the Company, and after the
Reorganization, the Subsidiary(ies) of Holdings.
     “Sweep Agreement” shall mean any agreement relating to the “Sweep to Loan”
automated system of the Agent or any other cash management arrangement which
Borrowers and the Agent have executed for the purposes of effecting the
borrowing and repayment of Swing Line Advances.
     “Swing Line” shall mean the revolving credit loans to be advanced to
Borrowers by the Swing Line Lender pursuant to Section 2.5 hereof, in an
aggregate amount (subject to the terms hereof), not to exceed, at any one time
outstanding, the Swing Line Maximum Amount.
     “Swing Line Advance” shall mean a borrowing requested by Borrowers and made
by Swing Line Lender pursuant to Section 2.5 hereof and may include, subject to
the terms hereof, Quoted Rate-Advances and Prime-based Advances.

31



--------------------------------------------------------------------------------



 



     “Swing Line Lender” shall mean Comerica Bank in its capacity as lender of
the Swing Line under Section 2.5 of this Agreement, or its successor as
subsequently designated hereunder.
     “Swing Line Maximum Amount” shall mean Five Million Dollars ($5,000,000).
     “Swing Line Note” shall mean the swing line note which may be issued by
Borrowers to Swing Line Lender pursuant to Section 2.5(b)(ii) hereof in the form
attached hereto as Exhibit C, as such note may be amended or supplemented from
time to time, and any note or notes issued in substitution, replacement or
renewal thereof from time to time.
     “Swing Line Participation Certificate” shall mean the Swing Line
Participation Certificate delivered by Agent to each Revolving Credit Lender
pursuant to Section 2.5(e)(ii) hereof in the form attached hereto as Exhibit M.
     “Taxes” is defined in Section 10.1(d).
     “Term Loan” shall mean the term loan to be made to Borrowers by the Term
Loan Lenders pursuant to Section 4.1 hereof, in the aggregate principal amount
of Forty Million Dollars ($40,000,000).
     “Term Loan Advance” shall mean a borrowing requested by Borrowers and made
by the Term Loan Lenders pursuant to Section 4.1 hereof, including without
limitation any refunding or conversion of such borrowing pursuant to Section 4.4
hereof, and may include, subject to the terms hereof, Eurodollar-based Advances
and Prime-based Advances.
     “Term Loan Amount” shall mean with respect to any Term Loan Lender, the
amount equal to its Term Loan Percentage of the aggregate principal amount
outstanding under the Term Loan.
     “Term Loan Lenders” shall mean the financial institutions from time to time
parties hereto as lenders of the Term Loan.
     “Term Loan Maturity Date” shall mean March 31, 2013.
     “Term Loan Notes” shall mean the term notes described in Section 4.2(e)
hereof, made by Borrowers to each of the Term Loan Lenders in the form attached
hereto as Exhibit K, as such notes may be amended or supplemented from time to
time, and any other notes issued in substitution, replacement or renewal thereof
from time to time.
     “Term Loan Percentage” shall mean with respect to any Term Loan Lender, the
percentage specified opposite such Term Loan Lender’s name in the column
entitled “Term Loan Percentage” on Schedule 1.2, as adjusted from time to time
in accordance with the terms hereof.
     “Term Loan Rate Request” shall mean a request for the refunding or
conversion of any Advance of the Term Loan submitted by Borrowers under
Section 4.4 of this Agreement in the form attached hereto as Exhibit L.

32



--------------------------------------------------------------------------------



 



     “Trademark Security Agreement” shall mean each Trademark Security Agreement
in form and substance satisfactory to Agent, executed and delivered as of the
Effective Date, or executed and delivered after the Effective Date, by any of
the Credit Parties in favor of the Agent, as amended, restated or otherwise
modified from time to time.
     “Trigger Date” shall mean the first date that each of the following shall
have occurred, and with respect to clause (ii), be continuing after giving
effect to the payments in clauses (i) and (iii): (i) payment in full of the
Mezzanine Subordinated Debt, (ii) Consolidated Total Leverage Ratio shall be
equal to or less than 2.50 to 1.00, and (iii) the repayment of the principal
amount of the Term Loan such that the outstanding principal amount of the Term
Loan after giving effect to such repayment is not greater than $20,000,000.
     “Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code
as in effect in any applicable state; provided that, unless specified otherwise
or the context otherwise requires, such terms shall refer to the Uniform
Commercial Code as in effect in the State of Texas.
     “Unused Revolving Credit Availability” shall mean, on any date of
determination, the amount equal to the lesser of (i) the Revolving Credit
Aggregate Commitment or (ii) the then applicable Borrowing Base, minus (x) the
aggregate outstanding principal amount of all Revolving Credit Advances and
Swing Line Advances and (y) the Letter of Credit Obligations (as determined
based on the Dollar Amount of such Letter of Credit Obligations).
     “USA Patriot Act” is defined in Section 6.7.
     “Weighted Percentage” shall mean with respect to any Lender, its percentage
share as set forth in Schedule 1.2, as such Schedule may be revised by the Agent
from time to time, which percentage shall be calculated as follows:
     (a) as to such Lender, so long as the Revolving Credit Aggregate Commitment
has not been terminated, its weighted percentage calculated by dividing (i) the
sum of (x) its Revolving Credit Commitment Amount plus (y) its Term Loan Amount,
by (ii) the sum of (x) the Revolving Credit Aggregate Commitment plus (y) the
aggregate principal amount of Indebtedness outstanding under the Term Loan; and
     (b) as to such Lender, if the Revolving Credit Aggregate Commitment has
been terminated (whether by maturity, acceleration or otherwise), its weighted
percentage calculated by dividing (i) the sum of (x) its applicable Revolving
Credit Commitment Amount plus (y) its Term Loan Amount, by (ii) the sum of the
aggregate principal amount outstanding under (x) the Revolving Credit (including
any outstanding Letter of Credit Obligations and outstanding Swing Line
Advances) and (z) the Term Loan.
     “Withdrawal Liability” shall mean liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.

2.   REVOLVING CREDIT.

33



--------------------------------------------------------------------------------



 



     2.1 Commitment. Subject to the terms and conditions of this Agreement
(including without limitation Section 2.3 hereof), each Revolving Credit Lender
severally and for itself alone agrees to make Advances of the Revolving Credit
in Dollars to Borrowers from time to time on any Business Day during the period
from the Effective Date hereof until (but excluding) the Revolving Credit
Maturity Date in an aggregate amount, not to exceed at any one time outstanding
such Lender’s Revolving Credit Percentage of the Revolving Credit Aggregate
Commitment. Subject to the terms and conditions set forth herein, advances,
repayments and readvances may be made under the Revolving Credit.
     2.2 Accrual of Interest and Maturity; Evidence of Indebtedness.

  (a)   Borrowers hereby unconditionally promise to pay to the Agent for the
account of each Revolving Credit Lender the then unpaid principal amount of each
Revolving Credit Advance (plus all accrued and unpaid interest) of such
Revolving Credit Lender to Borrowers on the Revolving Credit Maturity Date and
on such other dates and in such other amounts as may be required from time to
time pursuant to this Agreement. Subject to the terms and conditions hereof,
each Revolving Credit Advance shall, from time to time from and after the date
of such Advance (until paid), bear interest at its Applicable Interest Rate.    
(b)   Each Revolving Credit Lender shall maintain in accordance with its usual
practice an account or accounts evidencing indebtedness of Borrowers to the
appropriate lending office of such Revolving Credit Lender resulting from each
Revolving Credit Advance made by such lending office of such Revolving Credit
Lender from time to time, including the amounts of principal and interest
payable thereon and paid to such Revolving Credit Lender from time to time under
this Agreement.     (c)   The Agent shall maintain the Register pursuant to
Section 13.8(g), and a subaccount therein for each Revolving Credit Lender, in
which Register and subaccounts (taken together) shall be recorded (i) the amount
of each Revolving Credit Advance made hereunder, the type thereof and each
Eurodollar-Interest Period applicable to any Eurodollar-based Advance, (ii) the
amount of any principal or interest due and payable or to become due and payable
from Borrowers to each Revolving Credit Lender hereunder in respect of the
Revolving Credit Advances and (iii) both the amount of any sum received by the
Agent hereunder from Borrowers in respect of the Revolving Credit Advances and
each Revolving Credit Lender’s share thereof.     (d)   The entries made in the
Register maintained pursuant to paragraph (c) of this Section 2.2 shall, absent
manifest error, to the extent permitted by applicable law, be prima facie
evidence of the existence and amounts of the obligations of Borrowers therein
recorded; provided, however, that the failure of any Revolving Credit Lender or
the Agent to maintain the Register or any account, as applicable, or any error
therein, shall not in

34



--------------------------------------------------------------------------------



 



      any manner affect the obligation of Borrowers to repay the Revolving
Credit Advances (and all other amounts owing with respect thereto) made to
Borrowers by the Revolving Credit Lenders in accordance with the terms of this
Agreement.     (e)   Borrowers agree that, upon written request to the Agent by
any Revolving Credit Lender, Borrowers will execute and deliver, to such
Revolving Credit Lender, at Borrowers’ own expense, a Revolving Credit Note
evidencing the outstanding Revolving Credit Advances owing to such Revolving
Credit Lender.

     2.3 Requests for and Refundings and Conversions of Advances. Borrowers may
request an Advance of the Revolving Credit, a refund of any Revolving Credit
Advance in the same type of Advance or to convert any Revolving Credit Advance
to any other type of Revolving Credit Advance only by delivery to Agent of a
Request for Revolving Credit Advance executed by an Authorized Signer for
Borrowers, subject to the following:

  (a)   each such Request for Revolving Credit Advance shall set forth the
information required on the Request for Revolving Credit Advance, including
without limitation:

  (i)   the proposed date of such Revolving Credit Advance (or the refunding or
conversion of an outstanding Revolving Credit Advance), which must be a Business
Day;     (ii)   whether such Advance is a new Revolving Credit Advance or a
refunding or conversion of an outstanding Revolving Credit Advance; and    
(iii)   whether such Revolving Credit Advance is to be a Prime-based Advance or
a Eurodollar-based Advance, and, except in the case of a Prime-based Advance,
the first Eurodollar-Interest Period applicable thereto, provided, however, that
the initial Revolving Credit Advance made under this Agreement shall be a
Prime-based Advance, which may then be converted into a Eurodollar-based Advance
in compliance with this Agreement.

  (b)   each such Request for Revolving Credit Advance shall be delivered to
Agent by 12:00 p.m. (Detroit time) three (3) Business Days prior to the proposed
date of the Revolving Credit Advance, except in the case of a Prime-based
Advance, for which the Request for Revolving Credit Advance must be delivered by
12:00 p.m. (Detroit time) on the proposed date for such Revolving Credit
Advance;     (c)   on the proposed date of such Revolving Credit Advance, the
sum of (x) the aggregate principal amount of all Revolving Credit Advances and
Swing Line Advances outstanding on such date including, without duplication the
Advances that are deemed to be disbursed by Agent under

35



--------------------------------------------------------------------------------



 



      Section 3.6 hereof, plus (y) the Dollar Amount of all Letter of Credit
Obligations as of such date, in each case after giving effect to all outstanding
requests for Revolving Credit Advances and Swing Line Advances and for the
issuance of any Letters of Credit, shall not exceed the lesser of (i) the
Revolving Credit Aggregate Commitment and (ii) the then applicable Borrowing
Base;     (d)   in the case of a Prime-based Advance, the principal amount of
the initial funding of such Advance, as opposed to any refunding or conversion
thereof, shall be at least $250,000 or the remainder available under the
Revolving Credit Aggregate Commitment if less than $250,000;     (e)   in the
case of a Eurodollar-based Advance, the principal amount of such Advance, plus
the amount of any other outstanding Revolving Credit Advance to be then combined
therewith having the same Eurodollar-Interest Period, if any, shall be at least
$500,000 (or a larger integral multiple of $100,000) or the remainder available
under the Revolving Credit Aggregate Commitment if less than $500,000 and at any
one time there shall not be in effect more than five (5) different
Eurodollar-Interest Periods;     (f)   a Request for Revolving Credit Advance,
once delivered to Agent, shall not be revocable by Borrowers and shall
constitute a certification by Borrowers as of the date thereof that:

  (ii)   all conditions to the making of Revolving Credit Advances set forth in
this Agreement have been satisfied (including, without limitation, the delivery
of the Borrowing Base Certificate as required in accordance with Section 7.2(b)
hereof), and shall remain satisfied to the date of such Revolving Credit Advance
(both before and immediately after giving effect to such Revolving Credit
Advance); and     (iii)   there is no Default or Event of Default in existence,
and none will exist upon the making of such Revolving Credit Advance (both
before and immediately after giving effect to such Revolving Credit Advance).

Agent, acting on behalf of the Revolving Credit Lenders, may also, at its
option, lend under this Section 2.3 upon the telephone or email request of an
Authorized Signer of Borrowers to make such requests and, in the event Agent,
acting on behalf of the Revolving Credit Lenders, makes any such Advance upon a
telephone or email request, an Authorized Signer shall fax or deliver by
electronic file to Agent, on the same day as such telephone or email request, an
executed Request for Revolving Credit Advance. Borrowers hereby authorize Agent
to disburse Advances under this Section 2.3 pursuant to the telephone or email
instructions of any person purporting to be an Authorized Signer.
Notwithstanding the foregoing, Borrowers acknowledge that Borrowers shall bear
all risk of loss resulting from disbursements made upon any telephone or email

36



--------------------------------------------------------------------------------



 



request. Each telephone or email request for an Advance from an Authorized
Signer for Borrowers shall constitute a certification of the matters set forth
in the Request for Revolving Credit Advance form as of the date of such
requested Advance.
     2.4 Disbursement of Advances.
     (a) Upon receiving any Request for Revolving Credit Advance from a Borrower
under Section 2.3 hereof, Agent shall promptly notify each Revolving Credit
Lender by wire, telex or telephone (confirmed by wire, telecopy or telex) of the
amount of such Advance being requested and the date such Revolving Credit
Advance is to be made by each Revolving Credit Lender in an amount equal to its
Revolving Credit Percentage of such Advance. Unless such Revolving Credit
Lender’s commitment to make Revolving Credit Advances hereunder shall have been
suspended or terminated in accordance with this Agreement, each such Revolving
Credit Lender shall make available the amount of its Revolving Credit Percentage
of each Revolving Credit Advance in immediately available funds to Agent, at the
office of Agent (which shall be for the account of the Eurodollar Lending Office
of the Agent if with respect to Eurodollar-based Advances) located at One
Detroit Center, Detroit, Michigan 48226, not later than 1:00 p.m. (Detroit time)
on the date of such Advance.
     (b) Subject to submission of an executed Request for Revolving Credit
Advance by a Borrower without exceptions noted in the compliance certification
therein, Agent shall make available to Borrowers the aggregate of the amounts so
received by it from the Revolving Credit Lenders in like funds and currencies:

  (i)   for Prime-based Advances, not later than 4:00 p.m. (Detroit time) on the
date of such Revolving Credit Advance, by credit to an account of Borrowers
maintained with Agent or to such other account or third party as Borrowers may
reasonably direct in writing, provided such direction is timely given; and    
(ii)   for Eurodollar-based Advances, not later than 4:00 p.m. (Eastern Standard
Time) on the date of such Revolving Credit Advance, by credit to an account of
Borrowers maintained with Agent’s Correspondent (at the office of the Agent in
Detroit) or to such other account or third party as Borrowers may direct,
provided such direction is timely given.

     (c) Agent shall deliver the documents and papers received by it for the
account of each Revolving Credit Lender to such Revolving Credit Lender. Unless
Agent shall have been notified by any Revolving Credit Lender prior to the date
of any proposed Revolving Credit Advance that such Revolving Credit Lender does
not intend to make available to Agent such Revolving Credit Lender’s Percentage
of such Advance, Agent may assume that such Revolving Credit Lender has made
such amount available to Agent on such date, as aforesaid. Agent may, but shall
not be obligated to, make available to Borrowers the amount of such payment in
reliance on such assumption. If such amount is not in fact made available to
Agent by such Revolving Credit Lender, as aforesaid, Agent shall be entitled to
recover such amount on demand from such Revolving Credit Lender. If such
Revolving Credit Lender does not pay such

37



--------------------------------------------------------------------------------



 



amount forthwith upon Agent’s demand therefor and the Agent has in fact made a
corresponding amount available to Borrowers, the Agent shall promptly notify
Borrowers and Borrowers shall pay such amount to Agent, if such notice is
delivered to Borrowers prior to 1:00 p.m. (Detroit time) on a Business Day, on
the day such notice is received, and otherwise on the next Business Day, and
such amount paid by Borrowers shall be applied as a prepayment of the Revolving
Credit (without any corresponding reduction in the Revolving Credit Aggregate
Commitment), reimbursing Agent for having funded said amounts on behalf of such
Revolving Credit Lender. Borrowers shall retain their claim against such
Revolving Credit Lender with respect to such Revolving Credit Lender’s failure
to make its Percentage of such Advance available and the amounts repaid by it to
Agent and, if such Revolving Credit Lender subsequently makes such amounts
available to Agent, Agent shall promptly make such amounts available to
Borrowers as a Revolving Credit Advance. Agent shall also be entitled to recover
from such Revolving Credit Lender or Borrowers, as the case may be, but without
duplication, interest on such amount in respect of each day from the date such
amount was made available by Agent to Borrowers, to the date such amount is
recovered by Agent, at a rate per annum equal to:

  (i)   in the case of such Revolving Credit Lender, for the first two
(2) Business Days such amount remains unpaid, the Federal Funds Effective Rate,
and thereafter, at the rate of interest then applicable to such Revolving Credit
Advances; and     (ii)   in the case of Borrowers, the rate of interest then
applicable to such Advance of the Revolving Credit.

Until such Revolving Credit Lender has paid Agent such amount, such Revolving
Credit Lender shall have no interest in or rights with respect to such Advance
for any purpose whatsoever. The obligation of any Revolving Credit Lender to
make any Revolving Credit Advance hereunder shall not be affected by the failure
of any other Revolving Credit Lender to make any Advance hereunder, and no
Revolving Credit Lender shall have any liability to Borrowers or any of its
Subsidiaries, the Agent, any other Revolving Credit Lender, or any other party
for another Revolving Credit Lender’s failure to make any loan or Advance
hereunder.
     2.5 Swing Line. (a) Swing Line Advances. The Swing Line Lender may, on the
terms and subject to the conditions hereinafter set forth (including without
limitation Section 2.5(c) hereof), but shall not be required to, make one or
more Advances (each such advance being a “Swing Line Advance”) to Borrowers from
time to time on any Business Day during the period from the Effective Date
hereof until (but excluding) the Revolving Credit Maturity Date in an aggregate
amount not to exceed at any one time outstanding the Swing Line Maximum Amount.
Subject to the terms set forth herein, advances, repayments and readvances may
be made under the Swing Line.
     (b) Accrual of Interest and Maturity; Evidence of Indebtedness.

  (i)   Swing Line Lender shall maintain in accordance with its usual practice
an account or accounts evidencing indebtedness of Borrowers to Swing Line Lender
resulting from each Swing Line Advance from time to time, including the amount
and date of each

38



--------------------------------------------------------------------------------



 



      Swing Line Advance, its Applicable Interest Rate, its Interest Period, if
any, and the amount and date of any repayment made on any Swing Line Advance
from time to time. The entries made in such account or accounts of Swing Line
Lender shall be prima facie evidence, absent manifest error, of the existence
and amounts of the obligations of Borrowers therein recorded; provided, however,
that the failure of Swing Line Lender to maintain such account, as applicable,
or any error therein, shall not in any manner affect the obligation of Borrowers
to repay the Swing Line Advances (and all other amounts owing with respect
thereto) in accordance with the terms of this Agreement.     (ii)   Borrowers
agree that, upon the written request of Swing Line Lender, Borrowers will
execute and deliver to Swing Line Lender a Swing Line Note.     (iii)  
Borrowers unconditionally promise to pay to the Swing Line Lender the then
unpaid principal amount of such Swing Line Advance (plus all accrued and unpaid
interest) on the Revolving Credit Maturity Date and on such other dates and in
such other amounts as may be required from time to time pursuant to this
Agreement. Subject to the terms and conditions hereof, each Swing Line Advance
shall, from time to time after the date of such Advance (until paid), bear
interest at its Applicable Interest Rate.

  (c)   Requests for Swing Line Advances. Borrowers may request a Swing Line
Advance by the delivery to Swing Line Lender of a Request for Swing Line Advance
executed by an Authorized Signer for Borrowers, subject to the following:

  (i)   each such Request for Swing Line Advance shall set forth the information
required on the Request for Advance, including without limitation, (A) the
proposed date of such Swing Line Advance, which must be a Business Day,
(B) whether such Swing Line Advance is to be a Prime-based Advance or a Quoted
Rate Advance, and (C) in the case of a Quoted Rate Advance, the duration of the
Interest Period applicable thereto;     (ii)   on the proposed date of such
Swing Line Advance, after giving effect to all outstanding requests for Swing
Line Advances made by Borrowers as of the date of determination, the aggregate
principal amount of all Swing Line Advances outstanding on such date shall not
exceed the Swing Line Maximum Amount;     (iii)   on the proposed date of such
Swing Line Advance, after giving effect to all outstanding requests for
Revolving Credit Advances and Swing Line Advances and Letters of Credit
requested by

39



--------------------------------------------------------------------------------



 



      Borrowers on such date of determination (including, without duplication,
Advances that are deemed disbursed pursuant to Section 3.6 hereof), the sum of
(x) the aggregate principal amount of all Revolving Credit Advances and the
Swing Line Advances outstanding on such date plus (y) the Dollar Amount of all
Letter of Credit Obligations on such date shall not exceed the lesser of (A) the
Revolving Credit Aggregate Commitment and (B) the then applicable Borrowing
Base;     (iv)   (A) in the case of a Swing Line Advance that is a Prime-based
Advance, the principal amount of the initial funding of such Advance, as opposed
to any refunding or conversion thereof, shall be at least $250,000 or such
lesser amount as may be agreed to by the Swing Line Lender, and (B) in the case
of a Swing Line Advance that is a Quoted Rate Advance, the principal amount of
such Advance, plus any other outstanding Swing Line Advances to be then combined
therewith having the same Interest Period, if any, shall be at least $250,000 or
such lesser amount as may be agreed to by the Swing Line Lender, and at any time
there shall not be in effect more than three (3) Interest Rates and Interest
Periods;     (v)   each such Request for Swing Line Advance shall be delivered
to the Swing Line Lender by 3:00 p.m. (Detroit time) on the proposed date of the
Swing Line Advance;     (vi)   each Request for Swing Line Advance, once
delivered to Swing Line Lender, shall not be revocable by Borrowers, and shall
constitute and include a certification by Borrowers as of the date thereof that:

  (A)   all conditions to the making of Swing Line Advances set forth in this
Agreement shall have been satisfied (including, without limitation, the delivery
of the Borrowing Base Certificate as required in accordance with Section 7.2(b)
hereof) and shall remain satisfied to the date of such Swing Line Advance (both
before and immediately after giving effect to such Swing Line Advance);     (B)
  there is no Default or Event of Default in existence, and none will exist upon
the making of such Swing Line Advance (both before and immediately after giving
effect to such Swing Line Advance); and     (C)   the representations and
warranties of the Credit Parties contained in this Agreement and the other Loan
Documents are true and correct in all material respects and shall be true and
correct in all material respect as of the date of the

40



--------------------------------------------------------------------------------



 



      making of such Swing Line Advance (both before and immediately after
giving effect to such Swing Line Advance), other than any representation or
warranty that expressly speaks only as of a different date;

  (vii)   So long as Agent is the Swing Line Lender, if Company requests, and
Agent, in its sole discretion, agrees, Borrowers may utilize the Agent’s “Sweep
to Loan” automated system for obtaining Swing Line Advances and making periodic
repayments thereunder, subject to revocation by Agent at any time and from time
to time. At any time during which the “Sweep to Loan” system is in effect, Swing
Line Advances shall be advanced to fund borrowing needs pursuant to the terms of
the Sweep Agreement. Each time a Swing Line Advance is made using the “Sweep to
Loan” system, Borrowers shall be deemed to have certified to the Agent and the
Lenders each of the matters set forth in clause (vi) of this Section 2.5(b).
Principal and interest on Swing Line Advances requested, or deemed requested,
pursuant to this Section shall be paid pursuant to the terms and conditions of
the Sweep Agreement without any deduction, setoff or counterclaim whatsoever.
Unless sooner paid pursuant to the provisions hereof or the provisions of the
Sweep Agreement, the principal amount of the Swing Line Advances shall be paid
in full, together with accrued interest thereon, on the Revolving Credit
Maturity Date. Agent may suspend or revoke Borrowers’ privilege to use the
“Sweep to Loan” system at any time and from time to time for any reason and,
immediately upon any such revocation, the “Sweep to Loan” system shall no longer
be available to Borrowers for the funding of Swing Line Advances hereunder (or
otherwise), and the regular procedures set forth in this Section 2.5 for the
making of Swing Line Advances shall be deemed immediately to apply. Agent may,
at its option, also elect to make Swing Line Advances upon Borrowers’ telephone
requests on the basis set forth in the last paragraph of Section 2.3, provided
that Borrowers comply with the provisions set forth in this Section 2.5.

  (d)   Disbursement of Swing Line Advances. Upon receiving any executed Request
for Swing Line Advance from Borrowers and the satisfaction of the conditions set
forth in Section 2.5(c) hereof, Swing Line Lender shall make available to
Borrowers the amount so requested in Dollars not later than 4:00 p.m. (Detroit
time) on the date of such Advance, by credit to an account of Borrowers
maintained with Agent or to such other account or third party as Borrowers may
reasonably direct in writing, subject to applicable law, provided such direction
is timely given. Swing Line Lender shall promptly notify Agent of any Swing Line
Advance by telephone, telex or telecopier.

41



--------------------------------------------------------------------------------



 



  (e)   Refunding of or Participation Interest in Swing Line Advances.

  (i)   The Agent, at any time in its sole and absolute discretion, may, in each
case on behalf of Borrowers (which hereby irrevocably direct the Agent to act on
their behalf) request each of the Revolving Credit Lenders (including the Swing
Line Lender in its capacity as a Revolving Credit Lender) to make an Advance of
the Revolving Credit to Borrowers, in an amount equal to such Revolving Credit
Lender’s Revolving Credit Percentage of the aggregate principal amount of the
Swing Line Advances outstanding on the date such notice is given (the “Refunded
Swing Line Advances”); provided however that the Swing Line Advances carried at
the Quoted Rate which are refunded with Revolving Credit Advances at the request
of the Swing Line Lender at a time when no Default or Event of Default has
occurred and is continuing shall not be subject to Section 11.1 and no losses,
costs or expenses may be assessed by the Swing Line Lender against Borrowers or
the Revolving Credit Lenders as a consequence of such refunding. The applicable
Revolving Credit Advances used to refund any Swing Line Advances shall be
Prime-based Advances. In connection with the making of any such Refunded Swing
Line Advances or the purchase of a participation interest in Swing Line Advances
under Section 2.5(e)(ii) hereof, the Swing Line Lender shall retain its claim
against Borrowers for any unpaid interest or fees in respect thereof accrued to
the date of such refunding. Unless any of the events described in Section 9.1(i)
hereof shall have occurred (in which event the procedures of Section 2.5(e)(ii)
shall apply) and regardless of whether the conditions precedent set forth in
this Agreement to the making of a Revolving Credit Advance are then satisfied
(but subject to Section 2.5(e)(iii)), each Revolving Credit Lender shall make
the proceeds of its Revolving Credit Advance available to the Agent for the
benefit of the Swing Line Lender at the office of the Agent specified in
Section 2.4(a) hereof prior to 11:00 a.m. Detroit time on the Business Day next
succeeding the date such notice is given, in immediately available funds. The
proceeds of such Revolving Credit Advances shall be immediately applied to repay
the Refunded Swing Line Advances, subject to Section 11.1 hereof.     (ii)   If,
prior to the making of an Advance of the Revolving Credit pursuant to
Section 2.5(e)(i) hereof, one of the events described in Section 9.1(i) hereof
shall have occurred, each Revolving Credit Lender will, on the date such Advance
of the Revolving Credit was to have been made, purchase from the Swing Line
Lender an undivided participating interest in each Swing Line Advance that was
to have been refunded in an amount equal to its Revolving Credit Percentage of
such Swing Line Advance. Each Revolving

42



--------------------------------------------------------------------------------



 



      Credit Lender within the time periods specified in Section 2.5(e)(i)
hereof, as applicable, shall immediately transfer to the Agent, for the benefit
of the Swing Line Lender, in immediately available funds, an amount equal to its
Revolving Credit Percentage of the aggregate principal amount of all Swing Line
Advances outstanding as of such date. Upon receipt thereof, the Agent will
deliver to such Revolving Credit Lender a Swing Line Participation Certificate
evidencing such participation.     (iii)   Each Revolving Credit Lender’s
obligation to make Revolving Credit Advances to refund Swing Line Advances, and
to purchase participation interests, in accordance with Section 2.5(e)(i) and
(ii), respectively, shall be absolute and unconditional and shall not be
affected by any circumstance, including, without limitation, (A) any set-off,
counterclaim, recoupment, defense or other right which such Revolving Credit
Lender may have against Swing Line Lender, Borrowers or any other Person for any
reason whatsoever; (B) the occurrence or continuance of any Default or Event of
Default; (C) any adverse change in the condition (financial or otherwise) of any
Borrower or any other Person; (D) any breach of this Agreement or any other Loan
Document by any Borrower or any other Person; (E) any inability of any Borrower
to satisfy the conditions precedent to borrowing set forth in this Agreement on
the date upon which such Revolving Credit Advance is to be made or such
participating interest is to be purchased; (F) the termination of the Revolving
Credit Aggregate Commitment hereunder; or (G) any other circumstance, happening
or event whatsoever, whether or not similar to any of the foregoing. If any
Revolving Credit Lender does not make available to the Agent the amount required
pursuant to Section 2.5(e)(i) or (ii) hereof, as the case may be, the Agent on
behalf of the Swing Line Lender, shall be entitled to recover such amount on
demand from such Revolving Credit Lender, together with interest thereon for
each day from the date of non-payment until such amount is paid in full (x) for
the first two (2) Business Days such amount remains unpaid, at the Federal Funds
Effective Rate and (y) thereafter, at the rate of interest then applicable to
such Swing Line Advances. The obligation of any Revolving Credit Lender to make
available its pro rata portion of the amounts required pursuant to
Section 2.5(e)(i) or (ii) hereof shall not be affected by the failure of any
other Revolving Credit Lender to make such amounts available, and no Revolving
Credit Lender shall have any liability to any Credit Party, the Agent, the Swing
Line Lender, or any other Revolving Credit Lender or any other party for another
Revolving Credit Lender’s failure to make available the amounts required under
Section 2.5(e)(i) or (ii) hereof.

43



--------------------------------------------------------------------------------



 



  (iv)   Notwithstanding the foregoing, no Revolving Credit Lender shall be
required to make any Revolving Credit Advance to refund a Swing Line Advance or
to purchase a participation in a Swing Line Advance if at least two (2) Business
Days prior to the making of such Swing Line Advance by the Swing Line Lender,
the officers of the Swing Line Lender immediately responsible for matters
concerning this Agreement shall have received written notice from Agent or any
Lender that Swing Line Advances should be suspended based on the occurrence and
continuance of a Default or Event of Default and stating that such notice is a
“notice of default”; provided, however that the obligation of the Revolving
Credit Lenders to make such Revolving Credit Advances (or purchase such
participations) shall be reinstated upon the date on which such Default or Event
of Default has been waived by the requisite Lenders.

     2.6 Interest Payments; Default Interest.
     (a) Interest on the unpaid balance of all Prime-based Advances of the
Revolving Credit and the Swing Line from time to time outstanding shall accrue
from the date of such Advance to the date repaid, at a per annum interest rate
equal to the Prime-based Rate, and shall be payable in immediately available
funds commencing on July 1, 2008, and on the first day of each calendar quarter
thereafter. Whenever any payment under this Section 2.6(a) shall become due on a
day which is not a Business Day, the date for payment thereof shall be extended
to the next Business Day. Interest accruing at the Prime-based Rate shall be
computed on the basis of a 360 day year and assessed for the actual number of
days elapsed, and in such computation effect shall be given to any change in the
interest rate resulting from a change in the Prime-based Rate on the date of
such change in the Prime-based Rate.
     (b) Interest on each Eurodollar-based Advance of the Revolving Credit shall
accrue at its Eurodollar-based Rate and shall be payable in immediately
available funds on the last day of the Eurodollar-Interest Period applicable
thereto (and, if any Eurodollar-Interest Period shall exceed three months, then
on the last Business Day of the third month of such Eurodollar-Interest Period,
and at three month intervals thereafter). Interest accruing at the
Eurodollar-based Rate shall be computed on the basis of a 360 day year and
assessed for the actual number of days elapsed from the first day of the
Eurodollar-Interest Period applicable thereto to but not including the last day
thereof.
     (c) Interest on each Quoted Rate Advance of the Swing Line shall accrue at
its Quoted Rate and shall be payable in immediately available funds on the last
day of the Interest Period applicable thereto. Interest accruing at the Quoted
Rate shall be computed on the basis of a 360-day year and assessed for the
actual number of days elapsed from the first day of the Interest Period
applicable thereto to, but not including, the last day thereof.
     (d) Notwithstanding anything to the contrary in the preceding sections, all
accrued and unpaid interest on any Revolving Credit Advance refunded or
converted pursuant to Section 2.3 hereof and any Swing Line Advance refunded
pursuant to Section 2.5(e) hereof, shall be due and payable in full on the date
such Advance is refunded or converted.

44



--------------------------------------------------------------------------------



 



     (e) In the case of any Event of Default under Section 9.1(i), immediately
upon the occurrence thereof, and in the case of any other Event of Default,
immediately upon receipt by Agent of notice from the Majority Revolving Credit
Lenders, interest shall be payable on demand on all Revolving Credit Advances
and Swing Line Advances from time to time outstanding at a per annum rate equal
to the Applicable Interest Rate in respect of each such Advance plus, in the
case of Eurodollar-based Advances and Quoted Rate Advances, two percent (2%) for
the remainder of the then existing Interest Period, if any, and at all other
such times, and for all Prime-based Advances from time to time outstanding, at a
per annum rate equal to the Prime-based Rate plus two percent (2%).
     2.7 Optional Prepayments.
     (a) (i) Borrowers may prepay all or part of the outstanding principal of
any Prime-based Advance(s) of the Revolving Credit at any time, provided that,
unless the “Sweep to Loan” system shall be in effect in respect of the Revolving
Credit, after giving effect to any partial prepayment, the aggregate balance of
Prime-based Advance(s) of the Revolving Credit remaining outstanding shall be at
least Two Hundred Fifty Thousand Dollars ($250,000), and (ii) subject to
Section 2.10(b) hereof, Borrowers may prepay all or part of the outstanding
principal of any Eurodollar-based Advance of the Revolving Credit at any time
(subject to not less than three (3) Business Day’s notice to Agent) provided
that, after giving effect to any partial prepayment, the unpaid portion of such
Advance which is to be refunded or converted under Section 2.3 hereof shall be
at least Five Hundred Thousand Dollars ($500,000).
     (b) (i) Borrowers may prepay all or part of the outstanding principal of
any Swing Line Advance carried at the Prime-based Rate at any time, provided
that after giving effect to any partial prepayment, the aggregate balance of
such Prime-based Swing Line Advances remaining outstanding shall be at least Two
Hundred Fifty Dollars ($250,000) and (ii) subject to Section 2.10(b) hereof,
Borrowers may prepay all or part of the outstanding principal of any Swing Line
Advance carried at the Quoted Rate at any time (subject to not less than one
(1) day’s notice to the Swing Line Lender) provided that after giving effect to
any partial prepayment, the aggregate balance of such Quoted Rate Swing Line
Advances remaining outstanding shall be at least Two Hundred Fifty Thousand
Dollars ($250,000).
     (c) Any prepayment of a Prime-based Advance made in accordance with this
Section shall be without premium or penalty and any prepayment of any other type
of Advance shall be subject to the provisions of Section 11.1 hereof, but
otherwise without premium or penalty.
     2.8 Prime-based Advance in Absence of Election or Upon Default. If, (a) as
to any outstanding Eurodollar-based Advance of the Revolving Credit or any
outstanding Quoted Rate Advance of the Swing Line, Agent has not received
payment of all outstanding principal and accrued interest on the last day of the
Interest Period applicable thereto, or does not receive a timely Request for
Advance meeting the requirements of Section 2.3 or 2.5 hereof with respect to
the refunding or conversion of such Advance, or (b) if on the last day of the
applicable Interest Period a Default or an Event of Default shall have occurred
and be continuing, then, on the last

45



--------------------------------------------------------------------------------



 



day of the applicable Interest Period the principal amount of any
Eurodollar-based Advance or Quoted Rate Advance, as the case may be, which has
not been prepaid shall, absent a contrary election of the Majority Revolving
Credit Lenders, be converted automatically to a Prime-based Advance and the
Agent shall thereafter promptly notify Borrowers of said action. All accrued and
unpaid interest on any Advance converted to a Prime-based Advance under this
Section 2.8 shall be due and payable in full on the date such Advance is
converted.
     2.9 Revolving Credit Facility Fee. From the Effective Date to the Revolving
Credit Maturity Date, Borrowers shall pay to the Agent for distribution to the
Lenders pro-rata in accordance with their respective Percentages, a Revolving
Credit Facility Fee quarterly in arrears commencing July 1, 2008, and on the
first day of each calendar quarter thereafter (in respect of the prior three
months or any portion thereof). The Revolving Credit Facility Fee payable to
each Lender shall be determined by multiplying the Applicable Fee Percentage
times the Revolving Credit Aggregate Commitment then in effect (whether used or
unused). The Revolving Credit Facility Fee shall be computed on the basis of a
year of three hundred sixty (360) days and assessed for the actual number of
days elapsed. Whenever any payment of the Revolving Credit Facility Fee shall be
due on a day which is not a Business Day, the date for payment thereof shall be
extended to the next Business Day. Upon receipt of such payment, Agent shall
make prompt payment to each Lender of its share of the Revolving Credit Facility
Fee based upon its respective Percentage. It is expressly understood that the
Revolving Credit Facility Fees described in this Section are not refundable.
     2.10 Mandatory Repayment of Revolving Credit Advances.
     (a) If at any time and for any reason the aggregate outstanding principal
amount of Revolving Credit Advances plus Swing Line Advances, plus the amount of
all outstanding Letter of Credit Obligations (as determined based on the Dollar
Amount of such Letter of Credit Obligations), shall exceed the lesser of (i) the
Revolving Credit Aggregate Commitment and (ii) the then applicable Borrowing
Base (such amount, the “Excess”), Borrowers shall immediately reduce any pending
request for a Revolving Credit Advance on such day by the amount of such Excess
and, to the extent any Excess remains thereafter, repay any Revolving Credit
Advances and Swing Line Advances in an amount equal to the lesser of the
outstanding amount of such Advances and the amount of such remaining Excess,
with such amounts to be applied between the Revolving Credit Advances and Swing
Line Advances as determined by the Agent and then, to the extent that any excess
remains after payment in full of all Revolving Credit Advances and Swing Line
Advances, to provide cash collateral in support of any Letter of Credit
Obligations in an amount equal to the lesser of (x) 105% of the Dollar Amount of
such Letter of Credit Obligations and (y) the amount of such Excess, with such
cash collateral to be provided on the basis set forth in Section 9.2 hereof;
provided that, if any such excess shall exist solely as a result of an
adjustment to the Borrowing Base as a result of any reserves established by
Agent thereunder, such payment or providing of cash collateral shall not be
required to occur until the third Business Day following the date that Borrower
is notified of such Excess. Borrowers acknowledge that, in connection with any
repayment required hereunder, it shall also be responsible for the reimbursement
of any prepayment or other costs required under Section 11.1 hereof. Any
payments made pursuant to this Section shall be applied first to outstanding
Prime-based Advances under the Revolving Credit, next to Swing Line Advances
carried at the Prime-based Rate and then to Eurodollar-based Advances of the
Revolving Credit, and then to Swing

46



--------------------------------------------------------------------------------



 



Line Advances carried at the Quoted Rate. To the extent of any Letters of Credit
denominated in an Alternate Currency, compliance with this Section 2.10(a) shall
be tested on a daily or other basis satisfactory to Agent in its sole
discretion, provided that, so long as no Default or Event of Default has
occurred and is continuing, Agent shall not be required to test compliance with
this Section 2.10(a) more than monthly. Notwithstanding the foregoing, if any
such Excess shall exist solely as a result of a currency fluctuation, such
payment or providing of cash collateral shall not be required to occur until the
third Business Day following the date that Borrower is notified of such Excess
so long as no Default or Event of Default exists or is continuing at such time.
     (b) To the extent that, on the date any mandatory repayment of the
Revolving Credit Advances under this Section 2.10 or payment pursuant to the
terms of any of the Loan Documents is due, the Indebtedness under the Revolving
Credit or any other Indebtedness to be prepaid is being carried, in whole or in
part, at the Eurodollar-based Rate and no Default or Event of Default has
occurred and is continuing, Borrowers may deposit the amount of such mandatory
prepayment in a cash collateral account to be held by the Agent, for and on
behalf of the Revolving Credit Lenders, on such terms and conditions as are
reasonably acceptable to Agent and upon such deposit the obligation of Borrowers
to make such mandatory prepayment shall be deemed satisfied. Subject to the
terms and conditions of said cash collateral account, sums on deposit in said
cash collateral account shall be applied (until exhausted) to reduce the
principal balance of the Revolving Credit on the last day of each
Eurodollar-Interest Period attributable to the Eurodollar-based Advances of such
Revolving Advance, thereby avoiding breakage costs under Section 11.1 hereof;
provided, however, that if a Default or Event of Default shall have occurred at
any time while sums are on deposit in the cash collateral account, Agent may, in
its sole discretion, elect to apply such sums to reduce the principal balance of
such Eurodollar-based Advances prior to the last day of the applicable
Eurodollar-Interest Period, and Borrowers will be obligated to pay any resulting
breakage costs under Section 11.1.
     2.11 Optional Reduction or Termination of Revolving Credit Aggregate
Commitment. Borrowers may, upon at least five (5) Business Days’ prior written
notice to the Agent, permanently reduce the Revolving Credit Aggregate
Commitment in whole at any time, or in part from time to time, without premium
or penalty, provided that: (i) each partial reduction of the Revolving Credit
Aggregate Commitment shall be in an aggregate amount equal to One Million
Dollars ($1,000,000) or a larger integral multiple of One Hundred Thousand
Dollars ($100,000); (ii) each reduction shall be accompanied by the payment of
the Revolving Credit Facility Fee, if any, accrued and unpaid to the date of
such reduction; (iii) Borrowers shall prepay in accordance with the terms hereof
the amount, if any, by which the aggregate unpaid principal amount of Revolving
Credit Advances and Swing Line Advances (including, without duplication, any
deemed Advances made under Section 3.6 hereof) outstanding hereunder, plus the
Letter of Credit Obligations (as determined based on the Dollar Amount of such
Letter of Credit Obligations), exceeds the amount of the then applicable
Revolving Credit Aggregate Commitment as so reduced, together with interest
thereon to the date of prepayment; (iv) no reduction shall reduce the Revolving
Credit Aggregate Commitment to an amount which is less than the aggregate
undrawn amount of any Letters of Credit outstanding at such time; and (v) no
such reduction shall reduce the Swing Line Maximum Amount unless Borrowers so
elect, provided that the Swing Line Maximum Amount shall at no time be greater
than the Revolving Credit Aggregate Commitment; provided, however that if the
termination or reduction of the

47



--------------------------------------------------------------------------------



 



Revolving Credit Aggregate Commitment requires the prepayment of a
Eurodollar-based Advance or a Quoted Rate Advance and such termination or
reduction is made on a day other than the last Business Day of the then current
Interest Period applicable to such Eurodollar-based Advance or such Quoted Rate
Advance, then, pursuant to Section 11.1, Borrowers shall compensate the
Revolving Credit Lenders and/or the Swing Line Lender for any losses or, so long
as no Default or Event of Default has occurred and is continuing, Borrowers may
deposit the amount of such prepayment in a collateral account as provided in
Section 2.10(b). Reductions of the Revolving Credit Aggregate Commitment and any
accompanying prepayments of Advances of the Revolving Credit shall be
distributed by Agent to each Revolving Credit Lender in accordance with such
Revolving Credit Lender’s Revolving Percentage thereof, and will not be
available for reinstatement by or readvance to Borrowers, and any accompanying
prepayments of Advances of the Swing Line shall be distributed by Agent to the
Swing Line Lender and will not be available for reinstatement by or readvance to
Borrowers. Any reductions of the Revolving Credit Aggregate Commitment hereunder
shall reduce each Revolving Credit Lender’s portion thereof proportionately
(based on the applicable Percentages), and shall be permanent and irrevocable.
Any payments made pursuant to this Section shall be applied first to outstanding
Prime-based Advances under the Revolving Credit, next to Swing Line Advances
carried at the Prime-based Rate and then to Eurodollar-based Advances of the
Revolving Credit, and then to Swing Line Advances carried at the Quoted Rate.
     2.12 Use of Proceeds of Advances. Advances of the Revolving Credit shall be
used to refinance existing debt, to finance the Nitram Acquisition and to
provide working capital and for other lawful corporate purposes.
     2.13 Extension of Revolving Credit Maturity Date.

  (a)   Provided that no Default or Event of Default has occurred and is
continuing, Borrowers may, by written notice to Agent (with sufficient copies
for each Lender) (which notice shall be irrevocable and which shall not be
deemed effective unless actually received by Agent) prior to December 31, 2010,
but not before November 30, 2010, request that the Lenders extend the then
applicable Revolving Credit Maturity Date to a date that is one year later than
the Revolving Credit Maturity Date then in effect (each such request, a
“Request”). Each Lender shall, not later than sixty (60) days after receipt of
such notice (“Lender Notice Date”), give written notice to the Agent stating
whether such Lender is willing to extend the Revolving Credit Maturity Date as
requested. If Agent has received the aforesaid written approvals of such Request
from each of the Lenders, then, effective upon the date of Agent’s receipt of
all such written approvals from the Lenders, as aforesaid, the Revolving Credit
Maturity Date shall be so extended for an additional one year period from the
current date of maturity, the term Revolving Credit Maturity Date shall mean
such extended date and Agent shall promptly notify Borrowers that such extension
has occurred.     (b)   If (i) any Lender gives the Agent written notice that it
is unwilling to extend the Revolving Credit Maturity Date as requested or
(ii) any Lender

48



--------------------------------------------------------------------------------



 



      fails to provide written approval to Agent of such a Request on or before
the applicable Lender Notice Date, then (w) the Lenders shall be deemed to have
declined to extend the Revolving Credit Maturity Date, (x) the then-current
Revolving Credit Maturity Date shall remain in effect (with no further right on
the part of Borrowers to request extensions thereof under this Section 2.12),
and (y) the commitments of the Lenders to make Advances of the Revolving Credit
hereunder shall terminate on the Revolving Credit Maturity Date then in effect,
and Agent shall promptly notify Borrowers thereof.

3. LETTERS OF CREDIT.
     3.1 Letters of Credit. Subject to the terms and conditions of this
Agreement, Issuing Lender shall through the Issuing Office, at any time and from
time to time from and after the date hereof until thirty (30) days prior to the
Revolving Credit Maturity Date, upon the written request of Borrowers
accompanied by a duly executed Letter of Credit Agreement and such other
documentation related to the requested Letter of Credit as the Issuing Lender
may require, issue Letters of Credit in Dollars or, with respect to Standby
Letters of Credit only, in an Alternate Currency, for the account of Borrowers,
in an aggregate amount for all Letters of Credit issued hereunder at any one
time outstanding not to exceed the Letter of Credit Maximum Amount. The
submission of all applications in respect of and the issuance of each Letter of
Credit hereunder shall be subject in all respects to the Uniform Customs and
Practices for Documentary Credits (2007 Revisions), International Chamber of
Commerce Publication No. 600 or the International Standby Practices 98, and any
successor documentation thereto and to the extent not inconsistent therewith,
the laws of the State of Texas. In the event of any conflict between this
Agreement and any Letter of Credit Document other than any Letter of Credit,
this Agreement shall control.
     3.2 Conditions to Issuance. No Letter of Credit shall be issued at the
request and for the account of Borrowers unless, as of the date of issuance of
such Letter of Credit:

  (a)   (i)      in the case of Standby Letters of Credit,

  (A)   such Letter of Credit shall be in a minimum face amount of Fifty
Thousand Dollars ($50,000) or the equivalent thereof in an applicable Alternate
Currency (or such lesser amount as may be agreed to by Issuing Lender), and    
(B)   such Letter of Credit shall expire not later than the earlier of
(x) twenty four months from the date of issuance thereof and (y) the one
(1) year anniversary of the Revolving Credit Maturity Date in effect on the date
of issuance or extension thereof, as the case may be, or for such longer term as
may be approved in writing by the Issuing Lender, the Agent and the Revolving
Credit Lenders; provided that:

  i)   any Standby Letter of Credit may provide for automatic extension thereof
for

49



--------------------------------------------------------------------------------



 



      additional consecutive periods of up to twenty four months so long as no
such Letter of Credit will, in any event, have a stated expiry date that is
later than the one (1) year anniversary of the Revolving Credit Maturity Date in
effect on the date of extension thereof;     ii)   with respect to any Standby
Letter of Credit that will have an expiry date that is after the Revolving
Credit Maturity Date in effect on the date of issuance or extension thereof, as
the case may be, Borrowers shall deliver to Agent, on or prior to the date of
issuance or extension thereof, cash collateral in an amount equal to 105% of the
maximum amount that may be available to be drawn at any time prior to the stated
expiry of such Letter of Credit, for deposit into an account controlled by the
Agent, and Agent agrees to release cash collateral provided with respect to any
such Letter of Credit to the Borrowers if at any time such Letter of Credit
shall expire prior to the Revolving Credit Maturity Date then in effect;    
iii)   any Existing Letter of Credit which, as of the Effective Date, has an
expiry date that is later than the one (1) year anniversary of the Revolving
Credit Maturity Date and/or is longer than twenty four months from the date of
issuance thereof, shall only be subject to the requirements under this clause
(B) (including clauses (i) and (ii) above) upon any extension (including
automatic extension) of such Existing Letter of Credit subsequent to the
Effective Date; provided that, prior to any extension of such Letter of Credit
which has an expiry date that is later than the Revolving Credit Maturity Date
then in effect, Borrowers shall deliver to Agent, on or before the date that is
ten (10) Business Days prior to the Revolving Credit Maturity Date, cash
collateral in an amount equal to 105% of the maximum amount that may be
available to be drawn at any time prior to the stated expiry of such Letter of

50



--------------------------------------------------------------------------------



 



      Credit, for deposit into an account controlled by the Agent, and Agent
agrees to release cash collateral provided with respect to any such Letter of
Credit to the Borrowers if at any time such Letter of Credit shall expire prior
to the Revolving Credit Maturity Date then in effect;

  (ii)   in the case of Documentary Letters of Credit,

  (A)   such Letter of Credit shall be in a minimum face amount of Fifty
Thousand Dollars ($50,000) (or such lesser amount as may be agreed to by Issuing
Lender), and     (B)   such Letter of Credit shall expire not later than the
earlier of (x) ninety (90) days from the issuance thereof and (y) thirty
(30) days prior to the Revolving Credit Maturity Date in effect on the date of
issuance thereof;

  (b)   (i) after giving effect to the Letter of Credit requested (as determined
based on the Dollar Amount of the face amount of such Letter of Credit), the
Letter of Credit Obligations (as determined based on the Dollar Amount of such
Letter of Credit Obligations), do not exceed the Letter of Credit Maximum
Amount; and (ii) after giving effect to the Letter of Credit requested (as
determined based on the Dollar Amount of the face amount of such Letter of
Credit), the Letter of Credit Obligations (as determined based on the Dollar
Amount of such Letter of Credit Obligations) on such date plus the aggregate
amount of all Revolving Credit Advances and Swing Line Advances (including all
Advances deemed disbursed by Agent under Section 3.6 hereof) hereunder requested
or outstanding on such date do not exceed the lesser of (A) the Revolving Credit
Aggregate Commitment and (B) the then applicable Borrowing Base;     (c)   the
representations and warranties of the Credit Parties contained in this Agreement
and the other Loan Documents are true and correct in all material respects and
shall be true and correct in all material respects as of date of the issuance of
such Letter of Credit (both before and immediately after the issuance of such
Letter of Credit), other than any representation or warranty that expressly
speaks only as of a different date;     (d)   there is no Default or Event of
Default in existence, and none will exist upon the issuance of such Letter of
Credit;     (e)   Borrowers shall have delivered to Issuing Lender at its
Issuing Office, not less than three (3) Business Days prior to the requested
date for issuance (or such shorter time as the Issuing Lender, in its sole
discretion, may

51



--------------------------------------------------------------------------------



 



      permit), the Letter of Credit Agreement related thereto, together with
such other documents and materials as may be required pursuant to the terms
thereof and any information relating to the transaction supported by the
proposed Letter of Credit (and the parties to such transaction) reasonably
requested by Issuing Lender to allow it to conduct list-checking or similar
measures under any applicable anti-terrorism law or regulation (including
without limitation those referred to in Section 6.7, 7.4 and 7.16 hereof (all
such laws and regulations, as in effect from time to time, the “Anti-Terrorism
Law(s)”) and the terms of the proposed Letter of Credit shall be reasonably
satisfactory to Issuing Lender;     (f)   no order, judgment or decree of any
court, arbitrator or Governmental Authority shall purport by its terms to enjoin
or restrain Issuing Lender from issuing the Letter of Credit requested, or any
Revolving Credit Lender from taking an assignment of its Revolving Credit
Percentage thereof pursuant to Section 3.6 hereof, and no law, rule, regulation,
request or directive (whether or not having the force of law) shall prohibit the
Issuing Lender from issuing, or any Revolving Credit Lender from taking an
assignment of its Revolving Credit Percentage of, the Letter of Credit requested
or letters of credit generally, and no violation of any Anti-Terrorism Law by
any Credit Party or by Issuing Lender, Agent or any Lender may result or could
be reasonably expected to result from the issuance of a Letter of Credit
hereunder;     (g)   there shall have been (i) no introduction of or change in
the interpretation of any law or regulation, (ii) no declaration of a general
banking moratorium by banking authorities in the United States, Texas or the
respective jurisdictions in which the Revolving Credit Lenders, Borrowers and
the beneficiary of the requested Letter of Credit are located, and (iii) no
establishment of any new restrictions by any central bank or other governmental
agency or authority on transactions involving letters of credit or on banks
generally that, in any case described in this clause (e), would make it unlawful
or unduly burdensome for the Issuing Lender to issue or any Revolving Credit
Lender to take an assignment of its Revolving Credit Percentage of the requested
Letter of Credit or letters of credit generally; and     (h)   Issuing Lender
shall have received the issuance fees required in connection with the issuance
of such Letter of Credit pursuant to Section 3.4 hereof.

Each Letter of Credit Agreement submitted to Issuing Lender pursuant hereto
shall constitute the certification by Borrowers of the matters set forth in
Sections 5.2 hereof. The Agent shall be entitled to rely on such certification
without any duty of inquiry.
     3.3 Notice. The Issuing Lender shall deliver to the Agent, concurrently
with or promptly following its issuance of any Letter of Credit, a true and
complete copy of each Letter

52



--------------------------------------------------------------------------------



 



of Credit. In the case of Standby Letters of Credit, promptly upon its receipt
thereof, Agent shall give notice, substantially in the form attached hereto as
Exhibit E-1, to each Revolving Credit Lender of the issuance of each Standby
Letter of Credit, specifying the amount thereof and the amount of such Revolving
Credit Lender’s Percentage thereof. In the case of Documentary Letters of
Credit, Agent shall give notice (a) quarterly and (b) promptly after the
occurrence of an Event of Default, substantially in the form of notice attached
hereto as Exhibit E-2, to each Revolving Credit Lender of the Documentary
Letters of Credit then outstanding.
     3.4 Letter of Credit Fees; Increased Costs. (a) Borrowers shall pay letter
of credit fees as follows:

  (i)   A per annum letter of credit fee with respect to the undrawn amount of
each Standby Letter of Credit issued pursuant hereto (based on the Dollar Amount
of each Standby Letter of Credit) in the amount of the Applicable Fee Percentage
(determined with reference to Schedule 1.1 to this Agreement) shall be paid to
the Agent for distribution to the Revolving Credit Lenders in accordance with
their Revolving Credit Percentages.     (ii)   A letter of credit facing fee on
the face amount of each Letter of Credit shall be paid to the Agent for
distribution to the Issuing Lender for its own account, in accordance with the
terms of the applicable Fee Letter.     (iii)   Letter of Credit Fees (including
any per annum fee) in connection with Documentary Letters of Credit as shall be
agreed to between Borrowers and the Issuing Lender, to be paid by the Borrowers
to the Agent for the benefit of the Revolving Credit Lenders in accordance with
their Revolving Credit Percentages.

  (b)   All payments by Borrowers to the Agent for distribution to the Issuing
Lender or the Revolving Credit Lenders under this Section 3.4 shall be made in
Dollars in immediately available funds at the Issuing Office or such other
office of the Agent as may be designated from time to time by written notice to
Borrowers by the Agent. The fees described above (i) shall be nonrefundable
under all circumstances, (ii) in the case of fees due under clause (a)(i) above,
shall be payable quarterly in arrears on the last day of each calendar quarter,
(iii) in the case of fees due under clause (a)(ii) above, shall be payable upon
the issuance of such Letter of Credit and upon any amendment thereto or
extension thereof and (iv) in the case of fees due under clause (a)(iii) above,
such fees shall be determined and paid as agreed to between the Borrowers and
the Issuing Lender. The fees due under clause (a)(i) above shall be determined
by multiplying the Applicable Fee Percentage times the undrawn amount of the
face amount of each such Letter of Credit on the date of determination, and
shall be calculated on the basis of a 360 day year and assessed for the actual
number of days from the date of the issuance thereof to the stated

53



--------------------------------------------------------------------------------



 



      expiration thereof. The parties hereto acknowledge that, unless the
Issuing Lender otherwise agrees, any material amendment and any extension to a
Letter of Credit issued hereunder shall be treated as a new Letter of Credit for
the purposes of the letter of credit facing fee.     (c)   If any change in any
law or regulation or in the interpretation thereof by any court or
administrative or Governmental Authority charged with the administration
thereof, adopted after the date hereof, shall either (i) impose, modify or cause
to be deemed applicable any reserve, special deposit, limitation or similar
requirement against letters of credit issued or participated in by, or assets
held by, or deposits in or for the account of, Issuing Lender or any Revolving
Credit Lender or (ii) impose on Issuing Lender or any Revolving Credit Lender
any other condition regarding this Agreement, the Letters of Credit or any
participations in such Letters of Credit, and the result of any event referred
to in clause (i) or (ii) above shall be to increase the cost or expense to
Issuing Lender or such Revolving Credit Lender of issuing or maintaining or
participating in any of the Letters of Credit (which increase in cost or expense
shall be determined by the Issuing Lender’s or such Revolving Credit Lender’s
reasonable allocation of the aggregate of such cost increases and expenses
resulting from such events), then, upon demand by the Issuing Lender or such
Revolving Credit Lender, as the case may be, Borrowers shall, within thirty
(30) days following demand for payment, pay to Issuing Lender or such Revolving
Credit Lender, as the case may be, from time to time as specified by the Issuing
Lender or such Revolving Credit Lender, additional amounts which shall be
sufficient to compensate the Issuing Lender or such Revolving Credit Lender for
such increased cost and expense (together with interest on each such amount from
ten days after the date such payment is due until payment in full thereof at the
Prime-based Rate), provided that if the Issuing Lender or such Revolving Credit
Lender could take any reasonable action, without cost or administrative or other
burden or restriction to such Lender, to mitigate or eliminate such cost or
expense, it agrees to do so within a reasonable time after becoming aware of the
foregoing matters. Each demand for payment under this Section 3.4(c) shall be
accompanied by a certificate of Issuing Lender or the applicable Revolving
Credit Lender setting forth the amount of such increased cost or expense
incurred by the Issuing Lender or such Revolving Credit Lender, as the case may
be, as a result of any event mentioned in clause (i) or (ii) above, and in
reasonable detail, the methodology for calculating and the calculation of such
amount, which certificate shall be prepared in good faith and shall be
conclusive evidence, absent manifest error, as to the amount thereof.

     3.5 Other Fees. In connection with the Letters of Credit, and in addition
to the Letter of Credit Fees, Borrowers shall pay, for the sole account of the
Issuing Lender, standard documentation, administration, payment and cancellation
charges assessed by Issuing Lender or

54



--------------------------------------------------------------------------------



 



the Issuing Office, at the times, in the amounts and on the terms set forth or
to be set forth from time to time in the standard fee schedule of the Issuing
Office in effect from time to time.
     3.6 Participation Interests in and Drawings and Demands for Payment Under
Letters of Credit.
     (a) Upon issuance by the Issuing Lender of each Letter of Credit hereunder
(and on the Effective Date with respect to each Existing Letter of Credit), each
Revolving Credit Lender shall automatically acquire a pro rata participation
interest in such Letter of Credit and each related Letter of Credit Payment
based on its respective Revolving Credit Percentage.
     (b) If the Issuing Lender shall honor a draft or other demand for payment
presented or made under any Letter of Credit, Borrowers agree to pay to the
Issuing Lender an amount equal to the amount paid by the Issuing Lender in
respect of such draft or other demand under such Letter of Credit and all
reasonable expenses paid or incurred by the Agent relative thereto not later
than 1:00 p.m. (Detroit time), in Dollars or, if the applicable Letter of Credit
was denominated in an Alternate Currency, in such Alternate Currency), on
(i) the Business Day that Borrowers receive notice of such presentment and
honor, if such notice is received prior to 11:00 a.m. (Detroit time) or (ii) the
Business Day immediately following the day that Borrowers received such notice,
if such notice is received after 11:00 a.m. (Detroit time).
     (c) If the Issuing Lender shall honor a draft or other demand for payment
presented or made under any Letter of Credit, but Borrowers do not reimburse the
Issuing Lender as required under clause (b) above and the Revolving Credit
Aggregate Commitment has not been terminated (whether by maturity, acceleration
or otherwise), the Borrowers shall be deemed to have immediately requested that
the Revolving Credit Lenders make a Prime-based Advance of the Revolving Credit
(which Advance may be subsequently converted at any time into a Eurodollar-based
Advance pursuant to Section 2.3 hereof) in the principal amount equal to the
amount paid by the Issuing Lender in respect of such draft or other demand under
such Letter of Credit and all reasonable expenses paid or incurred by the Agent
relative thereto. Agent will promptly notify the Revolving Credit Lenders of
such deemed request, and each such Lender shall make available to the Agent an
amount equal to its pro rata share (based on its Revolving Credit Percentage) of
the Dollar Amount of such Advance.
     (d) If the Issuing Lender shall honor a draft or other demand for payment
presented or made under any Letter of Credit, but Borrowers do not reimburse the
Issuing Lender as required under clause (b) above, and (i) the Revolving Credit
Aggregate Commitment has been terminated (whether by maturity, acceleration or
otherwise), or (iii) any reimbursement received by the Issuing Lender from
Borrowers (or any one of them) is or must be returned or rescinded upon or
during any bankruptcy or reorganization of any Credit Party or otherwise, then
Agent shall notify each Revolving Credit Lender, and each Revolving Credit
Lender will be obligated to pay the Agent for the account of the Issuing Lender
its pro rata share (based on its Revolving Credit Percentage) of the Dollar
Amount equal to the amount paid by the Issuing Lender in respect of such draft
or other demand under such Letter of Credit and all reasonable expenses paid or
incurred by the Agent relative thereto (but no such payment shall diminish the
obligations of the Borrowers hereunder). Upon receipt thereof, the Agent will
deliver to such Revolving Credit Lender a participation certificate evidencing
its participation interest in respect

55



--------------------------------------------------------------------------------



 



of such payment and expenses. To the extent that a Revolving Credit Lender fails
to make such amount available to the Agent by 11:00 am Detroit time on the
Business Day next succeeding the date such notice is given, such Revolving
Credit Lender shall pay interest on such amount in respect of each day from the
date such amount was required to be paid, to the date paid to Agent, at a rate
per annum equal to the Federal Funds Effective Rate. The failure of any
Revolving Credit Lender to make its pro rata portion of any such amount
available under to the Agent shall not relieve any other Revolving Credit Lender
of its obligation to make available its pro rata portion of such amount, but no
Revolving Credit Lender shall be responsible for failure of any other Revolving
Credit Lender to make such pro rata portion available to the Agent.
     (e) If the Borrowers fail to deliver to Agent cash collateral as required
under Section 3.2(a)(i)(B)(iii), the Agent may, at its option, require that
Borrower make a deemed request that the Revolving Credit Lenders make a
Prime-based Advance of the Revolving Credit (which Advance may be subsequently
converted at any time into a Eurodollar-based Advance pursuant to Section 2.3
hereof) in an aggregate amount necessary to satisfy the Borrowers’ obligations
to deliver such cash collateral under Section 3.2(a)(i)(B)(iii). Agent will
promptly notify the Revolving Credit Lenders of such deemed request, and each
such Lender shall make available to the Agent an amount equal to its pro rata
share (based on its Revolving Credit Percentage) of the Dollar Amount of such
Advance.
     (f) In the case of any Advance made under this Section 3.6, each such
Advance shall be disbursed notwithstanding any failure to satisfy any conditions
for disbursement of any Advance set forth in Article 2 hereof or Section 5.1
hereof, and, to the extent of the Advance so disbursed, the Reimbursement
Obligation of Borrowers to the Agent under this Section 3.6 or the obligation of
the Borrowers to deliver cash collateral as required under
Section 3.2(a)(i)(B)(iii), as the case may be, shall be deemed satisfied
(unless, in each case, taking into account any such deemed Advances, the
aggregate outstanding principal amount of Advances of the Revolving Credit and
the Swing Line, plus the Letter of Credit Obligations (other than the
Reimbursement Obligations to be reimbursed by this Advance) on such date exceed
the lesser of the Borrowing Base or the then applicable Revolving Credit
Aggregate Commitment).
     (g) If the Issuing Lender shall honor a draft or other demand for payment
presented or made under any Letter of Credit, the Issuing Lender shall provide
notice thereof to Borrowers on the date such draft or demand is honored, and to
each Revolving Credit Lender on such date unless Borrowers shall have satisfied
its reimbursement obligations by payment to the Agent (for the benefit of the
Issuing Lender) as required under this Section 3.6. The Issuing Lender shall
further use reasonable efforts to provide notice to Borrowers prior to honoring
any such draft or other demand for payment, but such notice, or the failure to
provide such notice, shall not affect the rights or obligations of the Issuing
Lender with respect to any Letter of Credit or the rights and obligations of the
parties hereto, including without limitation the obligations of Borrowers under
this Section 3.6.
     (h) Notwithstanding the foregoing however no Revolving Credit Lender shall
be deemed to have acquired a participation in a Letter of Credit if the officers
of the Issuing Lender immediately responsible for matters concerning this
Agreement shall have received written notice from Agent or any Lender at least
two (2) Business Days prior to the date of the issuance or extension of such
Letter of Credit or, with respect to any Letter of Credit subject to automatic

56



--------------------------------------------------------------------------------



 



extension, at least five (5) Business Days prior to the date that the
beneficiary under such Letter of Credit must be notified that such Letter of
Credit will not be renewed, that the issuance or extension of Letters of Credit
should be suspended based on the occurrence and continuance of a Default or
Event of Default and stating that such notice is a “notice of default”;
provided, however that the Revolving Credit Lenders shall be deemed to have
acquired such a participation upon the date on which such Default or Event of
Default has been waived by the requisite Lenders, as applicable. In the event
that the Issuing Lender receives such a notice, the Issuing Lender shall have no
obligation to issue any Letter of Credit until such notice is withdrawn by Agent
or such Lender or until the requisite Lenders have waived such Default or Event
of Default in accordance with the terms of this Agreement.
     (i) Nothing in this Agreement shall be construed to require or authorize
any Revolving Credit Lender to issue any Letter of Credit, it being recognized
that the Issuing Lender shall be the sole issuer of Letters of Credit under this
Agreement.
     3.7 Obligations Irrevocable. The obligations of Borrowers to make payments
to Agent for the account of Issuing Lender or the Revolving Credit Lenders with
respect to Letter of Credit Obligations under Section 3.6 hereof, shall be
unconditional and irrevocable and not subject to any qualification or exception
whatsoever, including, without limitation:

  (a)   Any lack of validity or enforceability of any Letter of Credit, any
Letter of Credit Agreement, any other documentation relating to any Letter of
Credit, this Agreement or any of the other Loan Documents (the “Letter of Credit
Documents”);     (b)   Any amendment, modification, waiver, consent, or any
substitution, exchange or release of or failure to perfect any interest in
collateral or security, with respect to or under any Letter of Credit Document;
    (c)   The existence of any claim, setoff, defense or other right which
Borrowers may have at any time against any beneficiary or any transferee of any
Letter of Credit (or any persons or entities for whom any such beneficiary or
any such transferee may be acting), the Agent, the Issuing Lender or any
Revolving Credit Lender or any other Person, whether in connection with this
Agreement, any of the Letter of Credit Documents, the transactions contemplated
herein or therein or any unrelated transactions;     (d)   Any draft or other
statement or document presented under any Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect;     (e)   Payment by the Issuing
Lender to the beneficiary under any Letter of Credit against presentation of
documents which do not comply with the terms of such Letter of Credit, including
failure of any documents to bear any reference or adequate reference to such
Letter of Credit;     (f)   Any failure, omission, delay or lack on the part of
the Agent, Issuing Lender or any Revolving Credit Lender or any party to any of
the Letter of

57



--------------------------------------------------------------------------------



 



      Credit Documents to enforce, assert or exercise any right, power or remedy
conferred upon the Agent, Issuing Lender, any Revolving Credit Lender or any
such party under this Agreement, any of the other Loan Documents or any of the
Letter of Credit Documents, or any other acts or omissions on the part of the
Agent, Issuing Lender, any Revolving Credit Lender or any such party; or     (g)
  Any other event or circumstance that would, in the absence of this
Section 3.7, result in the release or discharge by operation of law or otherwise
of Borrowers from the performance or observance of any obligation, covenant or
agreement contained in Section 3.6 hereof.

No setoff, counterclaim, reduction or diminution of any obligation or any
defense of any kind or nature which Borrowers have or may have against the
beneficiary of any Letter of Credit shall be available hereunder to Borrowers
against the Agent, Issuing Lender or any Revolving Credit Lender. With respect
to any Letter of Credit, nothing contained in this Section 3.7 shall be deemed
to prevent Borrowers (i) after satisfaction in full of the absolute and
unconditional obligations of Borrowers hereunder with respect to such Letter of
Credit, from asserting in a separate action any claim, defense, set off or other
right which they (or any of them) may have against Agent, Issuing Lender or any
Revolving Credit Lender in connection with such Letter of Credit or (ii) from
asserting a claim for actual direct damages (as opposed to special, punitive or
indirect (including claims for lost profits or other consequential damages)
damages, claims in respect of which are hereby waived by the Borrowers to the
extent permitted by applicable law) suffered by the Borrowers that are caused by
the gross negligence or wilful misconduct of the Issuing Bank in determining
whether drafts or other documents presented under a Letter of Credit comply with
the terms thereof.
     3.8 Risk Under Letters of Credit.
     (a) In the administration and handling of Letters of Credit and any
security therefor, or any documents or instruments given in connection
therewith, Issuing Lender shall have the sole right to take or refrain from
taking any and all actions under or upon the Letters of Credit.
     (b) Subject to other terms and conditions of this Agreement, Issuing Lender
shall issue the Letters of Credit and shall hold the documents related thereto
in its own name and shall make all collections thereunder and otherwise
administer the Letters of Credit in accordance with Issuing Lender’s regularly
established practices and procedures and will have no further obligation with
respect thereto. In the administration of Letters of Credit, Issuing Lender
shall not be liable for any action taken or omitted on the advice of counsel,
accountants, appraisers or other experts selected by Issuing Lender with due
care and Issuing Lender may rely upon any notice, communication, certificate or
other statement from Borrowers, beneficiaries of Letters of Credit, or any other
Person which Issuing Lender believes to be authentic. Issuing Lender will, upon
request, furnish the Revolving Credit Lenders with copies of Letter of Credit
Documents related thereto.
     (c) In connection with the issuance and administration of Letters of Credit
and the assignments hereunder, Issuing Lender makes no representation and shall
have no responsibility

58



--------------------------------------------------------------------------------



 



with respect to (i) the obligations of Borrowers or the validity, sufficiency or
enforceability of any document or instrument given in connection therewith, or
the taking of any action with respect to same, (ii) the financial condition of,
any representations made by, or any act or omission of Borrowers or any other
Person, or (iii) any failure or delay in exercising any rights or powers
possessed by Issuing Lender in its capacity as issuer of Letters of Credit in
the absence of its gross negligence or willful misconduct. Each of the Revolving
Credit Lenders expressly acknowledges that it has made and will continue to make
its own evaluations of the creditworthiness of the Credit Parties without
reliance on any representation of Issuing Lender or Issuing Lender’s officers,
agents and employees.
     (d) If at any time Issuing Lender shall recover any part of any
unreimbursed amount for any draw or other demand for payment under a Letter of
Credit, or any interest thereon, Agent or Issuing Lender, as the case may be,
shall receive same for the pro rata benefit of the Revolving Credit Lenders in
accordance with their respective Percentages and shall promptly deliver to each
Revolving Credit Lender its share thereof, less such Revolving Credit Lender’s
pro rata share of the costs of such recovery, including court costs and
attorney’s fees. If at any time any Revolving Credit Lender shall receive from
any source whatsoever any payment on any such unreimbursed amount or interest
thereon in excess of such Revolving Credit Lender’s Percentage of such payment,
such Revolving Credit Lender will promptly pay over such excess to Agent, for
redistribution in accordance with this Agreement.
     3.9 Indemnification. Borrowers hereby indemnify and agree to hold harmless
the Revolving Credit Lenders, the Issuing Lender and the Agent and their
respective Affiliates, and the respective officers, directors, employees and
agents of such Persons (each an “L/C Indemnified Person”), from and against any
and all claims, damages, losses, liabilities, costs or expenses of any kind or
nature whatsoever which the Revolving Credit Lenders, the Issuing Lender or the
Agent or any such Person may incur or which may be claimed against any of them
by reason of or in connection with any Letter of Credit (collectively, the “L/C
Indemnified Amounts”), and none of the Issuing Lender, any Revolving Credit
Lender or the Agent or any of their respective officers, directors, employees or
agents shall be liable or responsible for:

  (a)   the use which may be made of any Letter of Credit or for any acts or
omissions of any beneficiary in connection therewith;     (b)   the validity,
sufficiency or genuineness of documents or of any endorsement thereon, even if
such documents should in fact prove to be in any or all respects invalid,
insufficient, fraudulent or forged;     (c)   payment by the Issuing Lender to
the beneficiary under any Letter of Credit against presentation of documents
which do not strictly comply with the terms of any Letter of Credit (unless such
payment resulted from the gross negligence or willful misconduct of the Issuing
Lender), including failure of any documents to bear any reference or adequate
reference to such Letter of Credit;

59



--------------------------------------------------------------------------------



 



  (d)   any error, omission, interruption or delay in transmission, dispatch or
delivery of any message or advice, however transmitted, in connection with any
Letter of Credit; or     (e)   any other event or circumstance whatsoever
arising in connection with any Letter of Credit.

It is understood that in making any payment under a Letter of Credit the Issuing
Lender will rely on documents presented to it under such Letter of Credit as to
any and all matters set forth therein without further investigation and
regardless of any notice or information to the contrary.
With respect to subparagraphs (a) through (e) hereof, (i) no Borrower shall be
required to indemnify any L/C Indemnified Person for any L/C Indemnified Amounts
to the extent such amounts result from the gross negligence or willful
misconduct of such L/C Indemnified Person or any officer, director, employee or
agent of such L/C Indemnified Person and (ii) the Agent and the Issuing Lender
shall be liable to each Borrower to the extent, but only to the extent, of any
direct, as opposed to consequential or incidental, damages suffered by any
Borrower which were caused by the gross negligence or willful misconduct of the
Issuing Lender or any officer, director, employee or agent of the Issuing Lender
or by the Issuing Lender’s wrongful dishonor of any Letter of Credit after the
presentation to it by the beneficiary thereunder of a draft or other demand for
payment and other documentation strictly complying with the terms and conditions
of such Letter of Credit.
     3.10 Right of Reimbursement. Each Revolving Credit Lender agrees to
reimburse the Issuing Lender on demand, pro rata in accordance with its
respective Revolving Credit Percentage, for (i) the reasonable out-of-pocket
costs and expenses of the Issuing Lender to be reimbursed by Borrowers pursuant
to any Letter of Credit Agreement or any Letter of Credit, to the extent not
reimbursed by Borrowers or any other Credit Party and (ii) any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, fees, reasonable out-of-pocket expenses or disbursements of any kind and
nature whatsoever which may be imposed on, incurred by or asserted against
Issuing Lender in any way relating to or arising out of this Agreement
(including Section 3.6 hereof), any Letter of Credit, any documentation or any
transaction relating thereto, or any Letter of Credit Agreement, to the extent
not reimbursed by Borrowers, except to the extent that such liabilities, losses,
costs or expenses were incurred by Issuing Lender as a result of Issuing
Lender’s gross negligence or willful misconduct or by the Issuing Lender’s
wrongful dishonor of any Letter of Credit after the presentation to it by the
beneficiary thereunder of a draft or other demand for payment and other
documentation strictly complying with the terms and conditions of such Letter of
Credit.
     3.11 Existing Letters of Credit. The Existing Letters of Credit shall be
deemed for all purposes of this Agreement to be Letters of Credit, and each
application submitted in connection with the Existing Letters of Credit shall be
deemed for all purposes of this Agreement to be Letter of Credit Agreements. On
the Effective Date, the Issuing Lender shall be deemed automatically to have
sold and transferred, and each other Revolving Credit Lender shall be deemed
automatically, irrevocably, and unconditionally to have purchased and received
from the Issuing Lender, without recourse or warranty, an undivided
participation interest, to the extent of such other Lender’s Revolving Credit
Percentage, in the Existing Letters of Credit and the

60



--------------------------------------------------------------------------------



 



applicable Letter of Credit Obligations with respect thereto and any security
therefor or guaranty pertaining thereto. Letter of Credit Fees paid prior to the
Effective Date with respect to the Existing Letters of Credit shall not be
recalculated, redistributed or reallocated by Agent to the Lenders.
4. TERM LOAN.
     4.1 Term Loan. Subject to the terms and conditions hereof, each Term Loan
Lender, severally and for itself alone, agrees to lend to Borrowers, in a single
disbursement in Dollars on the Effective Date an amount equal to such Lender’s
Percentage of the Term Loan.
     4.2 Accrual of Interest and Maturity; Evidence of Indebtedness.
     (a) Borrowers hereby unconditionally promises to pay to the Agent for the
account of each Term Loan Lender such Lender’s Percentage of the then unpaid
aggregate principal amount of the Term Loan outstanding on the Term Loan
Maturity Date and on such other dates and in such other amounts as may be
required from time to time pursuant to this Agreement. Subject to the terms and
conditions hereof, the unpaid principal Indebtedness outstanding under the Term
Loan shall, from the Effective Date (until paid), bear interest at the
Applicable Interest Rate. There shall be no readvance or reborrowings of any
principal reductions of the Term Loan.
     (b) Each Term Loan Lender shall maintain in accordance with its usual
practice an account or accounts evidencing indebtedness of Borrowers to the
appropriate lending office of such Term Loan Lender resulting from each Advance
of the Term Loan made by such lending office of such Lender from time to time,
including the amounts of principal and interest payable thereon and paid to such
Term Loan Lender from time to time under this Agreement.
     (c) The Agent shall maintain the Register pursuant to Section 13.8(g), and
a subaccount therein for each Term Loan Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each Advance of
the Term Loan made hereunder, the type thereof and each Eurodollar-Interest
Period applicable to any Eurodollar-based Advance, (ii) the amount of any
principal or interest due and payable or to become due and payable from
Borrowers to each Term Loan Lender hereunder in respect of the Advances of the
Term Loan and (iii) both the amount of any sum received by the Agent hereunder
from Borrowers in respect of the Advances of the Term Loan and each Term Loan
Lender’s share thereof.
     (d) The entries made in the Register pursuant to paragraph (c) of this
Section 4.2 shall, absent manifest error, to the extent permitted by applicable
law, be prima facie evidence of the existence and amounts of the obligations of
Borrowers therein recorded; provided, however, that the failure of any Term Loan
Lender or the Agent to maintain the Register or any such account, as applicable,
or any error therein, shall not in any manner affect the obligation of Borrowers
to repay the Advances of each of the Term Loan (and all other amounts owing with
respect thereto) made to Borrowers by the Term Loan Lenders in accordance with
the terms of this Agreement.
     (e) Borrowers agree that, upon written request to the Agent by any Term
Loan Lender, Borrowers will execute and deliver to such Term Loan Lender, at
Borrowers’ expense, a

61



--------------------------------------------------------------------------------



 



Term Loan Note evidencing the outstanding Advances under the Term Loan owing to
such Term Loan Lender.
     4.3 Repayment of Principal. (a) Borrowers shall repay the Term Loan as set
forth below, each such quarterly principal installment to be paid on the first
day of each calendar quarter, commencing on July 1, 2008, until the Term Loan
Maturity Date, when all remaining outstanding principal plus accrued interest
thereon shall be due and payable in full:

          Payment (to be     made on each Period   stated date)
July 1, 2008 and on the first day of each quarter thereafter through and
including April 1, 2011
  $1,000,000
 
   
July 1, 2011 and on the first day of each quarter thereafter through but
excluding the Term Loan Maturity
  $1,500,000
 
   
Term Loan Maturity Date
  Any amounts of principal or interest then outstanding on Term Loan

     (b) Whenever any payment under this Section 4.3 shall become due on a day
that is not a Business Day, the date for payment thereunder shall be extended to
the next Business Day.
     4.4 Term Loan Rate Requests; Refundings and Conversions of Advances of the
Term Loan. On the Effective Date, the Applicable Interest Rate for all Term Loan
Advances shall be the Prime-based Rate. Thereafter, Borrowers may refund all or
any portion of any Advance of the Term Loan as a Term Loan Advance with a like
Eurodollar-Interest Period or convert each such Advance of the Term Loan to an
Advance with a different Eurodollar-Interest Period, but only after delivery to
Agent of a Term Loan Rate Request executed in connection with the Term Loan by
an Authorized Signer and subject to the terms hereof and to the following:
     (a) each Term Loan Rate Request shall set forth the information required on
the Term Loan Rate Request form with respect to the Term Loan, including without
limitation:

  (i)   whether the Term Loan Advance is a refunding or conversion of an
outstanding Term Loan Advance;     (ii)   in the case of a refunding or
conversion of an outstanding Term Loan Advance, the proposed date of such
refunding or conversion, which must be a Business Day; and     (iii)   whether
such Term Loan Advance (or any portion thereof) is to be a Prime-based Advance
or a Eurodollar-based Advance, and, in the case of a Eurodollar-based Advance,
the Eurodollar-Interest Period(s) applicable thereto.

62



--------------------------------------------------------------------------------



 



     (b) each such Term Loan Rate Request shall be delivered to Agent (i) by
1:00 p.m. (Detroit time) three (3) Business Days prior to the proposed date of
the refunding or conversion of a Eurodollar-based Advance or (ii) by 1:00 p.m.
on the proposed date of the refunding or conversion of a Prime-based Advance;
     (c) the principal amount of such Advance of the Term Loan plus the amount
of any other Advance of the Term Loan to be then combined therewith having the
same Applicable Interest Rate and Eurodollar-Interest Period, if any, shall be
(i) in the case of a Prime-based Advance, at least Five Hundred Thousand Dollars
($500,000), or the remaining principal balance outstanding under the Term Loan,
whichever is less, and (ii) in the case of a Eurodollar-based Advance, at least
One Million Dollars ($1,000,000) or the remaining principal balance outstanding
under the Term Loan, whichever is less, or in each case a larger integral
multiple of Five Hundred Thousand Dollars ($500,000);
     (d) no Term Loan Advance shall have a Eurodollar-Interest Period ending
after the Term Loan Maturity Date and, notwithstanding any provision hereof to
the contrary, Borrowers shall select Eurodollar-Interest Periods (or the
Prime-based Rate) for sufficient portions of the Term Loan such that Borrowers
may make the required principal payments hereunder on a timely basis and
otherwise in accordance with Section 4.5 below;
     (e) at no time shall there be no more than three (3) Eurodollar-Interest
Periods in effect for Advances of each Term Loan; and
     (f) a Term Loan Rate Request, once delivered to Agent, shall not be
revocable by Borrowers.
     4.5 Prime-based Advance in Absence of Election or Upon Default. In the
event Borrowers shall fail with respect to any Eurodollar-based Advance of the
Term Loan to timely exercise their option to refund or convert such Advance in
accordance with Section 4.4 hereof (and such Advance has not been paid in full
on the last day of the Eurodollar-Interest Period applicable thereto according
to the terms hereof), or, if on the last day of the applicable
Eurodollar-Interest Period, a Default or Event of Default shall exist, then, on
the last day of the applicable Eurodollar-Interest Period, the principal amount
of such Advance which has not been prepaid shall be automatically converted to a
Prime-based Advance and the Agent shall thereafter promptly notify Borrowers
thereof. All accrued and unpaid interest on any Advance converted to a
Prime-based Advance under this Section 4.5 shall be due and payable in full on
the date such Advance is converted.
     4.6 Interest Payments; Default Interest.
     (a) Interest on the unpaid principal of all Prime-based Advances of the
Term Loan from time to time outstanding shall accrue until paid at a per annum
interest rate equal to the Prime-based Rate, and shall be payable in immediately
available funds quarterly in arrears commencing on July 1, 2008 and on the first
day of each calendar quarter thereafter. Whenever any payment under this
Section 4.6 shall become due on a day that is not a Business Day, the date for
payment shall be extended to the next Business Day. Interest accruing at the
Prime-based Rate shall be computed on the basis of a 360 day year and assessed
for the actual number

63



--------------------------------------------------------------------------------



 



of days elapsed, and in such computation effect shall be given to any change in
the interest rate resulting from a change in the Prime-based Rate on the date of
such change in the Prime-based Rate.
     (b) Interest on the unpaid principal of each Eurodollar-based Advance of
the Term Loan having a related Eurodollar-Interest Period of three (3) months or
less shall accrue at its applicable Eurodollar-based Rate and shall be payable
in immediately available funds on the last day of the Eurodollar-Interest Period
applicable thereto. Interest shall be payable in immediately available funds on
each Eurodollar-based Advance of the Term Loan outstanding from time to time
having a Eurodollar-Interest Period of six (6) months or longer, at intervals of
three (3) months after the first day of the applicable Eurodollar-Interest
Period, and shall also be payable on the last day of the Eurodollar-Interest
Period applicable thereto. Interest accruing at the Eurodollar-based Rate shall
be computed on the basis of a 360-day year and assessed for the actual number of
days elapsed from the first day of the Eurodollar-Interest Period applicable
thereto to, but not including, the last day thereof.
     (c) Notwithstanding anything to the contrary in Section 4.6(a) or
(b) hereof, all accrued and unpaid interest on any Term Loan Advance refunded or
converted pursuant to Section 4.4 hereof shall be due and payable in full on the
date such Term Loan Advance is refunded or converted.
     (d) In the case of any Event of Default under Section 9.1(i), immediately
upon the occurrence thereof, and in the case of any other Event of Default, upon
notice from the Majority Term Loan Lenders in regards to Term Loan, interest
shall be payable on demand on the principal amount of all Advances of the Term
Loan from time to time outstanding, as applicable, at a per annum rate equal to
the Applicable Interest Rate in respect of each such Advance, plus, in the case
of Eurodollar-based Advances, two percent (2%) for the remainder of the then
existing Eurodollar-Interest Period, if any, and at all other such times and for
all Prime-based Advances, at a per annum rate equal to the Prime-based Rate plus
two percent (2%).
     4.7 Optional Prepayment of Term Loan.
     (a) Subject to clause (b) hereof, Borrowers (at their option), may prepay
all or any portion of the outstanding principal of any Term Loan Advance bearing
interest at the Prime-based Rate at any time, and may prepay all or any portion
of the outstanding principal of any Term Loan bearing interest at the
Eurodollar-based Rate upon one (1) Business Day’s notice to the Agent by wire,
telecopy or by telephone (confirmed by wire or telecopy), with accrued interest
on the principal being prepaid to the date of such prepayment. Any prepayment of
a portion of the Term Loan as to which the Applicable Interest Rate is the
Prime-based Rate shall be without premium or penalty and any prepayment of a
portion of the Term Loan as to which the Applicable Interest Rate is the
Eurodollar-based Rate shall be subject to the provisions of Section 11.1, but
otherwise without premium or penalty.
     (b) Each partial prepayment of the Term Loan shall be applied to all
installments of the Term Loan due thereunder in the inverse order of their
maturities to all such principal payments as follows: first to that portion of
the Term Loan outstanding as a Prime-based Advance, second to that portion of
the Term Loan outstanding as Eurodollar-based Advances

64



--------------------------------------------------------------------------------



 



which have Eurodollar-Interest Periods ending on the date of payment, and last
to any remaining Advances of the Term Loan being carried at the Eurodollar-based
Rate.
     (c) All prepayments of the Term Loan shall be made to the Agent for
distribution ratably to the Term Loan Lenders in accordance with their
respective Term Loan Percentages.
     4.8 Mandatory Prepayment of Term Loan.
     (a) Subject to clauses (e) and (f) hereof, the Term Loan shall be subject
to required principal reductions in the amount of Applicable Recapture
Percentage of Excess Cash Flow for each Fiscal Year, such prepayments to be
payable in respect of each Fiscal Year beginning with the Fiscal Year ending
June 30, 2009, and each Fiscal Year thereafter, and to be due on October 1 of
the following Fiscal Year.
     (b) Subject to clauses (e) and (f) hereof, immediately upon receipt by any
Credit Party of any Net Cash Proceeds from any Asset Sales which are not
Reinvested as described in the following sentence, Borrowers shall prepay the
Term Loan by an amount equal to one hundred percent (100%) of such Net Cash
Proceeds provided, however that Borrowers shall not be obligated to prepay the
Term Loan with such Net Cash Proceeds if the following conditions are satisfied:
(i) promptly following the sale, Borrowers provides to Agent a certificate
executed by a Responsible Officer of the Borrower Representative (“Reinvestment
Certificate”) stating (x) that the sale has occurred, (y) that no Event of
Default has occurred and is continuing either as of the date of the sale or as
of the date of the Reinvestment Certificate, and (z) a description of the
planned Reinvestment of the proceeds thereof, (ii) the Reinvestment of such Net
Cash Proceeds is completed within the Reinvestment Period, and (iii) no Event of
Default has occurred and is continuing at the time of the sale and at the time
of the application of such proceeds to Reinvestment. If any such proceeds have
not been Reinvested at the end of the Reinvestment Period, Borrowers shall
promptly pay such proceeds to Agent, to be applied to repay the Term Loan in
accordance with clauses (e) and (f) hereof.
     (c) Subject to clauses (e) and (f) hereof, immediately upon receipt by any
Credit Party of Net Cash Proceeds generated from the issuance of any Equity
Interests of any Credit Party (other than Equity Interests under any stock
option or employee incentive plans listed on Schedule 6.12 hereto (or any
successor plans) or in connection with the conversion of any Subordinated Debt
to equity) or Net Cash Proceeds from the issuance of any Subordinated Debt after
the Effective Date, Borrowers shall prepay the Term Loan by (i) an amount equal
to fifty percent (50%) of such Net Cash Proceeds from the issuance of any Equity
Interests; provided, however, that Borrowers may, to the extent permitted under
Section 8.11 hereof, first apply such Net Cash Proceeds to the prepayment of the
Mezzanine Subordinated Debt, until such Mezzanine Subordinated Debt has been
paid in full, and in such event shall thereafter apply fifty percent (50%) of
the balance of such Net Cash Proceeds to prepay the Term Loan in accordance with
this Section 4.8, and (ii) an amount equal to one hundred percent (100%) of such
Net Cash Proceeds from the issuance of Subordinated Debt.
     (d) Subject to clauses (e) and (f) hereof, immediately upon receipt by any
Credit Party of any Insurance Proceeds or Condemnation Proceeds, Borrowers shall
be obligated to prepay the Term Loan by an amount equal to one hundred percent
(100%) of such Insurance

65



--------------------------------------------------------------------------------



 



Proceeds or Condemnation Proceeds, as the case may be; provided, however, that
any Insurance Proceeds or Condemnation Proceeds, as the case may be, may be
Reinvested by the applicable Credit Party if the following conditions are
satisfied: (i) promptly following the receipt of such Insurance Proceeds or
Condemnation Proceeds, as the case may be, Borrowers provide to Agent a
Reinvestment Certificate stating (x) that no Event of Default has occurred and
is continuing either as of the date of the receipt of such proceeds or as of the
date of the Reinvestment Certificate, (y) that such Insurance Proceeds or
Condemnation Proceeds have been received, and (z) a description of the planned
Reinvestment of such Insurance Proceeds or Condemnation Proceeds, as the case
may be), (ii) the Reinvestment of such proceeds is completed within the
Reinvestment Period, and (iii) no Event of Default shall have occurred and be
continuing at the time of the receipt of such proceeds and at the time of the
application of such proceeds to Reinvestment. If any such proceeds have not been
Reinvested at the end of the Reinvestment Period, Borrowers shall promptly pay
such proceeds to Agent, to be applied to repay the Term Loan in accordance with
clauses (e) and (f) hereof.
     (e) Subject to clause (f) hereof, each mandatory prepayment under this
Section 4.8 or any other mandatory or optional prepayment under this Agreement
shall be in addition to any scheduled installments or optional prepayments made
prior thereto and shall be subject to Section 11.1. Each mandatory prepayment of
the Term Loan shall be applied to installments of principal on the Term Loan in
the inverse order of their maturities.
     (f) To the extent that, on the date any mandatory prepayment of any Term
Loan under this Section 4.8 is due, the Indebtedness under any Term Loan or any
other Indebtedness to be prepaid is being carried, in whole or in part, at the
Eurodollar-based Rate and no Default or Event of Default has occurred and is
continuing, Borrowers may deposit the amount of such mandatory prepayment in a
cash collateral account to be held by the Agent, for and on behalf of the
Lenders (which shall be an interest-bearing account), on such terms and
conditions as are reasonably acceptable to Agent and upon such deposit, the
obligation of each Borrowers to make such mandatory prepayment shall be deemed
satisfied. Subject to the terms and conditions of said cash collateral account,
sums on deposit in said cash collateral account shall be applied (until
exhausted) to reduce the principal balance of the Term Loan on the last day of
each Eurodollar-Interest Period attributable to the Eurodollar-based Advances of
the Term Loan, thereby avoiding breakage costs under Section 11.1.
     4.9. Use of Proceeds. Proceeds of the Term Loan shall be used by Borrowers
to finance the Nitram Acquisition and refinance existing debt of Borrowers.
5. CONDITIONS.
     The obligations of the Lenders to make Advances or loans pursuant to this
Agreement and the obligation of the Issuing Lender to issue Letters of Credit
are subject to the following conditions:
     5.1 Conditions of Initial Advances. The obligations of the Lenders to make
initial Advances or loans pursuant to this Agreement and the obligation of the
Issuing Lender to issue initial Letters of Credit, in each case, on the
Effective Date only, are subject to the following conditions:

66



--------------------------------------------------------------------------------



 



     (a) Notes, this Agreement and the other Loan Documents. Borrowers shall
have executed and delivered to Agent for the account of each Lender requesting
Notes, the Swing Line Note, the Revolving Credit Notes and/or the Term Notes, as
applicable; Holdings and Borrowers shall have executed and delivered this
Agreement; and each Credit Party shall have executed and delivered the other
Loan Documents to which such Credit Party is required to be a party (including
all schedules and other documents to be delivered pursuant hereto); and such
Notes (if any), this Agreement and the other Loan Documents shall be in full
force and effect.
     (b) Corporate Authority. Agent shall have received, with a counterpart
thereof for each Lender, from each Credit Party, a certificate of its Secretary
or Assistant Secretary dated as of the Effective Date as to:

  (i)   corporate resolutions (or the equivalent) of each Credit Party
authorizing the transactions contemplated by this Agreement and the other Loan
Documents approval of this Agreement and the other Loan Documents, in each case
to which such Credit Party is party, and authorizing the execution and delivery
of this Agreement and the other Loan Documents, and in the case of Borrowers,
authorizing the execution and delivery of requests for Advances and the issuance
of Letters of Credit hereunder,     (ii)   the incumbency and signature of the
officers or other authorized persons of such Credit Party executing any Loan
Document and in the case of Borrowers, the officers who are authorized to
execute any Requests for Advance, or requests for the issuance of Letters of
Credit,     (iii)   a certificate of good standing or continued existence (or
the equivalent thereof) from the state of its incorporation or formation, and
from every state or other jurisdiction where such Credit Party is qualified to
do business, which jurisdictions are listed on Schedule 5.2 attached hereto, and
    (iv)   copies of such Credit Party’s articles of incorporation and bylaws or
other constitutional documents, as in effect on the Effective Date.

     (c) Collateral Documents, Guaranties and other Loan Documents. The Agent
shall have received the following documents, each in form and substance
satisfactory to Agent and fully executed by each party thereto:The following
Collateral Documents and other Loan Documents, each in form and substance
acceptable to Agent and fully executed by each party thereto and dated as of the
Effective Date:the Security Agreement;the Nitram Consent to Assignment;Mortgages
for each of the owned properties listed on Schedule 6.3(b) together with the
related documentation specified in Schedule 1.5; and For the real properties
leased by a Credit Party as a lessee located at 14651

67



--------------------------------------------------------------------------------



 



      Dallas Parkway, Dallas, Texas (which is the Company’s headquarters) and
227 Thorn Avenue, Orchard Park, New York (which is the headquarters of Nitram),
where the primary books and records of any Credit Party are located), (i) a
true, complete and accurate copy of the fully executed applicable lease bailment
or warehouse agreement, as the case may be; and (ii) a Collateral Access
Agreement with respect to each such location.

  (iii)   (A) Certified copies of uniform commercial code requests for
information, or a similar search report certified by a party acceptable to the
Agent, dated a date reasonably prior to the Effective Date, listing all
effective financing statements in the jurisdiction of incorporation or
organization, as the case may be, of such Credit Party as indicated on
Schedule 1.3 (under their present names or under any previous names used within
five (5) years prior to the date hereof) as debtors, together with (x) copies of
such financing statements, and (y) authorized Uniform Commercial Code (Form
UCC-3) Termination Statements, if any, necessary to release all Liens and other
rights of any Person in any Collateral described in the Collateral Documents
previously granted by any Person (other than Liens permitted by Section 8.2 of
this Agreement) and (B) intellectual property search reports results from the
United States Patent and Trademark Office and the United States Copyright Office
for the Credit Parties dated a date reasonably prior to the Effective Date.    
(iv)   Any documents (including, without limitation, financing statements,
amendments to financing statements and assignments of financing statements,
stock powers executed in blank and any endorsements) requested by Agent and
reasonably required to be provided in connection with the Collateral Documents
to create, in favor of the Agent (for and on behalf of the Lenders), a first
priority perfected security interest in the Collateral thereunder shall have
been filed, registered or recorded, or shall have been delivered to Agent in
proper form for filing, registration or recordation.

     (d) Insurance. The Agent shall have received evidence reasonably
satisfactory to it that the Credit Parties have obtained the insurance policies
required by Section 7.5 hereof and that such insurance policies are in full
force and effect.
     (e) Compliance with Certain Documents and Agreements. Each Credit Party
shall have each performed and complied in all material respects with all
agreements and conditions contained in this Agreement and the other Loan
Documents, to the extent required to be performed or complied with by such
Credit Party. No Person (other than Agent, Lenders and Issuing Lender) party to
this Agreement or any other Loan Document shall be in material default in the
performance or compliance with any of the terms or provisions of this Agreement
or the

68



--------------------------------------------------------------------------------



 



other Loan Documents or shall be in material default in the performance or
compliance with any of the material terms or material provisions of, in each
case to which such Person is a party.
     (f) Opinions of Counsel. The Credit Parties shall furnish Agent prior to
the initial Advance under this Agreement, with signed copies for each Lender,
opinions of counsel to the Credit Parties, including opinions of local counsel
to the extent deemed necessary by the Agent, in each case dated the Effective
Date and covering such matters as reasonably required by and otherwise
reasonably satisfactory in form and substance to the Agent and each of the
Lenders.
     (g) Payment of Fees. Borrowers shall have paid to Comerica Bank any fees
due under the terms of the Fee Letter, along with any other fees, costs or
expenses due and outstanding to the Agent or the Lenders as of the Effective
Date (including reasonable fees, disbursements and other charges of counsel to
Agent so long as Borrower shall have received an invoice from such counsel prior
to the funding of the initial Advances hereunder).
     (h) Pro Forma Balance Sheet and Financial Statements. Borrowers shall have
delivered to the Lenders and the Agent, in form and substance satisfactory to
Agent: (a) the Pro Forma Balance Sheet, (b) audited financial statements of
Company and Nitram for the Fiscal Years ending June 30, 2007 and September 30,
2007, respectively, and presented in accordance with GAAP, and the quarterly
financial statements prepared by Company and Nitram for the fiscal quarters
ending December 31, 2007 and (c) monthly projections of Company and Nitram
through Fiscal Year 2009, and annual projections of Company and Nitram through
Fiscal Year 2013, in each case in form acceptable to Agent, such projections to
include annual income and cash flow statements.
     (i) Appraisals; Audits; Due Diligence. Agent and Lenders shall have
received, in each case in form and substance satisfactory to the Agent, (a) an
audit of all accounts receivable and inventory of Company, Nitram and their
respective Domestic Subsidiaries, (b) appraisals of all machinery and equipment
of Company, Nitram and their respective Domestic Subsidiaries, (c) tax-assessed
valuations of all real estate owned by Company, Nitram and their respective
Domestic Subsidiaries and (d) such other reports or due diligence materials as
Agent and the Majority Lenders may reasonably request.
     (j) Employment Agreements. Agent shall have received copies of all
employment agreements of the Credit Parties (including, without limitation, any
employment agreements executed concurrently and in connection with the Nitram
Acquisition) which shall remain in effect following the Effective Date as set
forth on Schedule 6.16 hereof, the terms of which are reasonably acceptable to
Agent.
     (k) Material Contracts. Agent shall have received copies of all Material
Contracts described on Schedule 6.17 hereof.
     (l) Governmental and Other Approvals. Agent shall have received copies of
all authorizations, consents, approvals, licenses, qualifications or formal
exemptions, filings, declarations and registrations with, any court,
governmental agency or regulatory authority or any securities exchange or any
other person or party (whether or not governmental) received by

69



--------------------------------------------------------------------------------



 



any Credit Party in connection with the transactions contemplated by the Loan
Documents to occur on the Effective Date.
     (m) Release and Payoff Documentation. The Agent shall have received, in
each case in form and substance satisfactory to Agent, (i) a payoff letter from
Manufacturers and Traders Trust Company, (ii) any UCC termination statements,
mortgage discharges and/or other necessary documentation necessary or
appropriate to terminate the security interest and mortgages granted to
Manufacturers and Traders Trust Company, and (iii) all possessory collateral
held by Manufacturers and Traders Trust Company.
     (n) Nitram Acquisition.

  (i)   The Agent shall have received executed copies of the Nitram Acquisition
Documents in effect on the Effective Date, certified by Borrowers as being true,
correct and complete. The Nitram Acquisition Documents shall indicate a total
purchase price of not greater than $65,000,000 and shall otherwise be in form
and substance reasonably satisfactory to the Agent and the Lenders.     (ii)  
The Agent shall have received evidence as reasonably requested by Agent that all
conditions under the Nitram Acquisition Documents have been satisfied, other
than payment of the purchase price, that each of the Persons party thereto are
in material compliance therewith, to the extent applicable, and that no
condition to consummation of the Nitram Acquisition shall have been waived in a
manner detrimental in any material respect to the Credit Parties or the Lenders,
or any one of them, by any of the parties thereto.

     (o) Subordinated Debt. The Agent shall have received executed copies of
(A) the Mezzanine Subordinated Debt Documents in effect on the Effective Date,
certified by a Responsible Officer of the Borrower Representative as being true,
correct and complete and (B) the Mezzanine Subordination Agreement. Each of the
Mezzanine Subordination Agreement and the Mezzanine Subordinated Debt Documents
shall be in form and substance reasonably satisfactory to the Agent and the
Lenders and each shall have been duly authorized, executed and delivered by each
of the parties thereto and shall be in full force and effect. The Agent shall
have received a certification from Borrower Representative that no term or
provision of the Mezzanine Subordinated Debt Documents shall have been modified,
and that no condition to consummation of the transactions contemplated thereby
shall have been waived, in either case in a manner detrimental to the Credit
Parties or the Lenders, or any one of them, by any of the parties thereto. The
Agent shall have received satisfactory evidence that Borrowers have received at
least $20,000,000 in gross proceeds from the issuance of the Mezzanine
Subordinated Debt as contemplated under the terms of the Mezzanine Subordination
Agreement and the Mezzanine Subordinated Debt Documents.
     (p) Closing Certificate. The Agent shall have received, with a signed
counterpart for each Lender, a certificate of a Responsible Officer of Holdings
and the Borrower Representative, dated the Effective Date (or, if different, the
date of the initial Advance hereunder), stating that

70



--------------------------------------------------------------------------------



 



to the best of his or her respective knowledge after due inquiry, (a) the
conditions set forth in this Section 5 have been satisfied to the extent
required to be satisfied by any Credit Party; (b) the representations and
warranties made by the Credit Parties in this Agreement or any of the other Loan
Documents, as applicable, are true and correct in all material respects; (c) no
Default or Event of Default shall have occurred and be continuing; (d) since
June 30, 2007, nothing shall have occurred which has had, or could reasonably be
expected to have, a material adverse change on the business, results of
operations, conditions, property or prospects (financial or otherwise) of
Company or any of its Subsidiaries, and since September 30, 2007, nothing shall
have occurred which has had, or could reasonably be expected to have, a material
adverse change on the business, results of operations, conditions, property or
prospects (financial or otherwise) of Nitram or any of its Subsidiaries; and
(e) there shall have been no material adverse change to the Pro Forma Balance
Sheet.
     5.2 Continuing Conditions. The obligations of each Lender to make Advances
(including the initial Advance) under this Agreement and the obligation of the
Issuing Lender to issue any Letters of Credit shall be subject to the continuing
conditions that:
     (a) No Default or Event of Default shall exist as of the date of the
Advance or the request for the Letter of Credit, as the case may be; and
     (b) Each of the representations and warranties contained in this Agreement
and in each of the other Loan Documents shall be true and correct in all
material respects as of the date of the Advance or Letter of Credit (as the case
may be) as if made on and as of such date (other than any representation or
warranty that expressly speaks only as of a different date).
6. REPRESENTATIONS AND WARRANTIES.
     Holdings and Borrowers represent and warrant to the Agent, the Lenders, the
Swing Line Lender and the Issuing Lender as follows:
     6.1 Corporate Authority. Each Credit Party is a corporation (or other
business entity) duly organized and existing in good standing under the laws of
the state or jurisdiction of its incorporation or formation, as applicable, and
each Credit Party is duly qualified and authorized to do business as a foreign
corporation in each jurisdiction where the character of its assets or the nature
of its activities makes such qualification and authorization necessary except
where failure to be so qualified or be in good standing could not reasonably be
expected to have a Material Adverse Effect. Each Credit Party has all requisite
corporate, limited liability or partnership power and authority to own all its
property (whether real, personal, tangible or intangible or of any kind
whatsoever) and to carry on its business.
     6.2 Due Authorization. Execution, delivery and performance of this
Agreement, and the other Loan Documents, to which each Credit Party is party,
and the issuance of the Notes by Borrowers (if requested) are within such
Person’s corporate, limited liability or partnership power, have been duly
authorized, are not in contravention of any law applicable to such Credit Party
or the terms of such Credit Party’s organizational documents and, except as have
been previously obtained or as referred to in Section 6.10, below, do not
require the consent or approval of any governmental body, agency or authority or
any other third party except to the

71



--------------------------------------------------------------------------------



 



extent that such consent or approval is not material to the transactions
contemplated by the Loan Documents.
     6.3 Good Title; Leases; Assets; No Liens. (a) Each Credit Party, to the
extent applicable, has good and valid title (or, in the case of real property,
good and marketable title) to all assets owned by it, subject only to the Liens
permitted under section 8.2 hereof;
     (b) Schedule 6.3(b) hereof identifies all of the real property owned or
leased, as lessee thereunder, by the Credit Parties on the Effective Date,
including all warehouse or bailee locations;
     (c) The Credit Parties will collectively own or collectively have a valid
leasehold interest in all assets that were owned or leased (as lessee) by the
Credit Parties immediately prior to the Effective Date to the extent that such
assets are necessary for the continued operation of the Credit Parties’
businesses in substantially the manner as such businesses were operated
immediately prior to the Effective Date;
     (d) Each Credit Party owns or has a valid leasehold interest in all real
property necessary for its continued operations and, to the best knowledge of
Borrowers, no material condemnation, eminent domain or expropriation action has
been commenced or threatened against any such owned or leased real property; and
     (e) There are no Liens on and no financing statements on file with respect
to any of the assets owned by the Credit Parties, except for the Liens permitted
pursuant to Section 8.2 of this Agreement.
     6.4 Taxes. Except as set forth on Schedule 6.4 hereof, each Credit Party
has filed on or before their respective due dates or within the applicable grace
periods, all United States federal, state, local and other tax returns which are
required to be filed or has obtained extensions for filing such tax returns and
is not delinquent in filing such returns in accordance with such extensions and
has paid all material taxes which have become due pursuant to those returns or
pursuant to any assessments received by any such Credit Party, as the case may
be, to the extent such taxes have become due, except to the extent such taxes
are being contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate provision has been made on the
books of such Credit Party as may be required by GAAP.
     6.5 No Defaults. There exists (a) no default under any Material Contract
which alone or together with any defaults under any other Material Contracts
could reasonably be expected to have a Material Adverse Effect, and (b) no
payment default has occurred and been continuing under any contract or other
agreement with a Subcontractor of Company or any of its Subsidiaries in excess
of One Million Dollars ($1,000,000), unless the payment giving rise to the
default is being contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate provision has been made on the
books of such Credit Party as may be required by GAAP.
     6.6 Enforceability of Agreement and Loan Documents. This Agreement and each
of the other Loan Documents to which any Credit Party is a party (including
without limitation, each Request for Advance), have each been duly executed and
delivered by its duly authorized

72



--------------------------------------------------------------------------------



 



officers and constitute the valid and binding obligations of such Credit Party,
enforceable against such Credit Party in accordance with their respective terms,
except as enforcement thereof may be limited by applicable bankruptcy,
reorganization, insolvency, fraudulent conveyance, moratorium or similar laws
affecting the enforcement of creditor’s rights, generally and by general
principles of equity (regardless of whether enforcement is considered in a
proceeding in law or equity).
     6.7 Compliance with Laws. (a) Except as disclosed on Schedule 6.7, each
Credit Party has complied with all applicable federal, state and local laws,
ordinances, codes, rules, regulations and guidelines (including consent decrees
and administrative orders) including but not limited to Hazardous Material Laws,
and is in compliance with any Requirement of Law, except to the extent that
failure to comply therewith could not reasonably be expected to have a Material
Adverse Effect; and (b) neither the extension of credit made pursuant to this
Agreement or the use of the proceeds thereof by the Credit Parties will violate
the Trading with the Enemy Act, as amended, or any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto, including without limitation, the Iranian Transaction Regulations, or
The United and Strengthening America by providing appropriate Tools Required to
Intercept and Obstruct Terrorism (“USA Patriot Act”) Act of 2001, Public Law
10756, October 26, 2001 or Executive Order 13224 of September 23, 2001 issued by
the President of the United States (66 Fed. Reg. 49049 (2001)), and the Credit
Parties have taken sufficient steps to prevent future violations of the type
described in Schedule 3.26 to the Nitram Purchase Agreement.
     6.8 Non-contravention. The execution, delivery and performance of this
Agreement and the other Loan Documents (including each Request for Advance) to
which each Credit Party is a party are not in contravention of the terms of any
indenture, agreement or undertaking to which such Credit Party is a party or by
which it or its properties are bound where such violation could reasonably be
expected to have a Material Adverse Effect.
     6.9 Litigation. Except as set forth on Schedule 6.9 hereof, there is no
suit, action, proceeding, including, without limitation, any bankruptcy
proceeding or governmental investigation pending against or to the knowledge of
Borrowers, threatened against any Credit Party (other than any suit, action or
proceeding in which a Credit Party is the plaintiff and in which no counterclaim
or cross-claim against such Credit Party has been filed), or any judgment,
decree, injunction, rule, or order of any court, government, department,
commission, agency, instrumentality or arbitrator outstanding against any Credit
Party, nor is any Credit Party in violation of any applicable law, regulation,
ordinance, order, injunction, decree or requirement of any governmental body or
court which could in any of the foregoing events reasonably be expected to have
a Material Adverse Effect.
     6.10 Consents, Approvals and Filings, Etc. Except as set forth on
Schedule 6.10 hereof, no material authorization, consent, approval, license,
qualification or formal exemption from, nor any filing, declaration or
registration with, any court, governmental agency or regulatory authority or any
securities exchange or any other Person (whether or not governmental) is
required in connection with the execution, delivery and performance: (a) by any
Credit Party of this Agreement and any of the other Loan Documents to which such
Credit Party

73



--------------------------------------------------------------------------------



 



is a party or (b) by the Credit Parties of the grant of Liens granted, conveyed
or otherwise established (or to be granted, conveyed or otherwise established)
by or under this Agreement or the other Loan Documents, as applicable, except in
each case for (i) such matters which have been previously obtained, and
(ii) such filings to be made concurrently herewith or promptly following the
Effective Date as are required by the Collateral Documents to perfect Liens in
favor of the Agent. All such material authorizations, consents, approvals,
licenses, qualifications, exemptions, filings, declarations and registrations
which have previously been obtained or made, as the case may be, are in full
force and effect and, to the best knowledge of Borrowers, are not the subject of
any attack or threatened attack (in each case in any material respect) by appeal
or direct proceeding or otherwise.
     6.11 No Investment Company or Margin Stock. No Credit Party is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended. No Credit Party is engaged principally, or as one of its important
activities, directly or indirectly, in the business of extending credit for the
purpose of purchasing or carrying margin stock. None of the proceeds of any of
the Advances will be used by any Credit Party to purchase or carry margin stock.
Terms for which meanings are provided in Regulation U of the Board of Governors
of the Federal Reserve System or any regulations substituted therefore, as from
time to time in effect, are used in this paragraph with such meanings.
     6.12 ERISA. No Credit Party maintains or contributes to any Pension Plan
subject to Title IV of ERISA, except as set forth on Schedule 6.12 hereto or
otherwise disclosed to the Agent in writing. There is no accumulated funding
deficiency within the meaning of Section 412 of the Internal Revenue Code or
Section 302 of ERISA, or any outstanding liability with respect to any Pension
Plans owed to the PBGC other than future premiums due and owing pursuant to
Section 4007 of ERISA, and no “reportable event” as defined in Section 4043(c)
of ERISA has occurred with respect to any Pension Plan other than an event for
which the notice requirement has been waived by the PBGC. None of the Credit
Parties has engaged in a prohibited transaction with respect to any Pension
Plan, other than a prohibited transaction for which an exemption is available
and has been obtained, which could subject such Credit Parties to a material tax
or penalty imposed by Section 4975 of the Internal Revenue Code or Section
502(i) of ERISA. Each Pension Plan is being maintained and funded in accordance
with its terms and is in material compliance with the requirements of the
Internal Revenue Code and ERISA. No Credit Party has had a complete or partial
withdrawal from any Multiemployer Plan that has resulted or could reasonably be
expected to have resulted in any Withdrawal Liability and, except as notified to
Agent in writing following the Effective Date, no such Multiemployer Plan is in
reorganization (within the meaning of Section 4241 of ERISA) or insolvent
(within the meaning of Section 4245 of ERISA).
     6.13 Conditions Affecting Business or Properties. To the knowledge of the
Borrowers, neither the respective businesses nor the properties of any Credit
Party is affected by any fire, explosion, accident, strike, lockout or other
dispute, drought, storm, hail, earthquake, embargo, Act of God, or other
casualty (except to the extent such event is covered by insurance sufficient to
ensure that upon application of the proceeds thereof, no Material Adverse Effect
could reasonably be expected to occur) which could reasonably be expected to
have a Material Adverse Effect.

74



--------------------------------------------------------------------------------



 



     6.14 Environmental and Safety Matters Except as set forth in Schedules 6.9,
6.10 and 6.14:

  (a)   all facilities and property owned or leased by the Credit Parties are in
material compliance with all Hazardous Material Laws;     (b)   to the best
knowledge of Borrowers, there are no unresolved nor outstanding past, and there
are no pending or threatened:

  (i)   claims, complaints, notices or requests for information received by any
Credit Party with respect to any alleged material violation of any Hazardous
Material Law, or with respect to any alleged Hazardous Materials Contamination,
or     (ii)   written complaints, notices or inquiries to any Credit Party
regarding potential liability of any Credit Parties under any Hazardous Material
Law that is reasonably likely to give rise to a material liability under the
same or regarding any Hazardous Materials Contamination that is reasonably
likely to have a Material Adverse Effect on the value of the property; and

  (c)   to the best knowledge of Borrowers, no conditions exist at, on or under
any property now or previously owned or leased by any Credit Party which, with
the passage of time, or the giving of notice or both, are reasonably likely to
give rise to material liability under any Hazardous Material Law or with respect
to Hazardous Materials Contamination, to create a Material Adverse Effect on the
value of the property.

     6.15 Subsidiaries. Except as disclosed on Schedule 6.15 hereto as of the
Effective Date, and thereafter, except as disclosed to the Agent in writing from
time to time, no Credit Party has any Subsidiaries. The declaration or payment
of dividends or similar distributions by any Subsidiary of the Company (and
after the Reorganization any Subsidiary of Holdings) in respect of any
undistributed earnings is not prohibited by the terms of any Contractual
Obligation (other than under any Loan Document or, in the case of any Foreign
Subsidiary, under any financing arrangement permitted under Section 8.1 hereof)
or Requirement of Law applicable to such Subsidiary.
     6.16 Management Agreements. Schedule 6.16 attached hereto is an accurate
and complete list of all management and significant employment agreements in
effect on or as of the Effective Date to which any Credit Party is a party or is
bound.
     6.17 Material Contracts. Schedule 6.17 attached hereto is an accurate and
complete list of all Material Contracts in effect on or as of the Effective Date
to which any Credit Party is a party or is bound.
     6.18 Customer and Supplier Relationships. Except as set forth on
Schedule 6.18, no Credit Party has knowledge of any intention or indication of
any significant customer, or significant supplier to terminate, limit or alter
its business relationship with any Credit Party

75



--------------------------------------------------------------------------------



 



(whether as a result of the occurrence of the Acquisition or for any other
matter), except to the extent that such termination, limitation or alteration
could not reasonably be expected to have a Material Adverse Effect.
     6.19 Franchises, Patents, Copyrights, Tradenames, etc. The Credit Parties
possess all franchises, patents, copyrights, trademarks, trade names, licenses
and permits, and rights in respect of the foregoing, adequate for the conduct of
their business substantially as now conducted without known conflict with any
rights of others. Schedule 6.19 contains a true and accurate list of all trade
names and any and all other names used by any Credit Party during the five-year
period ending as of the Effective Date.
     6.20 Capital Structure. Schedule 6.20 attached hereto sets forth all issued
and outstanding Equity Interests of each Credit Party, including the number of
authorized, issued and outstanding Equity Interests of each Credit Party, the
par value of such Equity Interests and the holders of such Equity Interests, all
on and as of the Effective Date. All issued and outstanding Equity Interests of
each Credit Party are duly authorized and validly issued, fully paid,
nonassessable, free and clear of all Liens (except for the benefit of Agent) and
such Equity Interests were issued in compliance with all applicable state,
federal and foreign laws concerning the issuance of securities. Except as
disclosed on Schedule 6.20, there are no preemptive or other outstanding rights,
options, warrants, conversion rights or similar agreements or understandings for
the purchase or acquisition from any Credit Party, of any Equity Interests of
any Credit Party.
     6.21 Accuracy of Information. (a) The audited financial statements of
Company and its Subsidiaries for the Fiscal Year ended June 30, 2007, and of
Nitram and its Subsidiaries for the Fiscal Year ended September 30, 2007, in
each case furnished to Agent and the Lenders prior to the Effective Date fairly
present in all material respects the financial condition of Company and its
Subsidiaries and Nitram and its Subsidiaries, respectively, and the results of
their operations for the periods covered thereby, and have been prepared in
accordance with GAAP. The projections, the Pro Forma Balance Sheet and the other
pro forma financial information delivered to the Agent prior to the Effective
Date are based upon good faith estimates and assumptions believed by management
of Company to be accurate and reasonable at the time made, it being recognized
by the Lenders that such financial information as it relates to future events is
not to be viewed as fact and that actual results during the period or periods
covered by such financial information may differ from the projected results set
forth therein.
     (b) Since June 30, 2007, there has been no material adverse change in the
business, operations, condition (financial or otherwise) or property of the
Credit Parties, taken as a whole.
     (c) To the best knowledge of the Credit Parties, as of the Effective Date,
(i) the Credit Parties do not have any material contingent obligations
(including any liability for taxes) not disclosed by or reserved against in the
opening balance sheet to be delivered hereunder and (ii) there are no unrealized
or anticipated losses from any present commitment of the Credit Parties which
contingent obligations and losses in the aggregate could reasonably be expected
to have a Material Adverse Effect.

76



--------------------------------------------------------------------------------



 



     6.22 Solvency. After giving effect to the consummation of the transactions
contemplated by this Agreement and other Loan Documents, each Credit Party will
be solvent, able to pay its indebtedness as it matures and will have capital
sufficient to carry on its businesses and all business in which it is about to
engage. This Agreement is being executed and delivered by Borrower
Representative to Agent and the Lenders in good faith and in exchange for fair,
equivalent consideration. The Credit Parties do not intend to nor does
management of the Credit Parties believe the Credit Parties will incur debts
beyond their ability to pay as they mature. The Credit Parties do not
contemplate filing a petition in bankruptcy or for an arrangement or
reorganization under the Bankruptcy Code or any similar law of any jurisdiction
now or hereafter in effect relating to any Credit Party, nor does any Credit
Party have any knowledge of any threatened bankruptcy or insolvency proceedings
against a Credit Party.
     6.23 Employee Matters. There are no strikes, slowdowns, work stoppages,
unfair labor practice complaints, grievances, arbitration proceedings or
controversies (“Adverse Labor Matters”) pending or, to the best knowledge of the
Borrower Representative, threatened against any Credit Party by any employees of
any Credit Party, other than non-material employee grievances or controversies
arising in the ordinary course of business, and any such Adverse Labor Matter
which would not be reasonably be expected to have a Material Adverse Effect. Set
forth on Schedule 6.23 are all union contracts or agreements to which any Credit
Party is party as of the Effective Date and the related expiration dates of each
such contract.
     6.24 No Misrepresentation. Neither this Agreement nor any other Loan
Document, certificate, information or report furnished or to be furnished by or
on behalf of a Credit Party to Agent or any Lender in connection with any of the
transactions contemplated hereby or thereby, contains a misstatement of material
fact, or omits to state a material fact required to be stated in order to make
the statements contained herein or therein, taken as a whole, not misleading in
the light of the circumstances under which such statements were made. There is
no fact, other than information known to the public generally, known to any
Credit Party after diligent inquiry, that could reasonably be expect to have a
Material Adverse Effect that has not expressly been disclosed to Agent in
writing.
     6.25 Corporate Documents and Corporate Existence. As to each Credit Party,
(a) it is an organization as described on Schedule 1.3 hereto and has provided
the Agent and the Lenders with complete and correct copies of its articles of
incorporation, by-laws and all other applicable charter and other organizational
documents, and, if applicable, a good standing certificate and (b) its correct
legal name, business address, type of organization and jurisdiction of
organization, tax identification number and other relevant identification
numbers are set forth on Schedule 1.3 hereto.
     6.26 Nitram Acquisition.

  (a)   As of the Effective Date, Borrowers have furnished Agent with true,
correct and complete copies of all Nitram Acquisition Documents. Borrowers, and
to Borrowers’ knowledge, each other party to the Nitram Acquisition Documents,
has taken all necessary corporate action to authorize the execution, delivery
and performance of each Nitram Acquisition Document to which such Person is a
party.

77



--------------------------------------------------------------------------------



 



  (b)   Each Credit Party has complied with all applicable federal, state and
local laws, ordinances, codes, rules, regulations and guidelines (including
consent decrees and administrative orders) relating to the consummation of the
Nitram Acquisition and all other transactions contemplated by the Nitram
Acquisition Documents, and all applicable waiting periods with respect to the
transactions contemplated by the Nitram Acquisition Documents have expired
without any action being taken by any competent Governmental Authority which
restrains, prevents or imposes material adverse conditions upon the consummation
of such transactions.     (c)   All necessary authorization, consent, approval,
license, qualification or formal exemption from, and all necessary filing,
declaration or registration with, any court, governmental agency or regulatory
authority or any securities exchange or any other Person (whether or not
governmental, and including without limit any shareholder, partner or member of
an applicable party) required in connection with the execution, delivery and
performance by any Credit Party, and to Borrowers’ knowledge, each other party
to the Nitram Acquisition Documents to which such Credit Party or such other
Person is a party, have been obtained and will be in full force and effect
except to the extent that the failure to obtain would not have a Material
Adverse Effect, and, to the knowledge of Borrowers, are not the subject of any
attack or threatened attack (in each case in any material respect) by appeal or
direct proceeding or otherwise.     (d)   The execution, delivery and
performance of the Nitram Acquisition Documents, and the consummation of the
transactions contemplated thereby, are not in contravention of the terms of any
indenture, agreement, instrument or undertaking, or any judgment, order or
decree, to which such Credit Party is a party or by which it or its properties
are bound, or, to Borrowers’ knowledge, to which any other party to the Nitram
Acquisition Documents is a party or by which any such party is bound, except, in
each case, where such contravention could not reasonably be expected to have a
Material Adverse Effect.     (e)   No Credit Party has granted a collateral
assignment of, or a security interest over the Nitram Acquisition Documents
(other than in favor of Agent for the benefit of the Lenders) and no Credit
Party has sold, transferred or assigned any Nitram Acquisition Document to any
Person (other than to or in favor of Agent).     (f)   No Nitram Acquisition
Document to which any Credit Party is a party has been modified, amended,
altered or changed in any manner except in compliance with Section 8.13 of this
Agreement, and there are no unwaived defaults existing under the Nitram
Acquisition Documents by any Credit Party that is a party thereto, or, to the
best of the knowledge of any Credit Party, by any other party thereto.

78



--------------------------------------------------------------------------------



 



7. AFFIRMATIVE COVENANTS.
     Holdings and each Borrower covenants and agrees, until the Indebtedness has
been Paid in Full, that it will, and, as applicable, it will cause each of its
Subsidiaries to:
     7.1 Financial Statements. Furnish to the Agent, in form and detail
satisfactory to Agent, with sufficient copies for each Lender, the following
documents:

  (a)   as soon as available, but in any event within ninety (90) days after the
end of each Fiscal Year, a copy of the audited Consolidated and unaudited
Consolidating financial statements of, prior to the Reorganization, the Company
and its Consolidated Subsidiaries, and after the Reorganization, Holdings and
its Consolidated Subsidiaries, as at the end of such Fiscal Year and the related
audited Consolidated and unaudited Consolidating statements of income,
stockholders equity, and cash flows of, prior to the Reorganization, the Company
and its Consolidated Subsidiaries, and after the Reorganization, Holdings and
its Consolidated Subsidiaries, for such Fiscal Year or partial Fiscal Year and
underlying assumptions, setting forth in each case in comparative form the
figures for the previous Fiscal Year, certified as being fairly stated in all
material respects by Gaines Kriner Elliott LLP, or another independent,
nationally recognized certified public accounting firm reasonably satisfactory
to the Agent;     (b)   as soon as available, but in any event within forty-five
(45) days after the end of each fiscal quarter of the Credit Parties (unless
such quarter end is also the end of a Fiscal Year), Borrower prepared unaudited
Consolidated and Consolidating balance sheets of, prior to the Reorganization,
the Company and its Consolidated Subsidiaries, and after the Reorganization,
Holdings and its Consolidated Subsidiaries, as at the end of such quarter and
the related unaudited statements of income, stockholders equity and cash flows
of, prior to the Reorganization, the Company and its Consolidated Subsidiaries,
and after the Reorganization, Holdings and its Consolidated Subsidiaries, for
the portion of the Fiscal Year through the end of such quarter, setting forth in
each case in comparative form the figures for the corresponding periods in the
previous Fiscal Year, and certified by a Responsible Officer of, prior to the
Reorganization, the Company, and after the Reorganization, Holdings, as being
fairly stated in all material respects; and     (c)   as soon as available, but
in any event within thirty (30) days after the end of each month (unless such
month end is also the end of a fiscal quarter or a Fiscal Year), commencing with
the first full month after the Effective Date, Borrower prepared unaudited
Consolidated and Consolidating balance sheets of, prior to the Reorganization,
the Company and its Consolidated Subsidiaries, and after the Reorganization,
Holdings and its Consolidated Subsidiaries, as at the end of such month and the
related unaudited statements of income, stockholders equity and cash flows of,

79



--------------------------------------------------------------------------------



 



      prior to the Reorganization, the Company and its Consolidated
Subsidiaries, and after the Reorganization, Holdings and its Consolidated
Subsidiaries, for the portion of the Fiscal Year through the end of such fiscal
month, setting forth in each case in comparative form (i) the figures for the
corresponding periods in the previous year and (ii) the figures for the relevant
period set forth in the projections delivered for such year pursuant to
Section 7.2(e), and certified by a Responsible Officer of Holdings as being
fairly stated in all material respects; and

all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
throughout the periods reflected therein and with prior periods (except as
approved by a Responsible Officer and disclosed therein), provided however that
the financial statements delivered pursuant to clauses (b) and (c) hereof will
not be required to include footnotes and will be subject to change from audit
and year-end adjustments.
     7.2 Certificates; Other Information. Furnish to the Agent, in form and
detail acceptable to Agent, with sufficient copies for each Lender, the
following documents:

  (a)   Concurrently with the delivery of the financial statements described in
Sections 7.1(a) and 7.1(b) of this Agreement for each fiscal year-end and fiscal
quarter-end, respectively, (i) a Covenant Compliance Report duly executed by a
Responsible Officer of the Borrower Representative, (ii) Backlog Report, and
(iii) Percent Completion Report, in each case in form satisfactory to Agent;    
(b)   Within thirty (30) days after and as of the most recent month-end or more
frequently as reasonably requested by the Agent or the Majority Revolving Credit
Lenders, a Borrowing Base Certificate executed by a Responsible Officer of the
Borrower Representative;     (c)   Promptly upon receipt thereof, copies of all
significant reports submitted by the Credit Parties’ firm(s) of certified public
accountants in connection with each annual, interim or special audit or review
of any type of the financial statements or related internal control systems of
the Credit Parties made by such accountants, including any comment letter
submitted by such accountants to management in connection with their services;  
  (d)   Any financial reports, statements, press releases, other material
information or written notices delivered to the holders of the Subordinated Debt
pursuant to any applicable Subordinated Debt Documents (to the extent not
otherwise required hereunder), as and when delivered to such Persons;     (e)  
Within sixty (60) days after the end of each Fiscal Year, projections for the
Credit Parties for the next succeeding Fiscal Year, on a quarterly basis and for
the following Fiscal Year on an annual basis, including a balance

80



--------------------------------------------------------------------------------



 



      sheet, as at the end of each relevant period and for the period commencing
at the beginning of the Fiscal Year and ending on the last day of such relevant
period, such projections certified by a Responsible Officer of the Borrower
Representative as being based on reasonable estimates and assumptions taking
into account all facts and information known (or reasonably available to any
Credit Party) by a Responsible Officer of the Borrower Representative;     (f)  
Within thirty (30) days after and as of the end of each month, including the
last month of each Fiscal Year, or more frequently as requested by the Agent or
the Majority Revolving Credit Lenders (i) the monthly aging of the accounts
receivable and accounts payable of the Credit Parties, and (ii) an inventory
report, in each case in form satisfactory to Agent;     (g)   Promptly upon
receipt thereof, copies of any due diligence materials and information obtained
by any Credit Party with respect to any Subcontractors and the entering into
agreements with such Subcontractors, as to which the Credit Parties expect to
receive at least $2,500,000 in aggregate payments; and     (h)   Such additional
financial and/or other information as Agent or any Lender may from time to time
reasonably request, promptly following such request.

     7.3 Payment of Obligations. Pay, discharge or otherwise satisfy, at or
before maturity or before they become delinquent, as the case may be, all of its
material obligations to its Subcontractors and all assessments, governmental
charges, claims for labor, supplies, rent or other obligations, except where the
amount or validity thereof is currently being appropriately contested in good
faith and reserves in conformity with GAAP with respect thereto have been
provided on the books of the Credit Parties and/or the failure to pay such
amount(s) could not reasonably be expected to have a Material Adverse Effect.
     7.4 Conduct of Business and Maintenance of Existence; Compliance with Laws.
     (a) In the case of Company and each of its Subsidiaries, continue to engage
in their respective business and operations substantially as conducted
immediately prior to the Effective Date; and in the case of Holdings, continue
to operate solely as a holding company and not acquire directly any material
operating or other assets other than Equity Interests and Investments (to the
extent permitted hereunder) in Company;
     (b) Preserve, renew and keep in full force and effect its existence and
maintain its qualifications to do business in each jurisdiction where such
qualifications are necessary for its operations, except as otherwise permitted
pursuant to Section 8.4;
     (c) Take all action it deems necessary in its reasonable business judgment
to maintain all rights, privileges and franchises necessary for the normal
conduct of its business except where the failure to so maintain such rights,
privileges or franchises could not, either singly or in the aggregate,
reasonably be expected to have a Material Adverse Effect;

81



--------------------------------------------------------------------------------



 



     (d) Comply with all Contractual Obligations and Requirements of Law, except
to the extent that failure to comply therewith could not, either singly or in
the aggregate, reasonably be expected to have a Material Adverse Effect;
     (e) (i) Continue to be a Person whose property or interests in property is
not blocked or subject to blocking pursuant to Section 1 of Executive Order
13224 of September 23, 2001 Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg. 49079
(2001)) (the “Order”), (ii) not engage in the transactions prohibited by
Section 2 of that Order or become associated with Persons such that a violation
of Section 2 of the Order would arise, (iii) not become a Person on the list of
Specially Designated National and Blocked Persons, or (iv) otherwise not
(A) become the subject of, (B) take any actions or enter into any transactions
that could reasonably be expected to make it the subject of, (C) allow any of
its Foreign Subsidiaries to take any actions or engage in any transactions that
would, if taken or engaged in by the Company or any Domestic Subsidiary, could
reasonably be expected to make Company or such Domestic Subsidiary the subject
of or (D) use the proceeds of any credit extended hereunder in any way that
could reasonably be expected to make the Holdings, Company or any Subsidiary, or
the Agent, Swing Line Lender, Issuing Lender or any other Lender hereunder the
subject of, in each case any sanction or prohibition imposed under any OFAC
regulation or executive order;
     (f) Continue to conduct substantially the same level of due diligence with
respect to Subcontractors as was conducted prior to the Effective Date.
     7.5 Maintenance of Property; Insurance.
     (a) Keep all material property it deems, in its reasonable business
judgment, useful and necessary in its business in working order (ordinary wear
and tear excepted);
     (b) Maintain insurance coverage with financially sound and reputable
insurance companies on physical assets and against other business risks in such
amounts and of such types as are customarily carried by companies similar in
size and nature (including without limitation casualty and public liability and
property damage insurance), and in the event of acquisition of additional
property, real or personal, or of the incurrence of additional risks of any
nature, increase such insurance coverage in such manner and to such extent as
prudent business judgment and present practice or any applicable Requirements of
Law would dictate;
     (c) In the case of all insurance policies covering any Collateral, such
insurance policies shall provide that the loss payable thereunder shall be
payable to the applicable Credit Party, and to the Agent (as mortgagee, or, in
the case of personal property interests, lender loss payee) as their respective
interests may appear;
     (d) In the case of all public liability insurance policies, such policies
shall list the Agent as an additional insured, as Agent may reasonably request;
and
     (e) In the case of all insurance policies maintained, or caused to be
maintained, by any Credit Party with respect to any real property covered by a
Mortgage, except for public liability insurance, shall provide that each such
policy shall be primary without right of contribution from any other insurance
that may be carried by any party and that all of the

82



--------------------------------------------------------------------------------



 



provisions thereof, except the limits of liability, shall operate in the same
manner as if there were a separate policy covering each insured. Additionally,
all such policies for loss of or damage to any such property shall contain a
standard mortgage clause (without contribution) naming Beneficiary as mortgagee
with loss proceeds payable to Beneficiary notwithstanding (i) any act, failure
to act or negligence of or violation of any warranty, declaration or condition
contained in any such policy by any named insured; (ii) the occupation or use of
the Property for purposes more hazardous than permitted by the terms of any such
policy; (iii) any foreclosure or other action by Beneficiary under the Loan
Documents; or (iv) any change in title to or ownership of the Property or any
portion thereof, such proceeds to be held for application as provided in the
Loan Documents.
     (f) After the occurrence and during the continuance of an Event of Default,
Agent shall have the right (but not the obligation) to make proof of loss for,
settle and adjust any claim under, and the Insurance Proceeds, and the expenses
incurred by Agent in the adjustment and collection of Insurance Proceeds shall
be a part of the Indebtedness, shall be due and payable to Agent on demand and
shall bear interest from the date paid by Agent until reimbursed at the
Prime-based Rate then applicable to Advances under this Agreement. Agent and
Agent’s employees are each irrevocably appointed attorney-in-fact for the Credit
Parties and, after the occurrence and during the continuance of an Event of
Default, are authorized to adjust and compromise each loss without the consent
of the Credit Parties to collect, receive and receipt for all Insurance Proceeds
in the name of Agent for the benefit of the Lenders, and/or such Credit Party
and to endorse such Credit Party’s name upon any check in payment of the loss.
The Agent shall not be, under any circumstances, liable or responsible for
failure to collect or exercise diligence in the collection of any of such
proceeds or for the obtaining, maintaining or adequacy of any insurance or for
failure to see to the proper application of any amount paid over to the Credit
Parties.
     (g) If requested by Agent, certificates evidencing such policies, including
all endorsements thereto, to be deposited with Agent, such certificates being in
form and substance reasonably acceptable to Agent.
     7.6 Inspection of Property; Books and Records, Discussions. Permit Agent
and each Lender, through their authorized attorneys, accountants and
representatives, in each case, upon the reasonable prior request of the Agent
(provided, however, that if an Event of Default has occurred and is continuing,
no such prior request shall be required) (a) at all reasonable times during
normal business hours, to examine each Credit Party’s books, accounts, records,
ledgers and assets and properties; (b) from time to time, during normal business
hours, to conduct full or partial collateral audits of the Accounts and
Inventory of the Credit Parties and appraisals of all or a portion of the fixed
assets (including real property) of the Credit Parties, such audits and
appraisals to be completed by an appraiser as may be selected by Agent and
consented to by Borrowers (such consent not to be unreasonably withheld), with
all reasonable costs and expenses of such audits to be reimbursed by the Credit
Parties, provided that so long as no Event of Default or Default exists,
Borrowers shall not be required to reimburse Agent for such audits or appraisals
more frequently than twice each Fiscal Year; (c) during normal business hours
and at their own risk, to enter onto the real property owned or leased by any
Credit Party to conduct inspections, investigations or other reviews of such
real property; and (d) at reasonable times during normal business hours and at
reasonable intervals, to visit all of the Credit Parties’

83



--------------------------------------------------------------------------------



 



offices, discuss each Credit Party’s respective financial matters with their
respective officers, as applicable, and, by this provision, Borrowers authorize,
and will cause each of their respective Subsidiaries to authorize, its
independent certified or chartered public accountants to discuss the finances
and affairs of any Credit Party and examine any of such Credit Party’s books,
reports or records held by such accountants.
     7.7 Notices. Promptly give written notice to the Agent of:

  (a)   the occurrence of any Default or Event of Default of which any Credit
Party has knowledge;     (b)   any (i) litigation or proceeding existing at any
time between any Credit Party and any Governmental Authority or other third
party, or any investigation of any Credit Party conducted by any Governmental
Authority, which in any case if adversely determined would have a Material
Adverse Effect or (ii) any material adverse change in the financial condition of
any Credit Party since the date of the last audited financial statements
delivered pursuant to Section 7.1(a) hereof;     (c)   the occurrence of any
event which any Credit Party believes could reasonably be expected to have a
Material Adverse Effect, promptly after concluding that such event could
reasonably be expected to have such a Material Adverse Effect;     (d)  
promptly after becoming aware thereof, the taking by the Internal Revenue
Service or any foreign taxing jurisdiction of a written tax position (or any
such tax position taken by any Credit Party in a filing with the Internal
Revenue Service or any foreign taxing jurisdiction) which could reasonably be
expected to have a Material Adverse Effect, setting forth the details of such
position and the financial impact thereof;     (e)   (i) all jurisdictions in
which any Credit Party proposes to become qualified after the Effective Date to
transact business, (ii) the acquisition or creation of any new Subsidiaries,
(iii) any material change after the Effective Date in the authorized and issued
Equity Interests of any Credit Party or any other material amendment to any
Credit Party’s charter, by-laws or other organizational documents, such notice,
in each case, to identify the applicable jurisdictions, capital structures or
amendments as applicable, provided that in the case of clauses (ii) and
(iii) such notice shall be given not less than ten (10) Business Days prior to
the proposed effectiveness of such changes, acquisition or creation, as the case
may be (or such shorter period to which Agent may consent);     (f)   not less
than five (5) Business Days (or such other shorter period to which Agent may
agree) prior to the proposed effective date thereof, any proposed material
amendments, restatements or other modifications to any Subordinated Debt
Documents; and

84



--------------------------------------------------------------------------------



 



  (g)   any default or event of default by any Person under any Subordinated
Debt Document, concurrently with delivery or promptly after receipt (as the case
may be) of any notice of default or event of default under the applicable
document, as the case may be.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower Representative setting forth details of the
occurrence referred to therein and, in the case of notices referred to in
clauses (a), (b), (c), (d) and (g) hereof stating what action the applicable
Credit Party has taken or proposes to take with respect thereto.
     7.8 Hazardous Material Laws.
     (a) Use and operate all of its facilities and properties in material
compliance with all applicable Hazardous Material Laws, keep all material
required permits, approvals, certificates, licenses and other authorizations
required under such Hazardous Material Laws in effect and remain in compliance
therewith, and handle all Hazardous Materials in material compliance with all
applicable Hazardous Material Laws;
     (b) (i) Promptly notify Agent and provide copies upon receipt of all
written claims, complaints, notices or inquiries received by any Credit Party
relating to its facilities and properties or compliance with Hazardous Material
Laws which, if adversely determined, could reasonably be expected to have a
Material Adverse Effect and (ii) promptly cure and resolve to the reasonable
satisfaction of Agent and the Majority Lenders, any material actions, liability,
violations or proceedings relating to compliance with Hazardous Material Laws to
which any Credit Party is named a party;
     (c) To the extent necessary to comply in all material respects with
Hazardous Material Laws, remediate or monitor contamination arising from a
release or disposal of Hazardous Material, which solely, or together with other
releases or disposals of Hazardous Materials could reasonably be expected to
have a Material Adverse Effect;
     (d) Provide such information and certifications which Agent or any Lender
may reasonably request from time to time to evidence compliance with this
Section 7.8.
     7.9 Financial Covenants.
     (a) Consolidated Total Leverage Ratio. Maintain a Consolidated Total
Leverage Ratio as of the last day of each fiscal quarter ending during the
periods specified below, commencing on June 30, 2008, of not greater than the
ratio set forth below opposite the applicable period:

          Quarter Ending   Ratio
Effective Date through September 29, 2009
    4.00 to 1.00  
September 30, 2009 through September 29, 2010
    3.50 to 1.00  
September 30, 2010 and thereafter
    3.00 to 1.00  

85



--------------------------------------------------------------------------------



 



     (b) Consolidated Fixed Charge Coverage Ratio. Maintain a Consolidated Fixed
Charge Coverage Ratio as of the last day of each fiscal quarter during the
periods specified below, commencing on June 30, 2008, of not less than the ratio
set forth below opposite the applicable period:

          Quarter Ending   Ratio
Effective Date through September 29, 2009
    1.25 to 1.00  
September 30, 2009 and thereafter
    1.40 to 1.00  

     (c) Consolidated Adjusted Net Worth. Maintain at all times Consolidated
Adjusted Net Worth of not less than Base Adjusted Net Worth.
     7.10 Governmental and Other Approvals. Apply for, obtain and/or maintain in
effect, as applicable, all authorizations, consents, approvals, licenses,
qualifications, exemptions, filings, declarations and registrations (whether
with any court, governmental agency, regulatory authority, securities exchange
or otherwise) which are necessary or reasonably requested by Agent in connection
with the execution, delivery and performance by any Credit Party of, as
applicable, this Agreement, the other Loan Documents, the Subordinated Debt
Documents, or any other documents or instruments to be executed and/or delivered
by any Credit Party, as applicable in connection therewith or herewith, except
where the failure to so apply for, obtain or maintain could not reasonably be
expected to have a Material Adverse Effect.
     7.11 Compliance with ERISA; ERISA Notices. (a) Comply in all material
respects with all material requirements imposed by ERISA and the Internal
Revenue Code, including, but not limited to, the minimum funding requirements
for any Pension Plan, except to the extent that any noncompliance could not
reasonably be expected to have a Material Adverse Effect.
     (b) Provide reasonable notice to Agent upon the occurrence of any of the
following events in writing: (i) the termination, other than a standard
termination, as defined in ERISA, of any Pension Plan subject to Subtitle C of
Title IV of ERISA by any Credit Party; (ii) the appointment of a trustee by a
United States District Court to administer any Pension Plan subject to Title IV
of ERISA; (iii) the commencement by the PBGC, of any proceeding to terminate any
Pension Plan subject to Title IV of ERISA; (iv) the failure of any Credit Party
to make any payment in respect of any Pension Plan required under Section 412 of
the Internal Revenue Code or Section 302 of ERISA; (v) the withdrawal of any
Credit Party from any Multiemployer Plan if any Credit Party reasonably believes
that such withdrawal would give rise to the imposition of Withdrawal Liability
with respect thereto; or (vi) the occurrence of (x) a “reportable event” which
is required to be reported by a Credit Party under Section 4043 of ERISA other
than any event for which the reporting requirement has been waived by the PBGC
or (y) a “prohibited transaction” as defined in Section 406 of ERISA or
Section 4975 of the Internal Revenue Code other than a transaction for which a
statutory exemption is available or an administrative exemption has been
obtained.
     7.12 Future Subsidiaries; Additional Collateral.
     (a) With respect to each Person which becomes a Domestic Subsidiary of
Holdings (directly or indirectly) subsequent to the Effective Date, whether by
Permitted Acquisition or

86



--------------------------------------------------------------------------------



 



otherwise, cause such new Domestic Subsidiary to execute and deliver to the
Agent, for and on behalf of each of the Lenders (unless waived by Agent):

  (i)   within thirty (30) days after the date such Person becomes a Domestic
Subsidiary (or such longer time period as the Agent may determine), at Agent’s
option, (A) a Guaranty, or in the event that a Guaranty already exists, a
joinder agreement to the Guaranty whereby such Domestic Subsidiary becomes
obligated as a Guarantor under the Guaranty; or (B) a Credit Agreement Joinder
Agreement whereby such Person becomes a Borrower hereunder; and     (ii)  
within thirty (30) days after the date such Person becomes a Domestic Subsidiary
(or such longer time period as the Agent may determine), (x) a joinder agreement
to the Security Agreement whereby such Domestic Subsidiary grants a Lien over
its assets (other than Equity Interests which should be governed by clause
(b) of this Section 7.12) as set forth in the Security Agreement, and (y) a
Patent Security Agreement, Trademark Security Agreement and/or a Copyright
Security Agreement, as applicable, and such Domestic Subsidiary shall take such
additional actions as may be necessary to ensure a valid first priority
perfected Lien over such assets of such Domestic Subsidiary, subject only to the
other Liens permitted pursuant to Section 8.2 of this Agreement;     (iii)  
within the time period specified in and to the extent required under clause
(c) of this Section 7.12, a Mortgage, Collateral Access Agreements and/or other
documents required to be delivered in connection therewith;

     (b) With respect to the Equity Interests of each Person which becomes
(whether by Permitted Acquisition or otherwise) (i) a Domestic Subsidiary
subsequent to the Effective Date, cause the Credit Party that holds such Equity
Interests to execute and deliver such Pledge Agreements, and take such actions
as may be necessary to ensure a valid first priority perfected Lien over one
hundred percent (100%) of the Equity Interests of such Domestic Subsidiary held
by a Credit Party, such Pledge Agreements to be executed and delivered (unless
waived by Agent) within thirty (30) days after the date such Person becomes a
Domestic Subsidiary (or such longer time period as Agent may determine); and
(ii) a Foreign Subsidiary subsequent to the Effective Date, the Equity Interests
of which is held directly by Company or one of its Domestic Subsidiaries, cause
the Credit Party that holds such Equity Interests to execute and deliver such
Pledge Agreements and take such actions as may be necessary to ensure a valid
first priority perfected Lien over sixty-five percent (65%) in the aggregate of
the Equity Interests of such Foreign Subsidiary, such Pledge Agreements to be
executed and delivered (unless waived by Agent) within thirty (30) days after
the date such Person becomes a Foreign Subsidiary (or such longer time period as
Agent may determine); and

87



--------------------------------------------------------------------------------



 



     (c) (i) With respect to the acquisition of a fee interest in real property
by any Credit Party after the Effective Date (whether by Permitted Acquisition
or otherwise), not later than thirty (30) days after the acquisition is
consummated or the owner of such property becomes a Domestic Subsidiary (or such
longer time period as Agent may determine), such Credit Party shall execute or
cause to be executed (unless waived by Agent), a Mortgage (or an amendment to an
existing mortgage, where appropriate) covering such real property, together with
such additional real estate documentation, environmental reports, title policies
and surveys as may be reasonably required by Agent; and (ii) with respect to the
acquisition of any leasehold interest in real property by any Credit Party after
the Effective Date (whether by Permitted Acquisition or otherwise), upon which
the primary books and records of any Credit Party are or will be located, the
applicable Credit Party shall promptly deliver to Agent a copy of the applicable
lease agreement and shall use commercially reasonable, good faith efforts to
deliver to the Agent, not later than thirty (30) days after the acquisition is
consummated or the owner of the applicable leasehold interest becomes a Domestic
Subsidiary (or such longer time period as Agent may determine), unless otherwise
waived by Agent, a Collateral Access Agreement in form and substance reasonably
acceptable to Agent together with such other documentation as may be reasonably
required by Agent;
in each case in form reasonably satisfactory to the Agent, in its reasonable
discretion, together with such supporting documentation, including without
limitation corporate authority items, certificates and opinions of counsel, as
reasonably required by the Agent. Upon the Agent’s request, Credit Parties shall
take, or cause to be taken, such additional steps as are necessary or advisable
under applicable law to perfect and ensure the validity and priority of the
Liens granted under this Section 7.12.
     (d) Notwithstanding anything herein to the contrary, (i) in no event shall
any Foreign Subsidiary be required to provide any Guaranty, or execute any
joinder agreement to the Guaranty, the Security Agreement, or this Agreement or
any other Loan Document, under which such Foreign Subsidiary provides any
guaranty, other credit support or pledges any assets as collateral for credit
extended to Holdings or any Domestic Subsidiary pursuant hereto; and (ii) in no
event shall more than sixty-five percent (65%) in the aggregate of the Equity
Interests of any Foreign Subsidiary required to be pledged by one or more of
Company and its Subsidiaries, to serve as collateral for credit to Holdings or
any Domestic Subsidiary extended pursuant hereto. Furthermore, and
notwithstanding anything herein to the contrary, with respect to each Domestic
Subsidiary which (i) is a “disregarded entity” for U.S. federal income tax
purposes, and (ii) owns any stock in a Foreign Subsidiary (each, a “Domestic
Disregarded Subsidiary”), the stock of such Domestic Disregarded Subsidiary
shall not be required to be pledged hereunder, nor shall such Domestic
Disregarded Subsidiary be required to become a Guarantor or Borrower hereunder,
it being understood that only the assets of such Domestic Disregarded Subsidiary
may be pledged, encumbered or otherwise serve as collateral for the Indebtedness
(provided that the pledge of the Equity Interests of any Foreign Subsidiary
owned by a Domestic Disregarded Subsidiary shall not encumber more than
sixty-five percent (65%) in the aggregate of the Equity Interests in any such
Foreign Subsidiary, subject to any further limitations as otherwise provided
herein).
     (e) Notwithstanding anything herein to the contrary, on or before July 31,
2008, cause sixty-five percent (65%) in the aggregate of the Equity Interests of
any wholly-owned

88



--------------------------------------------------------------------------------



 



Foreign Subsidiary of any Credit Party to be pledged as collateral for credit to
the Company or any Domestic Subsidiary extended pursuant hereto subject to the
prior Lien of the Senior Loan Documents, as set forth in the Subordination
Agreement.
     7.13 Accounts. On or before June 30, 2008, maintain all deposit accounts
and securities accounts of any Credit Party (other than the accounts of any
Foreign Subsidiary) with Agent or a Lender, provided that, with respect to any
such accounts maintained with any Lender (other than Agent), such Credit Party
and such Lender (i) shall cause to be executed and delivered an Account Control
Agreement in form and substance satisfactory to Agent and (ii) has taken all
other steps necessary, or in the opinion of the Agent, desirable to ensure that
Agent has a perfected security interest in such account.
     7.14 Use of Proceeds Use all Advances of the Revolving Credit as set forth
in Section 2.12 hereof and the proceeds of the Term Loan as set forth in
Section 4.9 hereof. Borrowers shall not use any portion of the proceeds of any
such advances for the purpose of purchasing or carrying any “margin stock” (as
defined in Regulation U of the Board of Governors of the Federal Reserve System)
in any manner which violates the provisions of Regulation T, U or X of said
Board of Governors or for any other purpose in violation of any applicable
statute or regulation.
     7.15 Hedging Transaction. Within one hundred (120) days following the
Effective Date, Borrowers shall enter into a Hedging Agreement sufficient, at
the minimum, to cover fifty percent (50%) of the then aggregate outstanding
principal amount of the Term Loan for a three-year period following the
execution of such Hedging Agreement. The Hedging Agreement shall be in form and
substance reasonably acceptable to the Agent.
     7.16 PMFG, Inc. and PMFG Merger Sub, Inc.
     (a) If the Reorganization has not occurred on or before December 31, 2008,
deliver, or cause to be delivered to Agent the following, unless waived in
writing by the Agent: (i) a Guaranty or a joinder agreement to the Guaranty
whereby PMFG Merger Sub, Inc. becomes obligated as a Guarantor under the
Guaranty, in form reasonably satisfactory to Agent; (ii) a Security Agreement or
a joinder agreement to the Security Agreement whereby PMFG Merger Sub, Inc.
grants a Lien over its assets as set forth in the Security Agreement, in form
reasonably satisfactory to Agent; (iii) a first priority perfected pledge of the
stock of Holdings and PMFG Merger Sub, Inc. by the applicable Credit Parties;
and (iv) such supporting documentation, including without limitation corporate
authority items, certificates and opinions of counsel, as reasonably required by
the Agent; and take or cause to be taken such additional actions as may be
necessary to ensure a valid first priority Lien over the assets pledged pursuant
to clauses (ii) and (iii) above, subject only to the other Liens permitted
pursuant to Section 8.2 of this Agreement, and
     (b) Until the Reorganization has occurred, or the applicable Credit Parties
have delivered the documents required under clause (a) hereof, not permit
Holdings or PMFG Merger Sub, Inc. to (i) maintain or conduct, either directly or
indirectly, any business operations, (ii) own any Subsidiary (except that, prior
to the Reorganization, Holdings may own the Equity Interests

89



--------------------------------------------------------------------------------



 



of PMFG Merger Sub, Inc.) or any real or personal property, or (iii) have any
material liabilities or obligations to any third party creditors.
     7.17 Orchard Park, New York Collateral Access Agreement. Concurrently with
the execution by any Credit Party after the Effective Date of a new lease
agreement or an extension or modification of an existing lease agreement with
the landlord on the property located at 227 Thorn Avenue, Orchard Park, New
York, 14127, which has a term of or extends the current term of any such
existing lease by more than six months, use commercially reasonable, good faith
efforts to deliver to Agent a Collateral Access Agreement which allows the Agent
to have access to the leased premises for a reasonable period of time not to be
less than thirty (30) days following the termination of the applicable lease and
which is otherwise in form and substance satisfactory to Agent.
     7.18 Further Assurances and Information. (a) Take such actions as the Agent
or Majority Lenders may from time to time reasonably request to establish and
maintain first priority perfected security interests in and Liens on all of the
Collateral, subject only to those Liens permitted under Section 8.2 hereof,
including executing and delivering such additional pledges, assignments,
mortgages, lien instruments or other security instruments covering any or all of
the Credit Parties’ assets as Agent may reasonably require, such documentation
to be in form and substance reasonably acceptable to Agent, and prepared at the
expense of Borrowers.
     (b) Execute and deliver or cause to be executed and delivered to Agent
within a reasonable time following Agent’s request, and at the expense of
Borrowers, such other documents or instruments as Agent may reasonably require
effectuating more fully the purposes of this Agreement or the other Loan
Documents.
     (c) Provide the Agent and the Lenders with any other information required
by Section 326 of the Patriot Act or necessary for the Agent and the Lenders to
verify the identity of any Credit Party as required by Section 326 of the
Patriot Act.
8. NEGATIVE COVENANTS.
     Holdings and each Borrower covenants and agrees that, until the
Indebtedness has been Paid in Full, it will not, and, as applicable, it will not
permit any of its Subsidiaries to:

  8.1   Limitation on Debt. Create, incur, assume or suffer to exist any Debt,
except:

  (a)   Indebtedness of any Credit Party to Agent and the Lenders under this
Agreement and/or the other Loan Documents;     (b)   any Debt of Company or any
of its Subsidiaries existing on the Effective Date and set forth in Schedule 8.1
attached hereto (other than any Debt of the type described in clause (c) below)
and any renewals or refinancing of such Debt (provided that (i) the aggregate
principal amount of such renewed or refinanced Debt shall not exceed the
aggregate principal amount of the original Debt outstanding on the Effective
Date (less any principal payments and the amount of any commitment reductions
made thereon on or prior to such renewal or refinancing), and (ii) the renewal
or

90



--------------------------------------------------------------------------------



 



      refinancing of such Debt shall be on substantially the same or better
terms (taken as a whole, as reasonably determined by the Borrowers and the
Agent) as in effect with respect to such Debt on the Effective Date, and shall
otherwise be in compliance with this Agreement;     (c)   any Debt of Company or
any of its Subsidiaries incurred to finance the acquisition of fixed or capital
assets, whether pursuant to a loan or a Capitalized Lease provided that both at
the time of and immediately after giving effect to the incurrence thereof
(i) the Credit Parties shall be in pro forma compliance with the financial
covenants set forth in Section 7.9 hereof and (ii) the aggregate amount of all
such Debt at any one time outstanding, together with any such Debt incurred
under clause (j) of this Section 8.1, shall not exceed (x) on or prior to the
Trigger Date, $3,000,000 at any one time outstanding and (y) after the Trigger
Date, $4,000,000 at any one time outstanding;     (d)   Subordinated Debt;    
(e)   Debt under any Hedging Transactions, provided that such transaction is
entered into for risk management purposes and not for speculative purposes;    
(f)   Debt arising from judgments or decrees not deemed to be a Default or Event
of Default under subsection (g) of Section 9.1;     (g)   Debt owing to a Person
that is a Credit Party, but only to the extent permitted under Section 8.7
hereof;     (h)   Debt owing by (i) Peerless Europe Ltd. to Lloyds under its
credit facility in existence as of the Effective Date and (ii) Burgess-Manning
Europe Ltd to Barclays under its credit facility in existence as of the
Effective Date, provided that the aggregate amount of all such debt shall not
exceed $10,000,000 at any one time outstanding;     (i)   additional unsecured
Debt not otherwise described above, provided that both at the time of and
immediately after giving effect to the incurrence thereof (i) the Credit Parties
shall be in pro forma compliance with the financial covenants set forth in
Section 7.9 and (ii) the aggregate amount of all such Debt, together with any
such Debt incurred under clause (c) of this Section 8.1, shall not exceed (x) on
or prior to the Trigger Date, $3,000,000 at any one time outstanding and
(y) after the Trigger Date, $4,000,000 at any one time outstanding.

     8.2 Limitation on Liens. Create, incur, assume or suffer to exist any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, except for:

  (a)   Permitted Liens;

91



--------------------------------------------------------------------------------



 



  (b)   Liens securing Debt permitted by Section 8.1(c), provided that (i) such
Liens are created upon fixed or capital assets acquired by the applicable Credit
Party after the date of this Agreement (including without limitation by virtue
of a loan or a Capitalized Lease), (ii) any such Lien is created solely for the
purpose of securing indebtedness representing or incurred to finance the cost of
the acquisition of the item of property subject thereto, (iii) the principal
amount of the Debt secured by any such Lien shall at no time exceed 100% of the
sum of the purchase price or cost of the applicable property, equipment or
improvements and the related costs and charges imposed by the vendors thereof
and (iv) the Lien does not cover any property other than the fixed or capital
asset acquired; provided, however, that no such Lien shall be created over any
owned real property of any Credit Party for which Agent has received a Mortgage
or for which such Credit Party is required to execute a Mortgage pursuant to the
terms of this Agreement;     (c)   Liens created pursuant to the Loan Documents;
    (d)   Liens granted by Peerless Europe Ltd. to secure Debt permitted by
Section 8.1(h)(i);     (e)   Liens granted by Burgess-Manning Europe Ltd. to
secure Debt permitted by Section 8.1(h)(ii); and     (f)   other Liens, existing
on the Effective Date, set forth on Schedule 8.2 and renewals, refinancings and
extensions thereof on substantially the same or better terms as in effect on the
Effective Date and otherwise in compliance with this Agreement.

Regardless of the provisions of this Section 8.2, no Lien over the Equity
Interests of Company or any Subsidiary of Company (except for those Liens for
the benefit of Agent and the Lenders) shall be permitted under the terms of this
Agreement.
     8.3 Acquisitions. Except for Permitted Acquisitions, the Nitram Acquisition
and acquisitions permitted under Section 8.7, if any, purchase or otherwise
acquire or become obligated for the purchase of all or substantially all or any
material portion of the assets or business interests or a division or other
business unit of any Person, or any Equity Interest of any Person, or any
business or going concern.
     8.4 Limitation on Mergers, Dissolution or Sale of Assets. Enter into any
merger or consolidation or convey, sell, lease, assign, transfer or otherwise
dispose of any of its property, business or assets (including, without
limitation, Equity Interests, receivables and leasehold interests), whether now
owned or hereafter acquired or liquidate, wind up or dissolve, except:

  (a)   Inventory leased or sold in the ordinary course of business;

92



--------------------------------------------------------------------------------



 



  (b)   obsolete, damaged, uneconomic or worn out machinery, parts, property or
equipment, or property or equipment no longer used or useful in the conduct of
the applicable Subsidiary’s business;     (c)   Permitted Acquisitions;     (d)
  mergers or consolidations of any Subsidiary of Company with or into any
Borrower or any Guarantor so long as (i) such Borrower shall be the continuing
or surviving entity in any merger or consolidation with respect to a Borrower or
(ii) such Guarantor shall be the continuing or surviving entity with respect to
any merger or consolidation with respect to a Guarantor; provided that at the
time of each such merger or consolidation, both before and after giving effect
thereto, no Event of Default shall have occurred and be continuing or result
from such merger or consolidation;     (e)   any Subsidiary of Company may
liquidate or dissolve into a Borrower or a Guarantor if Borrowers determine in
good faith that such liquidation or dissolution is in the best interests of
Borrowers, so long as no Default or Event of Default has occurred and is
continuing or would result therefrom;     (f)   sales or transfers, including
without limitation upon voluntary liquidation from any Credit Party to a
Borrower or a Guarantor, provided that the applicable Borrower or Guarantor
takes such actions as Agent may reasonably request to ensure the perfection and
priority of the Liens in favor of the Lenders over such transferred assets;    
(g)   subject to Section 4.8(b) hereof, (i) Asset Sales (exclusive of asset
sales permitted pursuant to all other subsections of this Section 8.4) in which
the sales price is at least equal to the fair market value of the assets sold
and the consideration received is cash or cash equivalents or Debt of any Credit
Party being assumed by the purchaser, provided that the aggregate amount of such
Asset Sales does not exceed $500,000 in any Fiscal Year, and (ii) other Asset
Sales approved by the Majority Lenders in their sole discretion;     (h)   the
sale or disposition of Permitted Investments and other cash equivalents in the
ordinary course of business;     (i)   dispositions of owned or leased vehicles
in the ordinary course of business; and     (j)   merger of PMFG Merger Sub,
Inc. with and into the Company pursuant to the Reorganization.

The Lenders hereby consent and agree to the release by Agent of any and all
Liens on the property sold or otherwise disposed of in compliance with this
Section 8.4.

93



--------------------------------------------------------------------------------



 



     8.5 Restricted Payments. Declare or make any distributions, dividend,
payment or other distribution of assets, properties, cash, rights, obligations
or securities (collectively, “Distributions”) on account of any of its Equity
Interests, as applicable, or purchase, redeem or otherwise acquire for value any
of its Equity Interests, as applicable, or any warrants, rights or options to
acquire any of its Equity Interests, now or hereafter outstanding (collectively,
“Purchases”), except that:

  (a)   each Subsidiary may pay cash Distributions to any Borrower;     (b)  
each Credit Party may declare and make Distributions to any other holder of any
of its Equity Interests payable in such Equity Interests, provided that the
issuance of such Equity Interests does not violate the terms of this Agreement;
    (c)   each Credit Party may declare and make Distributions to any other
holder of any of its Equity Interests but only to the extent necessary to
enable, prior to the Reorganization, the Company and its Domestic Subsidiaries,
and after the Reorganization, Holdings and its Domestic Subsidiaries, to pay
federal and state income taxes attributable to income of the applicable
recipient thereof; and     (d)   each Credit Party may declare and make
Distributions to any other holder of any of its Equity Interests so long as
(i) no Default or Event of Default has occurred and is continuing both before
and after giving effect to the making of such Distribution, (ii) the Credit
Parties are in pro forma compliance with the financial covenants set forth in
Section 7.9 hereof after giving effect to such Distribution and (iii) with
respect to Distributions to be made in any Fiscal Year, the Excess Cash Flow
payment that is or will be required to paid during such Fiscal Year pursuant to
Section 4.8(a) hereof has been paid, or the Borrowers have established cash
reserves for the making of such Excess Cash Flow payment to the satisfaction of
the Agent.

     8.6 Limitation on Capital Expenditures. Make or commit to make (by way of
the acquisition of securities of a Person or otherwise) any expenditure in
respect of the purchase or other acquisition of fixed or capital assets
(excluding any such asset acquired in connection with normal replacement and
maintenance programs properly charged to current operations) except for (a)
Reinvestments of Net Proceeds from Asset Sales, Insurance Proceeds or
Condemnation Proceeds to the extent permitted under Section 4.8 hereof,
(b) Capital Expenditures not to exceed $1,500,000 in the aggregate to replace
and upgrade the equipment and other assets of Nitram and its Subsidiaries, (c)
Capital Expenditures made solely from the Net Cash Proceeds from the sale of the
property located at 2819 Walnut Hill Lane, Dallas, Texas 75229 in an aggregate
amount not to exceed $4,000,000, but only to the extent such proceeds have not
been expended for any other purpose, and (d) in addition to the Capital
Expenditures permitted under clause (b) and (c), Capital Expenditures, the
aggregate amount of which in any Fiscal Year shall not exceed the Cap Ex Basket
plus any unused portion of such Cap Ex Basket for the Fiscal Year ending
immediately prior to the applicable Fiscal Year, provided that any amounts
carried forward shall

94



--------------------------------------------------------------------------------



 



be applied to the last Capital Expenditures made in the applicable Fiscal Year
and shall expire at the end of the applicable Fiscal Year. “Cap Ex Basket” shall
mean (i) at any time on or prior to the Trigger Date, $2,000,000 and (ii) after
the Trigger Date, $3,000,000.
     8.7 Limitation on Investments, Loans and Advances. Make or allow to remain
outstanding any Investment (whether such investment shall be of the character of
investment in shares of stock, evidences of indebtedness or other securities or
otherwise) in, or any loans or advances to, any Person other than:

  (a)   Permitted Investments;     (b)   Investments existing on the Effective
Date and listed on Schedule 8.7 hereof;     (c)   sales on open account in the
ordinary course of business;     (d)   intercompany loans made on or after the
Effective Date to or in any Guarantor or any Borrower; and evidenced by and
funded under an Intercompany Note pledged to the Agent under the appropriate
Collateral Documents;     (e)   intercompany Investments made on or after the
Effective Date to or in any Guarantor (other than PMFG Merger Sub, Inc., if it
becomes a Guarantor) or Borrower;     (f)   intercompany loans made on or after
the Effective Date by any Credit Party to a Foreign Subsidiary or a Domestic
Disregarded Subsidiary, provided that the aggregate amount of such loans shall
not exceed (x) on or prior to the Trigger Date, $1,000,000 at any one time
outstanding and (y) after the Trigger Date, $3,000,000 at any one time
outstanding, and such loans shall be evidenced by and funded under an
Intercompany Note pledged to the Agent under the appropriate Collateral
Documents and no Event of Default shall have occurred and be continuing at the
time such loans are made;     (g)   intercompany Investments made on or after
the Effective Date by any Credit Party to a Foreign Subsidiary or a Domestic
Disregarded Subsidiary, provided that the aggregate amount of such Investments
shall not exceed $1,000,000 and that no Event of Default shall have occurred and
be continuing at the time such Investment is made;     (h)   intercompany
Investments made on or after the Effective Date constituting Letters of Credit
issued to support or secure the obligations of any Foreign Subsidiary so long as
the aggregate undrawn and unreimbursed amount of such Letters of Credit shall
not exceed at any one time $4,000,000, and the amount of any draws made in
connection with such Letters of Credit for which the applicable Foreign
Subsidiary has not reimbursed the Borrowers shall not exceed at any one time
$1,000,000;

95



--------------------------------------------------------------------------------



 



  (i)   Investments in respect of Hedging Transactions provided that such
transaction is entered into for risk management purposes and not for speculative
purposes;     (j)   loans and advances to employees, officers and directors of
any Credit Party for moving, entertainment, travel and other similar expenses in
the ordinary course of business in the aggregate at any time outstanding;    
(k)   Permitted Acquisitions and Investments in any Person acquired pursuant to
a Permitted Acquisition;     (l)   other Investments not described above
provided that both at the time of and immediately after giving effect to any
such Investment (i) no Event of Default shall have occurred and be continuing or
shall result from the making of such Investment and (ii) the aggregate amount of
all such Investments shall not exceed $500,000 at any time outstanding.

In valuing any Investments for the purpose of applying the limitations set forth
in this Section 8.7 (except as otherwise expressly provided herein), such
Investment shall be taken at the original cost thereof, without allowance for
any subsequent write-offs or appreciation or depreciation, but less any amount
repaid or recovered on account of capital or principal.
     8.8 Transactions with Affiliates. Except as set forth in Schedule 8.8,
enter into any transaction, including, without limitation, any purchase, sale,
lease or exchange of property or the rendering of any service, with any
Affiliates of the Credit Parties except: (a) transactions with Affiliates that
are Borrowers or Guarantors; (b) transactions otherwise permitted under this
Agreement; and (c) transactions in the ordinary course of a Credit Party’s
business and upon fair and reasonable terms no less favorable to such Credit
Party than it would obtain in a comparable arms length transaction from
unrelated third parties.
     8.9 Sale-Leaseback Transactions. Enter into any arrangement with any Person
providing for the leasing by a Credit Party of real or personal property which
has been or is to be sold or transferred by such Credit Party to such Person or
to any other Person to whom funds have been or are to be advanced by such Person
on the security of such property or rental obligations of such Credit Party, as
the case may be.
     8.10 Limitations on Other Restrictions. Other than this Agreement, any
other Loan Document or the Mezzanine Subordinated Debt Documents, enter into any
agreement, document or instrument which would (i) restrict the ability of any
Subsidiary of Company (and after the Reorganization any Subsidiary of Holdings)
to pay or make dividends or distributions in cash or kind to any Credit Party,
to make loans, advances or other payments of whatever nature to any Credit
Party, or to make transfers or distributions of all or any part of its assets to
any Credit Party except, in the case of any Foreign Subsidiary, to the extent
contained in any financing arrangement permitted under Section 8.1 hereof; or
(ii) restrict or prevent Company or any of its Subsidiaries from granting Agent
on behalf of Lenders Liens upon, security interests in and pledges of their
respective assets, except to the extent such restrictions exist in documents
creating Liens permitted by Section 9.2(b) hereunder.

96



--------------------------------------------------------------------------------



 



     8.11 Prepayment of Debt. Make any prepayment (whether optional or
mandatory), repurchase, redemption, defeasance or any other payment in respect
of any Subordinated Debt, provided, however, that the applicable Credit Party
may make certain payments in respect of the Mezzanine Subordinated Debt to the
extent permitted under the Mezzanine Subordination Agreement.
     8.12 Amendment of Subordinated Debt Documents. Amend, modify or otherwise
alter (or suffer to be amended, modified or altered) the Subordinated Debt
Documents except as permitted in the applicable Subordinated Debt Documents and
Subordination Agreements, or if no such restrictions exist in the applicable
Subordinated Debt Documents or Subordination Agreements, without the prior
written consent of the Agent.
     8.13 Modification of Certain Agreements. Make, permit or consent to any
amendment or other modification to the constitutional documents of any Credit
Party, any Nitram Acquisition Document or any Material Contract except to the
extent that any such amendment or modification (i) does not violate the terms
and conditions of this Agreement or any of the other Loan Documents and (ii)
could not reasonably be expected to have a Material Adverse Effect.
     8.14 Management Fees. Pay or otherwise advance, directly or indirectly, any
management, consulting or other fees to an Affiliate.
     8.15 Fiscal Year. Permit the Fiscal Year of any Credit Party to end on a
day other than June 30.
9. DEFAULTS.
     9.1 Events of Default. The occurrence of any of the following events shall
constitute an Event of Default hereunder:

  (a)   non-payment when due of (i) the principal amount outstanding under the
Revolving Credit (including the Swing Line) and the Term Loan, (ii) within one
(1) Business Day after the same is due and payable, the interest on the
Indebtedness under the Revolving Credit (including the Swing Line) and the Term
Loan, (iii) any Reimbursement Obligation or (iv) within three (3) Business Days
after the same is due and payable, any Fees;     (b)   non-payment of any other
amounts due and owing by a Borrower under this Agreement or by any Credit Party
under any of the other Loan Documents to which it is a party, within five
(5) Business Days after the same is due and payable;     (c)   default in the
observance or performance of any of the conditions, covenants or agreements of
any Credit Party set forth in Sections 7.1, 7.2, 7.4(a), (e) and (f), 7.5(b),
(c) and (d), 7.6, 7.7(a), (c), (e) and (f), 7.9, 7.12, 7.13, 7.14, 7.15, 7.16
through 7.18 inclusive or Article 8 in its entirety, provided that an Event of
Default arising from a breach of Sections 7.1 or 7.2 shall be deemed to have
been cured upon delivery of the required item;

97



--------------------------------------------------------------------------------



 



      and provided further that any Event of Default arising solely due to a
breach of Section 7.7(a), (c), (e) and (f) shall be deemed cured upon the
earlier of (x) the giving of the notice required by Section 7.7(a), (c), (e) and
(f), as applicable, and (y) the date upon which the Default or Event of Default
giving rise to the notice obligation is cured or waived;

  (d)   default in the observance or performance of any of the other conditions,
covenants or agreements set forth in this Agreement or any of the other Loan
Documents by any Credit Party and continuance thereof for a period of thirty
(30) consecutive days after the earlier to occur of the actual knowledge of a
Responsible Officer of such default or notice thereof;     (e)   any
representation or warranty made by any Credit Party herein or in any
certificate, instrument or other document submitted pursuant hereto proves
untrue or misleading in any material adverse respect when made;     (f)  
(i) default by any Credit Party in the payment of any indebtedness for borrowed
money, whether under a direct obligation or guaranty (other than Indebtedness
hereunder) of any Credit Party in excess of One Million Dollars ($1,000,000) (or
the equivalent thereof in any currency other than Dollars) individually or in
the aggregate when due and continuance thereof beyond any applicable period of
cure and or (ii) failure to comply with the terms of any other obligation of any
Credit Party with respect to any indebtedness for borrowed money (other than
Indebtedness hereunder) in excess of One Million Dollars ($1,000,000) (or the
equivalent thereof in any currency other than Dollars) individually or in the
aggregate, which continues beyond any applicable period of cure and which would
permit the holder or holders thereto to accelerate such other indebtedness for
borrowed money, or require the prepayment, repurchase, redemption or defeasance
of such indebtedness;     (g)   the rendering of any judgment(s) (not covered by
adequate insurance from a solvent carrier which is defending such action without
reservation of rights) for the payment of money in excess of the sum of One
Million Dollars ($1,000,000) (or the equivalent thereof in any currency other
than Dollars) individually or in the aggregate against any Credit Party, and
such judgments shall remain unpaid, unvacated, unbonded or unstayed by appeal or
otherwise for a period of thirty (30) consecutive days from the date of its
entry;     (h)   the occurrence of (i) a “reportable event”, as defined in
ERISA, which is determined by the PBGC to constitute grounds for a distress
termination of any Pension Plan subject to Title IV of ERISA maintained or
contributed to by or on behalf of any Credit Party for the benefit of any of its
employees or for the appointment by the appropriate United States District Court
of a trustee to administer such Pension Plan and such reportable event is not
corrected and such determination is not revoked

98



--------------------------------------------------------------------------------



 



      within sixty (60) days after notice thereof has been given to the plan
administrator of such Pension Plan (without limiting any of Agent’s or any
Lender’s other rights or remedies hereunder), or (ii) the termination or the
institution of proceedings by the PBGC to terminate any such Pension Plan, or
(iii) the appointment of a trustee by the appropriate United States District
Court to administer any such Pension Plan, or (iv) the reorganization (within
the meaning of Section 4241 of ERISA) or insolvency (within the meaning of
Section 4245 of ERISA) of any Multiemployer Plan, or receipt of notice from any
Multiemployer Plan that it is in reorganization or insolvency, or the complete
or partial withdrawal by any Credit Party from any Multiemployer Plan, which in
the case of any of the foregoing, could reasonably be expected to have a
Material Adverse Effect;

  (i)   except as expressly permitted under this Agreement, any Credit Party
shall be dissolved (other than a dissolution of a Subsidiary of Holdings which
is not a Guarantor or Borrower) or liquidated (or any judgment, order or decree
therefor shall be entered) except as otherwise permitted herein; or if a
creditors’ committee shall have been appointed for the business of any Credit
Party; or if any Credit Party shall have made a general assignment for the
benefit of creditors or shall have been adjudicated bankrupt and if not an
adjudication based on a filing by a Credit Party, it shall not have been
dismissed within sixty (60) days, or shall have filed a voluntary petition in
bankruptcy or for reorganization or to effect a plan or arrangement with
creditors or shall fail to pay its debts generally as such debts become due in
the ordinary course of business (except as contested in good faith and for which
adequate reserves are made in such party’s financial statements); or shall file
an answer to a creditor’s petition or other petition filed against it, admitting
the material allegations thereof for an adjudication in bankruptcy or for
reorganization; or shall have applied for or permitted the appointment of a
receiver or trustee or custodian for any of its property or assets; or such
receiver, trustee or custodian shall have been appointed for any of its property
or assets (otherwise than upon application or consent of a Credit Party ) and
shall not have been removed within sixty (60) days; or if an order shall be
entered approving any petition for reorganization of any Credit Party and shall
not have been reversed or dismissed within sixty (60) days;     (j)   a Change
of Control shall occur; or     (k)   this Agreement, any Collateral Document or
any other agreement constituting a Loan Document shall at any time for any
reason cease to be in full force and effect (other than in accordance with the
terms thereof or the terms of any other Loan Document), as applicable, or the
validity, binding effect or enforceability thereof shall be contested by any
party thereto (other than any Lender, Agent, Issuing Lender or

99



--------------------------------------------------------------------------------



 



      Swing Line Lender), or any Person (other than any Lender, Agent, Issuing
Lender or Swing Line Lender) shall deny that it has any or further liability or
obligation under any such Loan Document, or any such Loan Document shall be
terminated (other than in accordance with the terms thereof or the terms of any
other Loan Document), invalidated, revoked or set aside or in any way cease to
give or provide to the Lenders and the Agent the benefits purported to be
created thereby, or any such Loan Document purporting to grant a Lien to secure
any Indebtedness shall, at any time after the delivery of such Loan Document,
fail to create a valid and enforceable Lien on any material portion of the
Collateral purported to be covered thereby or such Lien shall fail to cease to
be a perfected Lien with the priority required in the relevant Loan Document.

     9.2 Exercise of Remedies. If an Event of Default has occurred and is
continuing hereunder: (a) the Agent may, and shall, upon being directed to do so
by the Majority Revolving Credit Lenders, declare the Revolving Credit Aggregate
Commitment terminated; (b) the Agent may, and shall, upon being directed to do
so by the Majority Lenders, declare the entire unpaid principal Indebtedness,
including the Notes, immediately due and payable, without presentment, notice or
demand, all of which are hereby expressly waived by Borrowers; (c) upon the
occurrence of any Event of Default specified in Section 9.1(i) and
notwithstanding the lack of any declaration by Agent under preceding clauses
(a) or (b), the entire unpaid principal Indebtedness shall become automatically
and immediately due and payable, and the Revolving Credit Aggregate Commitment
shall be automatically and immediately terminated; (d) the Agent shall, upon
being directed to do so by the Majority Revolving Credit Lenders, demand
immediate delivery of cash collateral, and each Borrower agrees to deliver such
cash collateral upon demand, in an amount equal to 105% of the maximum amount
that may be available to be drawn at any time prior to the stated expiry of all
outstanding Letters of Credit, for deposit into an account controlled by the
Agent; (e) the Agent may, and shall, upon being directed to do so by the
Majority Lenders, notify Borrowers or any Credit Party that interest shall be
payable on demand on all Indebtedness (other than Revolving Credit Advances,
Swing Line Advances and Term Loan Advances with respect to which Sections 2.6
and 4.6 hereof shall govern) owing from time to time to the Agent or any Lender,
at a per annum rate equal to the then applicable Prime-based Rate plus two
percent (2%); and (f) the Agent may, and shall, upon being directed to do so by
the Majority Lenders or the Lenders, as applicable (subject to the terms
hereof), exercise any remedy permitted by this Agreement, the other Loan
Documents or law.
     9.3 Rights Cumulative. No delay or failure of Agent and/or Lenders in
exercising any right, power or privilege hereunder shall affect such right,
power or privilege, nor shall any single or partial exercise thereof preclude
any further exercise thereof, or the exercise of any other power, right or
privilege. The rights of Agent and Lenders under this Agreement are cumulative
and not exclusive of any right or remedies which Lenders would otherwise have.
     9.4 Waiver by Borrowers of Certain Laws. To the extent permitted by
applicable law, each Borrower hereby agrees to waive, and does hereby absolutely
and irrevocably waive and relinquish the benefit and advantage of any valuation,
stay, appraisement, extension or redemption laws now existing or which may
hereafter exist, which, but for this provision, might be applicable to any sale
made under the judgment, order or decree of any court, on any claim for interest
on the Notes, or any security interest or mortgage contemplated by or granted
under or in

100



--------------------------------------------------------------------------------



 



connection with this Agreement. These waivers have been voluntarily given, with
full knowledge of the consequences thereof.
     9.5 Waiver of Defaults. No Event of Default shall be waived by the Lenders
except in a writing signed by an officer of the Agent in accordance with
Section 13.10 hereof. No single or partial exercise of any right, power or
privilege hereunder, nor any delay in the exercise thereof, shall preclude other
or further exercise of their rights by Agent or the Lenders. No waiver of any
Event of Default shall extend to any other or further Event of Default. No
forbearance on the part of the Agent or the Lenders in enforcing any of their
rights shall constitute a waiver of any of their rights. Borrowers expressly
agree that this Section may not be waived or modified by the Lenders or Agent by
course of performance, estoppel or otherwise.
     9.6 Set Off. Upon the occurrence and during the continuance of any Event of
Default, each Lender may at any time and from time to time, without notice to
Borrowers but subject to the provisions of Section 10.3 hereof (any requirement
for such notice being expressly waived by Borrowers), setoff and apply against
any and all of the obligations of Borrowers now or hereafter existing under this
Agreement, whether owing to such Lender, any Affiliate of such Lender or any
other Lender or the Agent, any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender to or for the credit or the account of Borrowers and
any property of Borrowers from time to time in possession of such Lender,
irrespective of whether or not such deposits held or indebtedness owing by such
Lender may be contingent and unmatured and regardless of whether any Collateral
then held by Agent or any Lender is adequate to cover the Indebtedness. Promptly
following any such setoff, such Lender shall give written notice to Agent and
Borrowers of the occurrence thereof. Borrowers hereby grant to the Lenders and
the Agent a lien on and security interest in all such deposits, indebtedness and
property as collateral security for the payment and performance of all of the
obligations of Borrowers under this Agreement. The rights of each Lender under
this Section 9.6 are in addition to the other rights and remedies (including,
without limitation, other rights of setoff) which such Lender may have.
10. PAYMENTS, RECOVERIES AND COLLECTIONS.
     10.1 Payment Procedure.
     (a) All payments to be made by Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise provided herein, all payments made by Borrowers of principal, interest
or fees hereunder shall be made without setoff or counterclaim on the date
specified for payment under this Agreement and must be received by Agent not
later than 1:00 p.m. (Detroit time) on the date such payment is required or
intended to be made in Dollars in immediately available funds to Agent at
Agent’s office located at One Detroit Center, Detroit, Michigan 48226-3289, for
the ratable benefit of the Revolving Credit Lenders in the case of payments in
respect of the Revolving Credit and any Letter of Credit Obligations, for the
ratable benefit of the Term Loan Lenders in the case of payments in respect of
the Term Loan. Payments in respect of any Advance in any Alternate Currency
shall be made in such Alternate Currency in immediately available funds for the
account of Agent’s Eurocurrency Lending Office, at Agent’s Correspondent, for
the ratable account of the Lenders, not later than 11:00 a.m. (Detroit time).
Any payment received by the

101



--------------------------------------------------------------------------------



 



Agent after 1:00 p.m. (Detroit time) shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. Upon receipt of each such payment, the Agent shall make prompt payment
to each applicable Lender, or, in respect of Eurodollar-based Advances, such
Lender’s Eurodollar Lending Office, in like funds and currencies, of all amounts
received by it for the account of such Lender.
     (b) Unless the Agent shall have been notified in writing by Borrowers at
least two (2) Business Days prior to the date on which any payment to be made by
Borrowers is due that Borrowers do not intend to remit such payment, the Agent
may, in its sole discretion and without obligation to do so, assume that
Borrowers have remitted such payment when so due and the Agent may, in reliance
upon such assumption, make available to each Revolving Credit Lender or Term
Loan Lender, as the case may be, on such payment date an amount equal to such
Lender’s share of such assumed payment. If Borrowers have not in fact remitted
such payment to the Agent, each Lender shall forthwith on demand repay to the
Agent the amount of such assumed payment made available or transferred to such
Lender, together with the interest thereon, in respect of each day from and
including the date such amount was made available by the Agent to such Lender to
the date such amount is repaid to the Agent at a rate per annum equal to the
Federal Funds Effective Rate for the first two (2) Business Days that such
amount remains unpaid, and thereafter at a rate of interest then applicable to
such Revolving Credit Advances.
     (c) Subject to the definition of “Interest Period” in Section 1 of this
Agreement, whenever any payment to be made hereunder shall otherwise be due on a
day which is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall be included in
computing interest, if any, in connection with such payment.
     (d) All payments to be made by Borrowers under this Agreement or any of the
Notes (including without limitation payments under the Swing Line and/or Swing
Line Note) shall be made without setoff or counterclaim, as aforesaid, and,
subject to compliance by each Lender (and each assignee and participant pursuant
to Section 13.8, as applicable) with Section 13.13, without deduction for or on
account of any present or future withholding or other taxes of any nature
imposed by any Governmental Authority or of any political subdivision thereof or
any federation or organization of which such Governmental Authority may at the
time of payment be a member (other than (x) any such taxes on capital or the
overall income, net income, net profits or net receipts or similar taxes (or any
franchise taxes imposed in lieu of such taxes) on the Agent or any Lender (or
any branch maintained by Agent or a Lender) as a result of a present or former
connection between the Agent or such Lender and the Governmental Authority,
political subdivision, federation or organization imposing such taxes, and
(y) any branch profits taxes imposed by the United States of America (all such
taxes, levies, imposts, deductions, charges and withholdings not excluded under
the clauses (x) or (y) of this Section 10.1 being hereinafter referred to as
“Taxes”) unless Borrowers are compelled by law to make payment subject to such
tax. In such event, Borrowers shall:

  (i)   pay to the Agent for Agent’s own account and/or, as the case may be, for
the account of the Lenders such additional amounts as may be necessary to ensure
that the Agent and/or such Lender or

102



--------------------------------------------------------------------------------



 



      Lenders (including the Swing Line Lender) receive a net amount equal to
the full amount which would have been receivable had payment not been made
subject to such Tax; and

  (ii)   remit such Tax to the relevant taxing authorities according to
applicable law, and send to the Agent or the applicable Lender or Lenders
(including the Swing Line Lender), as the case may be, such certificates or
certified copy receipts as the Agent or such Lender or Lenders shall reasonably
require as proof of the payment by Borrowers of any such taxes payable by
Borrowers;

provided, however, that the Borrowers shall not be required to pay any
additional amounts pursuant to Section 10.1(d)(i) or any amounts pursuant to
Section 13.14 hereof to the extent that: (i) the obligation to pay such
additional amounts or any amounts under Section 13.14 hereof would not have
arisen but for a failure for any reason by such Lender (or permitted assignee)
to comply with its obligations under Section 13.13 to provide certain forms or
other evidence necessary to establish its entitlement to complete exemption from
U.S. withholding tax (other than a failure that results exclusively from the
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority after the
date on which such Lender (or permitted assignee) first became a party to this
Agreement); (ii) with respect to an assignee Lender, the obligation to withhold
U.S. taxes (other than any such obligation in respect of a Foreign Subsidiary of
any Borrower which becomes a Borrower or Guarantor) existed on the date such
assignee Lender became a party to this Agreement, or with respect to payments to
a lending office newly designated by a Lender (a “New Lending Office”), the date
such Lender designated such New Lending Office with respect to the applicable
Loan; provided, however, that this clause (ii) shall not apply to the extent the
additional amounts any Lender (or transferee) through a New Lending Office,
would be entitled to receive (without regard to this clause (ii)) do not exceed
the additional amounts that the person making the transfer, or Lender (or
transferee) making the designation of such New Lending Office, would have been
entitled to receive in the absence of such transfer or designation; (iii) the
certifications made in any forms or other evidence provided by such Lender under
Section 13.13 were untrue or inaccurate on the date delivered in any material
respect; (iv) such Lender is claiming an exemption from withholding of United
States Federal income tax under Internal Revenue Code sections 871(h) or 881(c)
but is unable at any time to make the representations and warranties set forth
in clauses (A) — (C) of Section 13.13(a)(1); or (v) such non-U.S. Lender is
treated as a “conduit entity” within the meaning of U.S. Treasury Regulations
Section 1.881-3 or any successor provision.
     In the event Borrowers are required to pay additional amounts to or for the
account of any Lender pursuant to this Section 10.1(d), then such Lender shall
use good faith diligent efforts to file any certificate or document reasonably
requested by Borrowers or to designate a Lending Office from a different
jurisdiction (if such Lending Office is maintained by such Lender) so as to
eliminate or reduce any such additional payments by Borrowers which may accrue
in the future, provided Lender shall incur or suffer no material cost or expense
as a result thereof. If Agent or a Lender receives a refund of any Taxes or
Other Taxes as to which it has been

103



--------------------------------------------------------------------------------



 



indemnified by Borrower pursuant to Section 13.14 or with respect to which
Borrower has paid additional amounts pursuant to this Section 10.1(d) (provided
that Lenders shall be under no obligation to apply for or otherwise seek such
refund), it shall promptly pay to such Borrower an amount equal to such refund
and any interest paid by the relevant Governmental Authority with respect to
such refund, provided, that Borrower, upon the request of Agent or such Lender,
shall repay the amount paid over to Borrower to Agent or such Lender to the
extent that Agent or such Lender is required to repay or otherwise disgorge the
applicable refund to such Governmental Authority.
     10.2 Application of Proceeds of Collateral. Notwithstanding anything to the
contrary in this Agreement, in the case of any Event of Default under
Section 9.1(i), immediately following the occurrence thereof, and in the case of
any other Event of Default, upon the termination of the Revolving Credit
Aggregate Commitment, the acceleration of any Indebtedness arising under this
Agreement and/or the exercise of any other remedy in each case by the requisite
Lenders under Section 9.2 hereof, the Agent shall apply the proceeds of any
Collateral, together with any offsets, voluntary payments by any Credit Party or
others and any other sums received or collected in respect of the Indebtedness
first, to pay all incurred and unpaid fees and expenses of the Agent under the
Loan Documents and any protective advances made by Agent with respect to the
Collateral under or pursuant to the terms of any Loan Document, next, to pay any
fees and expenses owed to the Issuing Lender hereunder, next, to the
Indebtedness under the Revolving Credit (including the Swing Line and any
Reimbursement Obligations), the Term Loan and any obligations owing by any
Credit Party under any Hedging Agreements on a pro rata basis, next, to any
other Indebtedness on a pro rata basis, and then, if there is any excess, to the
Credit Parties, as the case may be.
     10.3 Pro-rata Recovery. If any Lender shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of setoff or otherwise)
on account of principal of, or interest on, any of the Advances made by it, or
the participations in Letter of Credit Obligations or Swing Line Advances held
by it in excess of its pro rata share of payments then or thereafter obtained by
all Lenders upon principal of and interest on all such Indebtedness, such Lender
shall purchase from the other Lenders such participations in the Revolving
Credit, the Term Loan and/or the Letter of Credit Obligation held by them as
shall be necessary to cause such purchasing Lender to share the excess payment
or other recovery ratably in accordance with the applicable Percentages of the
Lenders; provided, however, that if all or any portion of the excess payment or
other recovery is thereafter recovered from such purchasing holder, the purchase
shall be rescinded and the purchase price restored to the extent of such
recovery, but without interest.
11. CHANGES IN LAW OR CIRCUMSTANCES; INCREASED COSTS.
     11.1 Reimbursement of Prepayment Costs. If (i) Borrowers make any payment
of principal with respect to any Eurodollar-based Advance or Quoted Rate Advance
on any day other than the last day of the Interest Period applicable thereto
(whether voluntarily, pursuant to any mandatory provisions hereof, by
acceleration, or otherwise); (ii) Borrowers convert or refund (or attempt to
convert or refund) any such Advance on any day other than the last day of the
Interest Period applicable thereto (except as described in Section 2.5(e));
(iii) Borrowers fail to borrow, refund or convert any Eurodollar-based Advance
or Quoted Rate Advance after notice

104



--------------------------------------------------------------------------------



 



has been given by Borrowers to Agent in accordance with the terms hereof
requesting such Advance; or (iv) or if any Borrower fails to make any payment of
principal in respect of a Eurodollar-based Advance or Quoted Rate Advance when
due, Borrowers shall reimburse Agent for itself and/or on behalf of any Lender,
as the case may be, within ten (10) Business Days of written demand therefor for
any resulting loss, cost or expense incurred (excluding the loss of any
Applicable Margin) by Agent and Lenders, as the case may be, as a result
thereof, including, without limitation, any such loss, cost or expense incurred
in obtaining, liquidating, employing or redeploying deposits from third parties,
whether or not Agent and Lenders, as the case may be, shall have funded or
committed to fund such Advance. The amount payable hereunder by Borrowers to
Agent for itself and/or on behalf of any Lender, as the case may be, shall be
deemed to equal an amount equal to the excess, if any, of (a) the amount of
interest which would have accrued on the amount so prepaid, or not so borrowed,
refunded or converted, for the period from the date of such prepayment or of
such failure to borrow, refund or convert, through the last day of the relevant
Interest Period, at the applicable rate of interest for said Advance(s) provided
under this Agreement, over (b) the amount of interest (as reasonably determined
by Agent and Lenders, as the case may be) which would have accrued to Agent and
Lenders, as the case may be, on such amount by placing such amount on deposit
for a comparable period with leading banks in the interbank eurocurrency market.
Calculation of any amounts payable to any Lender under this paragraph shall be
made as though such Lender shall have actually funded or committed to fund the
relevant Advance through the purchase of an underlying deposit in an amount
equal to the amount of such Advance and having a maturity comparable to the
relevant Interest Period; provided, however, that any Lender may fund any
Eurodollar-based Advance or Quoted Rate Advance, as the case may be, in any
manner it deems fit and the foregoing assumptions shall be utilized only for the
purpose of the calculation of amounts payable under this paragraph. Upon the
written request of Borrowers, Agent and Lenders shall deliver to Borrowers a
certificate setting forth the basis for determining such losses, costs and
expenses, which certificate shall be conclusively presumed correct, absent
manifest error.
     11.2 Eurodollar Lending Office. For any Eurodollar Advance, if Agent or a
Lender, as applicable, shall designate a Eurodollar Lending Office which
maintains books separate from those of the rest of Agent or such Lender, Agent
or such Lender, as the case may be, shall have the option of maintaining and
carrying the relevant Advance on the books of such Eurodollar Lending Office.
     11.3 Circumstances Affecting Eurodollar-based Rate Availability. If, with
respect to any Eurodollar-Interest Period, Agent or the Majority Lenders (after
consultation with Agent) shall determine in good faith that, by reason of
circumstances affecting the foreign exchange and interbank markets generally,
deposits in eurodollars or in any applicable Alternate Currency, as the case may
be, in the applicable amounts are not being offered to the Agent or such Lenders
for such Eurodollar-Interest Period, then Agent shall forthwith give notice
thereof to Borrowers. Thereafter, until Agent notifies Borrowers that such
circumstances no longer exist, (i) the obligation of Lenders to make
Eurodollar-based Advances, and the right of Borrowers to convert an Advance to
or refund an Advance as a Eurodollar-based Advance, as the case may be, shall be
suspended, and (ii) effective upon the last day of each Eurodollar-Interest
Period related to any existing Eurodollar-based Advance, each such
Eurodollar-based Advance shall automatically be converted into a Prime-based
Advance (without regard to satisfaction of any conditions to conversion
contained elsewhere herein).

105



--------------------------------------------------------------------------------



 



     11.4 Laws Affecting Eurodollar-based Advance Availability. If, after the
date of this Agreement, the adoption or introduction of, or any change in, any
applicable law, rule or regulation or in the interpretation or administration
thereof by any Governmental Authority charged with the interpretation or
administration thereof, or compliance by any of the Lenders (or any of their
respective Eurodollar Lending Offices) with any request or directive (whether or
not having the force of law) of any such authority, shall make it unlawful or
impossible for any of the Lenders (or any of their respective Eurodollar Lending
Offices) to honor its obligations hereunder to make or maintain any Advance with
interest at the Eurodollar-based Rate, such Lender shall forthwith give notice
thereof to Borrowers and to Agent. Thereafter, (a) the obligations of the
applicable Lenders to make Eurodollar-based Advances and the right of Borrowers
to convert an Advance into or refund an Advance as a Eurodollar-based Advance
shall be suspended and thereafter Borrowers may select as Applicable Interest
Rates only those which remain available and which are permitted to be selected
hereunder, and (b) if any of the Lenders may not lawfully continue to maintain
an Advance to the end of the then current Eurodollar-Interest Period applicable
thereto as a Eurodollar-based Advance, the applicable Advance shall immediately
be converted to a Prime-based Advance and the Prime-based Rate shall be
applicable thereto for the remainder of such Eurodollar-Interest Period. For
purposes of this Section, a change in law, rule, regulation, interpretation or
administration shall include, without limitation, any change made or which
becomes effective on the basis of a law, rule, regulation, interpretation or
administration presently in force, the effective date of which change is delayed
by the terms of such law, rule, regulation, interpretation or administration.
     11.5 Increased Cost of Eurodollar-based Advances. If, after the date of
this Agreement, the adoption or introduction of, or any change in, any
applicable law, rule or regulation or in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any of the
Lenders (or any of their respective Eurodollar Lending Offices) with any request
or directive (whether or not having the force of law) of any such authority,
central bank or comparable agency:

  (a)   shall subject any of the Lenders (or any of their respective Eurodollar
Lending Offices) to any tax, duty or other charge with respect to any Advance or
shall change the basis of taxation of payments to any of the Lenders (or any of
their respective Eurodollar Lending Offices) of the principal of or interest on
any Advance or any other amounts due under this Agreement in respect thereof
(except for changes in the rate of tax on the overall net income of any of the
Lenders or any of their respective Eurodollar Lending Offices); or     (b)  
shall impose, modify or deem applicable any reserve (including, without
limitation, any imposed by the Board of Governors of the Federal Reserve
System), special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any of the Lenders (or any of
their respective Eurodollar Lending Offices) or shall impose on any of the
Lenders (or any of their respective Eurodollar Lending Offices) or the foreign
exchange and interbank markets any other condition affecting any Advance;

106



--------------------------------------------------------------------------------



 



and the result of any of the foregoing matters is to increase the costs to any
of the Lenders of maintaining any part of the Indebtedness hereunder as a
Eurodollar-based Advance or to reduce the amount of any sum received or
receivable by any of the Lenders under this Agreement in respect of a
Eurodollar-based Advance, then such Lender shall promptly notify Agent, and
Agent shall promptly notify Borrowers of such fact and demand compensation
therefor and, within ten (10) Business Days after such notice, Borrowers agree
to pay to such Lender or Lenders such additional amount or amounts as will
compensate such Lender or Lenders for such increased cost or reduction, provided
that each Lender agrees to take any reasonable action, to the extent such action
could be taken without cost or administrative or other burden or restriction to
such Lender, to mitigate or eliminate such cost or reduction, within a
reasonable time after becoming aware of the foregoing matters. Agent will
promptly notify Borrowers of any event of which it has knowledge which will
entitle Lenders to compensation pursuant to this Section, or which will cause
Borrowers to incur additional liability under Section 11.1 hereof, provided that
Agent shall incur no liability whatsoever to the Lenders or Borrowers in the
event it fails to do so. A certificate of Agent (or such Lender, if applicable)
setting forth the basis for determining such additional amount or amounts
necessary to compensate such Lender or Lenders shall accompany such demand and
shall be conclusively presumed to be correct absent manifest error.
     11.6 Capital Adequacy and Other Increased Costs.

  (a)   If, after the date of this Agreement, the adoption or introduction of,
or any change in any applicable law, treaty, rule or regulation (whether
domestic or foreign) now or hereafter in effect and whether or not presently
applicable to any Lender or Agent, or any interpretation or administration
thereof by any Governmental Authority charged with the interpretation or
administration thereof, or compliance by any Lender or Agent with any guideline,
request or directive of any such authority (whether or not having the force of
law), including any risk based capital guidelines, affects or would affect the
amount of capital required to be maintained by such Lender or Agent (or any
corporation controlling such Lender or Agent) and such Lender or Agent, as the
case may be, determines that the amount of such capital is increased by or based
upon the existence of such Lender’s or Agent’s obligations or Advances hereunder
and such increase has the effect of reducing the rate of return on such Lender’s
or Agent’s (or such controlling corporation’s) capital as a consequence of such
obligations or Advances hereunder to a level below that which such Lender or
Agent (or such controlling corporation) could have achieved but for such
circumstances (taking into consideration its policies with respect to capital
adequacy) by an amount deemed by such Lender or Agent to be material
(collectively, “Increased Costs”), then Agent or such Lender shall notify
Borrowers, and thereafter Borrowers shall pay to such Lender or Agent, as the
case may be, within ten (10) Business Days of written demand therefor from such
Lender or Agent, additional amounts sufficient to compensate such Lender or
Agent (or such controlling corporation) for any increase in the amount of
capital and reduced rate of return which such Lender or Agent reasonably
determines to be allocable to the existence of such Lender’s or Agent’s
obligations or Advances hereunder.

107



--------------------------------------------------------------------------------



 



      A statement setting forth the amount of such compensation, the methodology
for the calculation and the calculation thereof which shall also be prepared in
good faith and in reasonable detail by such Lender or Agent, as the case may be,
shall be submitted by such Lender or by Agent to Borrowers, reasonably promptly
after becoming aware of any event described in this Section 11.6(a) and shall be
conclusively presumed to be correct, absent manifest error.

  (b)   Notwithstanding the foregoing, however, Borrowers shall not be required
to pay any increased costs under Sections 11.5, 11.6 or 3.4(c) for any period
ending prior to the date that is 180 days prior to the making of a Lender’s
initial request for such additional amounts unless the applicable change in law
or other event resulting in such increased costs is effective retroactively to a
date more than 180 days prior to the date of such request, in which case a
Lender’s request for such additional amounts relating to the period more than
180 days prior to the making of the request must be given not more than 180 days
after such Lender becomes aware of the applicable change in law or other event
resulting in such increased costs.

     11.7 Right of Lenders to Fund through Branches and Affiliates. Each Lender
(including without limitation the Swing Line Lender) may, if it so elects,
fulfill its commitment as to any Advance hereunder by designating a branch or
Affiliate of such Lender to make such Advance; provided that (a) such Lender
shall remain solely responsible for the performances of its obligations
hereunder and (b) no such designation shall result in any material increased
costs to Borrowers, including without limitation, increased costs to Borrowers
under Section 10.1.
     11.8 Mitigation of Obligations. If any Lender requests compensation under
Section 11.6 or 11.7, or if the Borrowers are required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 13.13, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Sections 11.6, 11.7 or 13.13, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrowers hereby agree to pay
all costs and expenses incurred by any Lender for actions taken pursuant to this
Section 11.8.
     11.9 Margin Adjustment. Adjustments to the Applicable Margins and the
Applicable Fee Percentages, based on Schedule 1.1, shall be implemented on a
quarterly basis as follows:

  (a)   Such adjustments shall be given prospective effect only, effective as to
all Advances outstanding hereunder, the Applicable Fee Percentage and the Letter
of Credit Fee, upon the date of delivery of the financial statements under
Sections 7.1(a) and 7.1(b) hereunder and the Covenant Compliance Report under
Section 7.2(a) hereof, in each case establishing applicability of the
appropriate adjustment and in each case with no retroactivity or claw-back. In
the event Borrowers shall fail timely to deliver such

108



--------------------------------------------------------------------------------



 



      financial statements or the Covenant Compliance Report and such failure
continues for three (3) days, then (but without affecting the Event of Default
resulting therefrom) from the date delivery of such financial statements and
report was required until such financial statements and report are delivered,
the Applicable Margins and Applicable Fee Percentages shall be at the highest
level on the Pricing Matrix attached to this Agreement as Schedule 1.1.

  (b)   From the Effective Date until the required date of delivery (or, if
earlier, delivery) of the financial statements under Section 7.1(a) or 7.1(b)
hereof, as applicable, and the Covenant Compliance Report under Section 7.2(a)
hereof, for the fiscal quarter ending June 30, 2008, the Applicable Margins and
Applicable Fee Percentages shall be those set forth under the Level IV column of
the pricing matrix attached to this Agreement as Schedule 1.1. Thereafter,
Applicable Margins and Applicable Fee Percentages shall be based upon the
quarterly financial statements and Covenant Compliance Reports, subject to
recalculation as provided in Section 11.9(a) above.     (c)   Notwithstanding
the foregoing, however, if, prior to the Payment in Full of the Indebtedness, as
a result of any restatement of or adjustment to the financial statements of,
prior to the Reorganization, Company and any of its Subsidiaries, and after the
Reorganization, Holdings and any of its Subsidiaries (relating to the current or
any prior fiscal period), or for any other reason, Agent determines that the
Applicable Margin and/or the Applicable Fee Percentages as calculated by
Borrowers as of any applicable date of determination were inaccurate in any
respect and a proper calculation thereof would have resulted in different
pricing for any fiscal period, then (x) if the proper calculation thereof would
have resulted in higher pricing for any such period, Borrowers shall
automatically and retroactively be obligated to pay to Agent, promptly upon
demand by Agent or the Majority Lenders, an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period and, if the current
fiscal period is affected thereby, the Applicable Margin and/or the Applicable
Fee Percentages for the current period shall be adjusted based on such
recalculation; and (y) if the proper calculation thereof would have resulted in
lower pricing for such period, Agent and Lenders shall have no obligation to
recalculate such interest or fees or to repay any interest or fees to Borrowers.

     11.10 Availability of Alternate Currency. The Issuing Lender shall not be
required to issue any Letter of Credit in an Alternate Currency if, at any time
prior to issuing such Letter of Credit, the Issuing Lender (after consultation
with Agent) shall determine, in its sole discretion, that (i) deposits in the
applicable Alternate Currency in the amounts and maturities required to fund any
draws under such Letter of Credit will not be available to the Agent and the
Lenders; (ii) a fundamental change has occurred in the foreign exchange or
interbank markets with respect to the applicable Alternate Currency (including,
without limitation, changes in national or

109



--------------------------------------------------------------------------------



 



international financial, political or economic conditions or currency exchange
rates or exchange controls); or (iii) it has become otherwise materially
impractical for the Issuing Lender, as applicable, to issue Letters of Credit
and/or to fund draws under such Letters of Credit in the applicable Alternate
Currency. The Agent or the Issuing Lender, as the case may be, shall promptly
notify the Borrower Representative of any such determination.
12. AGENT.
     12.1 Appointment of Agent. Each Lender and the holder of each Note (if
issued) irrevocably appoints and authorizes the Agent to act on behalf of such
Lender or holder under this Agreement and the other Loan Documents and to
exercise such powers hereunder and thereunder as are specifically delegated to
Agent by the terms hereof and thereof, together with such powers as may be
reasonably incidental thereto, including without limitation the power to execute
or authorize the execution of financing or similar statements or notices, and
other documents. In performing its functions and duties under this Agreement,
the Agent shall act solely as agent of the Lenders and does not assume and shall
not be deemed to have assumed any obligation towards or relationship of agency
or trust with or for any Credit Party.
     12.2 Deposit Account with Agent or any Lender. Borrowers authorize Agent
and each Lender, in Agent’s or such Lender’s sole discretion, upon notice to
Borrowers to charge its general deposit account(s), if any, maintained with the
Agent or such Lender for the amount of any principal, interest, or Fees due
under this Agreement or the Fee Letter when the same become due and payable
under the terms of this Agreement, the Fee Letter or the Notes.
     12.3 Scope of Agent’s Duties. The Agent shall have no duties or
responsibilities except those expressly set forth herein, and shall not, by
reason of this Agreement or otherwise, have a fiduciary relationship with any
Lender (and no implied covenants or other obligations shall be read into this
Agreement against the Agent). None of Agent, its Affiliates nor any of their
respective directors, officers, employees or agents shall be liable to any
Lender for any action taken or omitted to be taken by it or them under this
Agreement or any document executed pursuant hereto, or in connection herewith or
therewith with the consent or at the request of the Majority Lenders (or all of
the Lenders for those acts requiring consent of all of the Lenders) (except for
its or their own willful misconduct or gross negligence), nor be responsible for
or have any duties to ascertain, inquire into or verify (a) any recitals or
warranties made by the Credit Parties or any Affiliate of the Credit Parties, or
any officer thereof contained herein or therein, (b) the effectiveness,
enforceability, validity or due execution of this Agreement or any document
executed pursuant hereto or any security thereunder, (c) the performance by the
Credit Parties of their respective obligations hereunder or thereunder, or
(d) the satisfaction of any condition hereunder or thereunder, including without
limitation in connection with the making of any Advance or the issuance of any
Letter of Credit. Agent and its Affiliates shall be entitled to rely upon any
certificate, notice, document or other communication (including any cable,
telegraph, telex, facsimile transmission or oral communication) believed by it
to be genuine and correct and to have been sent or given by or on behalf of a
proper person. Agent may treat the payee of any Note as the holder thereof.
Agent may employ agents and may consult with legal counsel, independent public
accountants and other experts selected by it and shall not be liable to the
Lenders (except as to money or property received by them or their authorized
agents), for the negligence or misconduct of any such agent selected by it with
reasonable care or for any action

110



--------------------------------------------------------------------------------



 



taken or omitted to be taken by it in good faith in accordance with the advice
of such counsel, accountants or experts.
     12.4 Successor Agent. Agent may resign as such at any time upon at least
thirty (30) days prior notice to Borrowers and each of the Lenders. If Agent at
any time shall resign or if the office of Agent shall become vacant for any
other reason, Majority Lenders shall, by written instrument, appoint successor
agent(s) (“Successor Agent”) satisfactory to such Majority Lenders and, so long
as no Default or Event of Default has occurred and is continuing, to Borrowers
(which approval shall not be unreasonably withheld or delayed); provided,
however that any such successor Agent shall be a bank or a trust company or
other financial institution which maintains an office in the United States, or a
commercial bank organized under the laws of the United States or any state
thereof, or any Affiliate of such bank or trust company or other financial
institution which is engaged in the banking business, and shall have a combined
capital and surplus of at least $500,000,000. Such Successor Agent shall
thereupon become the Agent hereunder, as applicable, and Agent shall deliver or
cause to be delivered to any successor agent such documents of transfer and
assignment as such Successor Agent may reasonably request. If a Successor Agent
is not so appointed or does not accept such appointment before the resigning
Agent’s resignation becomes effective, the resigning Agent may appoint a
temporary successor to act until such appointment by the Majority Lenders and,
if applicable, Borrowers, is made and accepted, or if no such temporary
successor is appointed as provided above by the resigning Agent, the Majority
Lenders shall thereafter perform all of the duties of the resigning Agent
hereunder until such appointment by the Majority Lenders and, if applicable,
Borrowers, is made and accepted. Such Successor Agent shall succeed to all of
the rights and obligations of the resigning Agent as if originally named. The
resigning Agent shall duly assign, transfer and deliver to such Successor Agent
all moneys at the time held by the resigning Agent hereunder after deducting
therefrom its expenses for which it is entitled to be reimbursed hereunder. Upon
such succession of any such Successor Agent, the resigning Agent shall be
discharged from its duties and obligations, in its capacity as Agent hereunder,
except for its gross negligence or willful misconduct arising prior to its
resignation hereunder, and the provisions of this Article 12 shall continue in
effect for the benefit of the resigning Agent in respect of any actions taken or
omitted to be taken by it while it was acting as Agent.
     12.5 Credit Decisions. Each Lender acknowledges that it has, independently
of Agent and each other Lender and based on the financial statements of Holdings
and such other documents, information and investigations as it has deemed
appropriate, made its own credit decision to extend credit hereunder from time
to time. Each Lender also acknowledges that it will, independently of Agent and
each other Lender and based on such other documents, information and
investigations as it shall deem appropriate at any time, continue to make its
own credit decisions as to exercising or not exercising from time to time any
rights and privileges available to it under this Agreement, any Loan Document or
any other document executed pursuant hereto.
     12.6 Authority of Agent to Enforce This Agreement. Each Lender, subject to
the terms and conditions of this Agreement, grants the Agent full power and
authority as attorney-in-fact to institute and maintain actions, suits or
proceedings for the collection and enforcement of any Indebtedness outstanding
under this Agreement or any other Loan Document and to file such proofs of debt
or other documents as may be necessary to have the claims of the Lenders allowed

111



--------------------------------------------------------------------------------



 



in any proceeding relative to any Credit Party, or their respective creditors or
affecting their respective properties, and to take such other actions which
Agent considers to be necessary or desirable for the protection, collection and
enforcement of the Notes, this Agreement or the other Loan Documents.
     12.7 Indemnification of Agent. The Lenders agree (which agreement shall
survive the expiration or termination of this Agreement) to indemnify the Agent
and its Affiliates (to the extent not reimbursed by Borrowers, but without
limiting any obligation of Borrowers to make such reimbursement), ratably
according to their respective Weighted Percentages, from and against any and all
claims, damages, losses, liabilities, costs or expenses of any kind or nature
whatsoever (including, without limitation, reasonable fees and expenses of house
and outside counsel) which may be imposed on, incurred by, or asserted against
the Agent and its Affiliates in any way relating to or arising out of this
Agreement, any of the other Loan Documents or the transactions contemplated
hereby or any action taken or omitted by the Agent and its Affiliates under this
Agreement or any of the Loan Documents; provided, however, that no Lender shall
be liable for any portion of such claims, damages, losses, liabilities, costs or
expenses resulting from the Agent’s or its Affiliate’s gross negligence or
willful misconduct. Without limitation of the foregoing, each Lender agrees to
reimburse the Agent and its Affiliates promptly upon demand for its ratable
share of any reasonable out-of-pocket expenses (including, without limitation,
reasonable fees and expenses of house and outside counsel) incurred by the Agent
and its Affiliates in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement or any of the other Loan
Documents, to the extent that the Agent and its Affiliates are not reimbursed
for such expenses by Borrowers, but without limiting the obligation of Borrowers
to make such reimbursement. Each Lender agrees to reimburse the Agent and its
Affiliates promptly upon demand for its ratable share of any amounts owing to
the Agent and its Affiliates by the Lenders pursuant to this Section, provided
that, if the Agent or its Affiliates are subsequently reimbursed by Borrowers
for such amounts, they shall refund to the Lenders on a pro rata basis the
amount of any excess reimbursement. If the indemnity furnished to the Agent and
its Affiliates under this Section shall become impaired as determined in the
Agent’s reasonable judgment or Agent shall elect in its sole discretion to have
such indemnity confirmed by the Lenders (as to specific matters or otherwise),
Agent shall give notice thereof to each Lender and, until such additional
indemnity is provided or such existing indemnity is confirmed, the Agent may
cease, or not commence, to take any action. Any amounts paid by the Lenders
hereunder to the Agent or its Affiliates shall be deemed to constitute part of
the Indebtedness hereunder.
     12.8 Knowledge of Default. It is expressly understood and agreed that the
Agent shall be entitled to assume that no Default or Event of Default has
occurred and is continuing, unless the officers of the Agent immediately
responsible for matters concerning this Agreement shall have received a written
notice from a Lender or a Borrower specifying such Default or Event of Default
and stating that such notice is a “notice of default”. Upon receiving such a
notice, the Agent shall promptly notify each Lender of such Default or Event of
Default and provide each Lender with a copy of such notice and shall endeavor to
provide such notice to the Lenders within three (3) Business Days (but without
any liability whatsoever in the event of its failure to do so). The Agent shall
also furnish the Lenders, promptly upon receipt, with copies of all other
notices or other information required to be provided by Borrowers hereunder.

112



--------------------------------------------------------------------------------



 



     12.9 Agent’s Authorization; Action by Lenders. Except as otherwise
expressly provided herein, whenever the Agent is authorized and empowered
hereunder on behalf of the Lenders to give any approval or consent, or to make
any request, or to take any other action on behalf of the Lenders (including
without limitation the exercise of any right or remedy hereunder or under the
other Loan Documents), the Agent shall be required to give such approval or
consent, or to make such request or to take such other action only when so
requested in writing by the Majority Lenders or the Lenders, as applicable
hereunder. Action that may be taken by the Majority Lenders, any other specified
Percentage of the Lenders or all of the Lenders, as the case may be (as provided
for hereunder) may be taken (i) pursuant to a vote of the requisite percentages
of the Lenders as required hereunder at a meeting (which may be held by
telephone conference call), provided that Agent exercises good faith, diligent
efforts to give all of the Lenders reasonable advance notice of the meeting, or
(ii) pursuant to the written consent of the requisite percentages of the Lenders
as required hereunder, provided that all of the Lenders are given reasonable
advance notice of the requests for such consent.
     12.10 Enforcement Actions by the Agent. Except as otherwise expressly
provided under this Agreement or in any of the other Loan Documents and subject
to the terms hereof, Agent will take such action, assert such rights and pursue
such remedies under this Agreement and the other Loan Documents as the Majority
Lenders or all of the Lenders, as the case may be (as provided for hereunder),
shall direct; provided, however, that the Agent shall not be required to act or
omit to act if, in the reasonable judgment of the Agent, such action or omission
may expose the Agent to personal liability for which Agent has not been
satisfactorily indemnified hereunder or is contrary to this Agreement, any of
the Loan Documents or applicable law. Except as expressly provided above or
elsewhere in this Agreement or the other Loan Documents, no Lender (other than
the Agent, acting in its capacity as agent) shall be entitled to take any
enforcement action of any kind under this Agreement or any of the other Loan
Documents.
     12.11 Collateral Matters.
     (a) The Agent is authorized on behalf of all the Lenders, without the
necessity of any notice to or further consent from the Lenders, from time to
time to take any action with respect to any Collateral or the Collateral
Documents which may be necessary to perfect and maintain a perfected security
interest in and Liens upon the Collateral granted pursuant to the Loan
Documents.
     (b) The Lenders irrevocably authorize the Agent, in its reasonable
discretion, to the full extent set forth in the post-amble to Section 13.10
hereof, (1) to release or terminate any Lien granted to or held by the Agent
upon any Collateral (a) upon Payment in Full of all Indebtedness payable under
this Agreement and under any other Loan Document; (b) constituting property
(including, without limitation, Equity Interests in any Person) sold or to be
sold or disposed of as part of or in connection with any disposition (whether by
sale, by merger or by any other form of transaction and including the property
of any Subsidiary that is disposed of as permitted hereby) permitted in
accordance with the terms of this Agreement; (c) constituting property in which
a Credit Party owned no interest at the time the Lien was granted or at any time
thereafter; or (d) if approved, authorized or ratified in writing by the
Majority Lenders, or all the Lenders, as the case may be, as provided in
Section 13.10; (2) to subordinate

113



--------------------------------------------------------------------------------



 



the Lien granted to or held by Agent on any Collateral to any other holder of a
Lien on such Collateral which is permitted by Section 8.2(b) hereof; and (3) if
all of the Equity Interests held by the Credit Parties in any Person are sold or
otherwise transferred to any transferee other than Holdings or a Subsidiary of
Holdings as part of or in connection with any disposition (whether by sale, by
merger or by any other form of transaction) permitted in accordance with the
terms of this Agreement, to release such Person from all of its obligations
under the Loan Documents (including, without limitation, under any Guaranty).
Upon request by the Agent at any time, the Lenders will confirm in writing the
Agent’s authority to release particular types or items of Collateral pursuant to
this Section 12.11(b).
     12.12 Agents in their Individual Capacities. Comerica Bank and its
Affiliates, successors and assigns shall each have the same rights and powers
hereunder as any other Lender and may exercise or refrain from exercising the
same as though such Lender were not the Agent. Comerica Bank and its Affiliates
may (without having to account therefor to any Lender) accept deposits from,
lend money to, and generally engage in any kind of banking, trust, financial
advisory or other business with the Credit Parties as if such Lender were not
acting as the Agent hereunder, and may accept fees and other consideration
therefor without having to account for the same to the Lenders.
     12.13 Agent’s Fees. Until the Indebtedness has been Paid in Full, Borrowers
shall pay to the Agent, as applicable, any agency or other fee(s) set forth (or
to be set forth from time to time) in the applicable Fee Letter on the terms set
forth therein. The agency fees referred to in this Section 12.13 shall not be
refundable under any circumstances.
     12.14 Documentation Agent or other Titles. Any Lender identified on the
facing page or signature page of this Agreement or in any amendment hereto or as
designated with consent of the Agent in any assignment agreement as Lead
Arranger, Documentation Agent, Syndications Agent or any similar titles, shall
not have any right, power, obligation, liability, responsibility or duty under
this Agreement as a result of such title other than those applicable to all
Lenders as such. Without limiting the foregoing, the Lenders so identified shall
not have or be deemed to have any fiduciary relationship with any Lender as a
result of such title. Each Lender acknowledges that it has not relied, and will
not rely, on the Lender so identified in deciding to enter into this Agreement
or in taking or not taking action hereunder.
     12.15 No Reliance on Agent’s Customer Identification Program.
     (a) Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on the Agent to carry out
such Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the
Patriot Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with Holdings or any of its
Subsidiaries, any of their respective Affiliates or agents, the Loan Documents
or the transactions hereunder: (i) any identify verification procedures,
(ii) any record keeping, (iii) any comparisons with government lists, (iv) any
customer notices or (v) any other procedures required under the CIP Regulations
or such other laws.

114



--------------------------------------------------------------------------------



 



     (b) Each Lender or assignee or participant of a Lender that is not
organized under the laws of the United States or a state thereof (and is not
excepted from the certification requirement contained in Section 313 of the USA
Patriot Act and the applicable regulations because it is both (i) an affiliate
of a depository institution or foreign bank that maintains a physical presence
in the United States or foreign country, and (ii) subject to provision by a
banking authority regulating such affiliated depository institution or foreign
bank) shall deliver to the Agent the certification, or, if applicable,
recertification, certifying that such Lender is not a “shell” and certifying to
other matters as required by Section 313 of the Patriot Act and the applicable
regulations: (x) within 10 days after the Effective Date, and (y) at such other
times as are required under the Patriot Act.
     12.16 Bulkley Capital. Each Lender hereby acknowledges that (a) Company has
contracted by separate written agreement with Bulkley Capital, L.P. (“Bulkley”)
to assist Company, among other things, in identifying and obtaining written
commitments from prospective lenders in connection with the facilities under
this Agreement, (b) Bulkley is only acting at the request of and on behalf of
the Company, and not Comerica Bank, and (c) Comerica Bank shall have no
liability to Company, any Lender or any other Person for any actions taken by
Bulkley or any of its representatives in respect of the transactions
contemplated by this Agreement, or for any financial, evaluation or other
information or material delivered or statements made by Bulkley to Company, any
Lender or any other Person.
13. MISCELLANEOUS.
     13.1 Accounting Principles. Where the character or amount of any asset or
liability or item of income or expense is required to be determined or any
consolidation or other accounting computation is required to be made for the
purposes of this Agreement, it shall be done, unless otherwise specified herein,
in accordance with GAAP.
     13.2 Consent to Jurisdiction. Holdings, the Borrowers, the Agent and
Lenders hereby irrevocably submit to the non-exclusive jurisdiction of any
United States Federal Court or Texas state court sitting in Dallas, Texas in any
action or proceeding arising out of or relating to this Agreement or any of the
Loan Documents and Holdings, the Borrowers, Agent and Lenders hereby irrevocably
agree that all claims in respect of such action or proceeding may be heard and
determined in any such United States Federal Court or Texas state court.
Chapter 346 of the Texas Finance Code (which regulates certain revolving credit
loan accounts and revolving tri-party accounts) does not apply to this Agreement
or the Notes. Holdings and each Borrower irrevocably consents to the service of
any and all process in any such action or proceeding brought in any court in or
of the State of Texas by the delivery of copies of such process to it at the
applicable addresses specified on the signature page hereto or by certified mail
directed to such address or such other address as may be designated by it in a
notice to the other parties that complies as to delivery with the terms of
Section 13.6. Nothing in this Section shall affect the right of the Lenders and
the Agent to serve process in any other manner permitted by law or limit the
right of the Lenders or the Agent (or any of them) to bring any such action or
proceeding against any Credit Party or any of their property in the courts with
subject matter jurisdiction of any other jurisdiction. Each Borrower irrevocably
waives any objection to the laying of venue of any such suit or proceeding in
the above described courts.

115



--------------------------------------------------------------------------------



 



     13.3 Law of Texas. This Agreement, the Notes and, the other Loan Documents
shall be governed by and construed and enforced in accordance with the laws of
the State of Texas. Whenever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.
     13.4 Interest. Agent, Lenders, Borrowers and any other parties to the Loan
Documents intend to contract in strict compliance with applicable usury law from
time to time in effect. In furtherance thereof such Persons stipulate and agree
that none of the terms and provisions contained in the Loan Documents shall ever
be construed to create a contract to pay, for the use, forbearance or detention
of money, interest in excess of the maximum amount of interest permitted to be
charged by applicable law from time to time in effect. Neither Borrowers, any
other party to the Loan Documents nor any present or future guarantors,
endorsers, or other Persons hereafter becoming liable for payment of any
Indebtedness shall ever be liable for unearned interest thereon or shall ever be
required to pay interest thereon in excess of the maximum amount that may be
lawfully contracted for, charged, or received under applicable law from time to
time in effect, and the provisions of this section shall control over all other
provisions of the Loan Documents which may be in conflict or apparent conflict
herewith. Agent and Lenders expressly disavow any intention to contract for,
charge, or collect excessive unearned interest or finance charges in the event
the maturity of any Indebtedness is accelerated. If (a) the maturity of any
Indebtedness is accelerated for any reason, (b) any Indebtedness is prepaid and
as a result any amounts held to constitute interest are determined to be in
excess of the legal maximum, or (c) Agent or any Lender or any other holder of
any or all of the Indebtedness shall otherwise collect moneys which are
determined to constitute interest which would otherwise increase the interest on
any or all of the Indebtedness to an amount in excess of that permitted to be
charged by applicable law then in effect, then all sums determined to constitute
interest in excess of such legal limit shall, without penalty, be promptly
applied to reduce the then outstanding principal of the related Indebtedness or,
at such Lender’s or holder’s option, promptly returned to Borrowers or the other
payor thereof upon such determination. In determining whether or not the
interest paid or payable, under any specific circumstance, exceeds the maximum
amount permitted under applicable law, Agent, Lenders, Borrowers (and any other
payors thereof) shall to the greatest extent permitted under applicable Law,
(i) characterize any non-principal payment as an expense, fee or premium rather
than as interest, (ii) exclude voluntary prepayments and the effects thereof,
and (iii) amortize, prorate, allocate, and spread the total amount of interest
throughout the entire contemplated term of the instruments evidencing the
Obligations in accordance with the amounts outstanding from time to time
thereunder and the maximum legal rate of interest from time to time in effect
under applicable law in order to lawfully contract for, charge, or receive the
maximum amount of interest permitted under applicable Law. In the event
applicable Law provides for an interest ceiling under Chapter 303 of the Texas
Finance Code (the “Texas Finance Code”) as amended, for that day, the ceiling
shall be the “weekly ceiling” as defined in the Texas Finance Code, provided
that if any applicable Law permits greater interest, the Law permitting the
greatest interest shall apply. As used in this section the term “applicable law”
means the laws of the State of Texas or the laws of the United States of
America, whichever laws allow the greater interest, as such laws now exist or
may be changed or amended or come into effect in the future.

116



--------------------------------------------------------------------------------



 



     13.5 Closing Costs and Other Costs; Indemnification.
     (a) Borrowers shall pay or reimburse (a) Agent and its Affiliates for
payment of, on demand, all reasonable costs and expenses, including, by way of
description and not limitation, reasonable in-house and outside attorney fees
and advances, appraisal and accounting fees, lien search fees, and required
travel costs, incurred by Agent and its Affiliates in connection with the
commitment, consummation and closing of the loans contemplated hereby, or in
connection with the administration or enforcement of this Agreement or the other
Loan Documents (including the obtaining of legal advice regarding the rights and
responsibilities of the parties hereto) or any refinancing or restructuring of
the loans or Advances provided under this Agreement or the other Loan Documents,
or any amendment or modification thereof requested by Borrowers, and (b) Agent
and its Affiliates and each of the Lenders, as the case may be, for all stamp
and other taxes and duties payable or determined to be payable in connection
with the execution, delivery, filing or recording of this Agreement and the
other Loan Documents and the consummation of the transactions contemplated
hereby, and any and all liabilities with respect to or resulting from any delay
in paying or omitting to pay such taxes or duties. Furthermore, all reasonable
costs and expenses, including without limitation attorney fees, incurred by
Agent and its Affiliates and, after the occurrence and during the continuance of
an Event of Default, by the Lenders in revising, preserving, protecting,
exercising or enforcing any of its or any of the Lenders’ rights against
Borrowers or any other Credit Party, or otherwise incurred by Agent and its
Affiliates and the Lenders in connection with any Event of Default or the
enforcement of the loans (whether incurred through negotiations, legal
proceedings or otherwise), including by way of description and not limitation,
such charges in any court or bankruptcy proceedings or arising out of any claim
or action by any person against Agent, its Affiliates, or any Lender which would
not have been asserted were it not for Agent’s or such Affiliate’s or Lender’s
relationship with Borrowers hereunder or otherwise, shall also be paid by
Borrowers. All of said amounts required to be paid by Borrowers hereunder and
not paid forthwith promptly following demand, as aforesaid, shall bear interest,
from the date incurred to the date payment is received by Agent, at the
Prime-based Rate, plus two percent (2%).
     (b) Borrowers agrees to indemnify and hold Agent and each of the Lenders
(and their respective Affiliates) harmless from all loss, cost, damage,
liability or expenses, including reasonable house and outside attorneys’ fees
and disbursements (but without duplication of such fees and disbursements for
the same services), incurred by Agent and each of the Lenders by reason of an
Event of Default, or enforcing the obligations of any Credit Party under this
Agreement or any of the other Loan Documents, as applicable, or in the
prosecution or defense of any action or proceeding concerning any matter growing
out of or connected with this Agreement or any of the Loan Documents, excluding,
however, any loss, cost, damage, liability or expenses to the extent arising as
a result of the gross negligence or willful misconduct of the party seeking to
be indemnified under this Section 13.5(b), provided that, Borrowers shall be
obligated to reimburse Agent and the Lenders for only a single financial
consultant selected by Agent in consultation with the Lenders.
     (c) Borrowers agree to defend, indemnify and hold harmless Agent and each
Lender (and their respective Affiliates), and their respective employees,
agents, officers and directors from and against any and all claims, demands,
penalties, fines, liabilities, settlements, damages, costs or expenses of
whatever kind or nature (including without limitation, reasonable attorneys

117



--------------------------------------------------------------------------------



 



and consultants fees, investigation and laboratory fees, environmental studies
required by Agent or any Lender in connection with the violation of Hazardous
Material Laws), court costs and litigation expenses, arising out of or related
to (i) the presence, use, disposal, release or threatened release of any
Hazardous Materials on, from or affecting any premises owned or occupied by any
Credit Party in violation of or the non-compliance with applicable Hazardous
Material Laws, (ii) any personal injury (including wrongful death) or property
damage (real or personal) arising out of or related to such Hazardous Materials,
(iii) any lawsuit or other proceeding brought or threatened, settlement reached
or governmental order or decree relating to such Hazardous Materials, (iv) the
cost of removal of Hazardous Materials from any portion of any premises owned or
occupied by any Credit Party, (v) taking necessary precautions to protect
against the release of Hazardous Materials on or affecting any premises owned or
occupied by any Credit Party and/or (vi) complying or coming into compliance
with all Hazardous Material Laws (including the cost of any remediation or
monitoring required in connection therewith) or any other Requirement of Law;
provided, however, that Borrowers shall have no obligations under this Section
13.5(c) with respect to claims, demands, penalties, fines, liabilities,
settlements, damages, costs or expenses to the extent arising as a result of the
gross negligence or willful misconduct of the Agent or such Lender, as the case
may be. The obligations of Borrowers under this Section 13.5(c) shall be in
addition to any and all other obligations and liabilities Borrowers may have to
Agent or any of the Lenders at common law or pursuant to any other
agreement.Notices.

  (a)   Except as expressly provided otherwise in this Agreement (and except as
provided in clause (b) below), all notices and other communications provided to
any party hereto under this Agreement or any other Loan Document shall be in
writing and shall be given by personal delivery, by mail, by reputable overnight
courier or by facsimile and addressed or delivered to it at its address set
forth on Schedule 13.6 or at such other address as may be designated by such
party in a notice to the other parties that complies as to delivery with the
terms of this Section 13.6 or posted to an E-System set up by or at the
direction of Agent (as set forth below). Any notice, if personally delivered or
if mailed and properly addressed with postage prepaid and sent by registered or
certified mail, shall be deemed given when received or when delivery is refused;
any notice, if given to a reputable overnight courier and properly addressed,
shall be deemed given two (2) Business Days after the date on which it was sent,
unless it is actually received sooner by the named addressee; and any notice, if
transmitted by facsimile, shall be deemed given when received. The Agent may,
but, except as specifically provided herein, shall not be required to, take any
action on the basis of any notice given to it by telephone, but the giver of any
such notice shall promptly confirm such notice in writing, by facsimile, and
such notice will not be deemed to have been received until such confirmation is
deemed received in accordance with the provisions of this Section set forth
above. If such telephonic notice conflicts with any such confirmation, the terms
of such telephonic notice shall control. Any notice given by the Agent or any
Lender to Borrower Representative or any Borrower shall be deemed to be a notice
to all of the Credit Parties.

118



--------------------------------------------------------------------------------



 



  (b)   Notices and other communications provided to the Agent and the Lenders
party hereto under this Agreement or any other Loan Document may be delivered or
furnished by electronic communication (including email and Internet or intranet
websites) pursuant to procedures approved by the Agent. The Agent or Borrowers
may, in their respective discretion, agree to accept notices and other
communications to it hereunder by electronic communications (including email and
any E-System) pursuant to procedures approved by it. Unless otherwise agreed to
in a writing by and among the parties to a particular communication, (i) notices
and other communications sent to an email address shall be deemed received upon
the sender’s receipt of an acknowledgment from the intended recipient (such as
by the “return receipt requested” function, return email, or other written
acknowledgment) and (ii) notices and other communications posted to any E-System
shall be deemed received upon the deemed receipt by the intended recipient at
its email address as described in the foregoing clause (i) of notification that
such notice or other communication is available and identifying the website
address therefore.

     13.7 Further Action. Borrowers, from time to time, upon written request of
Agent will make, execute, acknowledge and deliver or cause to be made, executed,
acknowledged and delivered, all such further and additional instruments, and
take all such further action as may reasonably be required to carry out the
intent and purpose of this Agreement or the Loan Documents, and to provide for
Advances under and payment of the Notes, according to the intent and purpose
herein and therein expressed.
     13.8 Successors and Assigns; Participations; Assignments.
     (a) This Agreement shall be binding upon and shall inure to the benefit of
Borrowers and the Lenders and their respective successors and assigns.
     (b) The foregoing shall not authorize any assignment by Borrowers of its
rights or duties hereunder, and, except as otherwise provided herein, no such
assignment shall be made (or be effective) without the prior written approval of
the Lenders.
     (c) No Lenders may at any time assign or grant participations in such
Lender’s rights and obligations hereunder and under the other Loan Documents
except (i) by way of assignment to any Eligible Assignee in accordance with
clause (d) of this Section, (ii) by way of a participation in accordance with
the provisions of clause (e) of this Section or (iii) by way of a pledge or
assignment of a security interest subject to the restrictions of clause (f) of
this Section (and any other attempted assignment or transfer by any Lender shall
be deemed to be null and void).
     (d) To the extent permitted under clause (c) hereof, each assignment by a
Lender of all or any portion of its rights and obligations hereunder and under
the other Loan Documents, shall be subject to the following terms and
conditions:

119



--------------------------------------------------------------------------------



 



  (i)   each such assignment shall be made on a pro rata basis, and shall be in
a minimum amount of the lesser of (x) Five Million Dollars ($5,000,000) or such
lesser amount as the Agent and Borrower shall agree and (y) the entire remaining
amount of assigning Lender’s aggregate interest in the Revolving Credit (and
participations in any outstanding Letters of Credit) and the Term Loan; provided
however that, in the case of (x), after giving effect to such assignment, in no
event shall the entire remaining amount (if any) of assigning Lender’s aggregate
interest in the Revolving Credit (and participations in any outstanding Letters
of Credit) and the Term Loan be less than $5,000,000; and     (ii)   the parties
to any assignment shall execute and deliver to Agent an Assignment Agreement
substantially (as determined by Agent) in the form attached hereto as Exhibit H
(with appropriate insertions acceptable to Agent), together with a processing
and recordation fee in the amount, if any, required as set forth in the
Assignment Agreement (provided however that such Lender need not deliver an
Assignment Agreement in connection with assignments to such Lender’s Affiliates
or to a Federal Reserve Bank).

Until the Assignment Agreement becomes effective in accordance with its terms,
and Agent has confirmed that the assignment satisfies the requirements of this
Section 13.8, Borrowers and the Agent shall be entitled to continue to deal
solely and directly with the assigning Lender in connection with the interest so
assigned. From and after the effective date of each Assignment Agreement that
satisfies the requirements of this Section 13.8, the assignee thereunder shall
be deemed to be a party to this Agreement, such assignee shall have the rights
and obligations of a Lender under this Agreement and the other Loan Documents
(including without limitation the right to receive fees payable hereunder in
respect of the period following such assignment) and the assigning Lender shall
relinquish its rights and be released from its obligations under this Agreement
and the other Loan Documents.
     Upon request, Borrowers shall execute and deliver to the Agent, new Note(s)
payable to the order of the assignee in an amount equal to the amount assigned
to the assigning Lender pursuant to such Assignment Agreement, and with respect
to the portion of the Indebtedness retained by the assigning Lender, to the
extent applicable, new Note(s) payable to the order of the assigning Lender in
an amount equal to the amount retained by such Lender hereunder. The Agent, the
Lenders and Borrowers acknowledge and agree that any such new Note(s) shall be
given in renewal and replacement of the Notes issued to the assigning lender
prior to such assignment and shall not effect or constitute a novation or
discharge of the Indebtedness evidenced by such prior Note, and each such new
Note may contain a provision confirming such agreement.
     (e) Holdings, Borrowers and the Agent acknowledge that each of the Lenders
may at any time and from time to time, subject to the terms and conditions
hereof, grant participations in such Lender’s rights and obligations hereunder
(on a pro rata basis only) and under the other Loan Documents to any Person
(other than a natural person or to a Borrower or any of

120



--------------------------------------------------------------------------------



 



Borrower’s Affiliates or Subsidiaries); provided that any participation
permitted hereunder shall become effective only upon registration of such
participation on the Participant Register as provided in Section 13.8(g), and
any participation shall comply with all applicable laws and shall be subject to
a participation agreement that incorporates the following restrictions:

  (i)   such Lender shall remain the holder of its Notes hereunder (if such
Notes are issued), notwithstanding any such participation;     (ii)   a
participant shall not reassign or transfer, or grant any sub-participations in
its participation interest hereunder or any part thereof; and     (iii)   such
Lender shall retain the sole right and responsibility to enforce the obligations
of the Credit Parties relating to the Notes and the other Loan Documents,
including, without limitation, the right to proceed against any Guarantors, or
cause the Agent to do so (subject to the terms and conditions hereof), and the
right to approve any amendment, modification or waiver of any provision of this
Agreement without the consent of the participant (unless such participant is an
Affiliate of such Lender), except for those matters covered by Section 13.10(a)
through (e) hereof (provided that a participant may exercise approval rights
over such matters only on an indirect basis, acting through such Lender and the
Credit Parties, Agent and the other Lenders may continue to deal directly with
such Lender in connection with such Lender’s rights and duties hereunder).
Notwithstanding the foregoing, however, in the case of any participation granted
by any Lender hereunder, the participant shall not have any rights under this
Agreement or any of the other Loan Documents against the Agent, any other Lender
or any Credit Party; provided, however that the participant may have rights
against such Lender in respect of such participation as may be set forth in the
applicable participation agreement and all amounts payable by the Credit Parties
hereunder shall be determined as if such Lender had not sold such participation.
Each such participant shall be entitled to the benefits of Section 10.1(d)
(subject to its compliance with Section 13) and Article 11 of this Agreement to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to clause (d) of this Section, provided that such
participant agrees to comply with its obligations under Section 13.13 and no
participant shall be entitled to receive any greater amount pursuant to the
provisions of Section 10.1(d) or Article 11 than the issuing Lender would have
been entitled to receive in respect of the amount of the participation
transferred by such issuing Lender to such participant had no such transfer
occurred and each such participant shall also be entitled to the benefits of
Section 9.6 hereof as though it were a Lender,

121



--------------------------------------------------------------------------------



 



      provided that such participant agrees to be subject to Section 10.3 hereof
as though it were a Lender.

     (f) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement (including its Notes, if any)
to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledge or assignee for such Lender as a party hereto.
     (g) (i) The Agent shall maintain at its principal office a copy of each
Assignment Agreement delivered to it and a register (the “Register”) for the
recordation of the names and addresses of the Lenders, the Percentages of such
Lenders and the principal amount of each type of Advance owing to each such
Lender from time to time. The entries in the Register shall be conclusive
evidence, absent manifest error, and Borrowers, the Agent, and the Lenders may
treat each Person whose name is recorded in the Register as the owner of the
Advances recorded therein for all purposes of this Agreement. The Register shall
be available for inspection by Borrowers or any Lender upon reasonable notice to
the Agent and a copy of such information shall be provided to any such party on
their prior written request. The Agent shall give prompt written notice to
Borrowers of the making of any entry in the Register or any change in such
entry. Upon its receipt of a properly completed Assignment Agreement in
accordance with Section 13.8(d), Agent shall (A) promptly accept such Assignment
Agreement and (B) on the effective date determined pursuant thereto, record the
information contained therein in the Register and give prompt notice of such
acceptance and recordation to the Borrowers.
     (ii) In the case of any assignment to a Lender’s Affiliate or to a Federal
Reserve Bank in connection with which an Assignment Agreement is not delivered
as permitted under Section 13.8, and which assignment is not therefore reflected
in the Register, the assigning Lender, acting solely for this purpose as
non-fiduciary agent of Borrowers (without any other obligations, liabilities or
responsibilities), shall maintain a comparable register on behalf of Borrowers.
The comparable register shall be available for inspection by Borrowers or the
Agent at any reasonable time and from time to time upon reasonable prior notice.
     (iii) In the case any Lender sells participations as described in
Section 13.8(e), such Lender, acting solely for this purpose as a non-fiduciary
agent of Borrowers (without any other obligations, liabilities or
responsibilities), shall maintain a register on which it enters the name of all
Participants in the Indebtedness held by it (the “Participant Register”). The
Participant Register shall be available for inspection by Borrowers or the Agent
at any time and from time to time upon reasonable prior notice.
     (h) Borrowers authorize each Lender to disclose to any prospective assignee
or participant which has satisfied the requirements hereunder, any and all
financial information in such Lender’s possession concerning the Credit Parties
which has been delivered to such Lender pursuant to this Agreement, provided
that each such prospective assignee or participant shall execute a
confidentiality agreement consistent with the terms of Section 13.11 hereof or
shall otherwise agree to be bound by the terms thereof.

122



--------------------------------------------------------------------------------



 



     (i) Nothing in this Agreement, the Notes or the other Loan Documents,
expressed or implied, is intended to or shall confer on any Person other than
the respective parties hereto and thereto and their successors and assignees and
participants permitted hereunder and thereunder any benefit or any legal or
equitable right, remedy or other claim under this Agreement, the Notes or the
other Loan Documents.
     13.9 Counterparts. This Agreement may be executed in several counterparts,
and each executed copy shall constitute an original instrument, but such
counterparts shall together constitute but one and the same instrument.
     13.10 Amendment and Waiver. No amendment or waiver of any provision of this
Agreement or any other Loan Document, nor consent to any departure by any Credit
Party therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Agent and the Majority Lenders (or by the Agent at the
written request of the Majority Lenders) or, if this Agreement expressly so
requires with respect to the subject matter thereof, by all Lenders (and, with
respect to any amendments to this Agreement or the other Loan Documents, by any
Credit Party or the Guarantors that are signatories thereto), and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no amendment, waiver
or consent shall, unless in writing and signed by the Lender or Lenders affected
thereby, do any of the following: (a) increase the stated amount of such
Lender’s commitment hereunder, (b) reduce the principal of, or interest on, any
outstanding Indebtedness or any Fees or other amounts payable hereunder,
(c) postpone any date fixed for any payment of principal of, or interest on, any
outstanding Indebtedness or any Fees or other amounts payable hereunder,
(d) except as expressly permitted hereunder or under the Collateral Documents,
release all or substantially all of the Collateral (provided that neither Agent
nor any Lender shall be prohibited thereby from proposing or participating in a
consensual or nonconsensual debtor-in-possession or similar financing), or
release any material guaranty provided by any Person in favor of Agent and the
Lenders, provided however that Agent shall be entitled, without notice to or any
further action or consent of the Lenders, to release any Collateral which any
Credit Party is permitted to sell, assign or otherwise transfer in compliance
with this Agreement or the other Loan Documents or release any guaranty to the
extent expressly permitted in this Agreement or any of the other Loan Documents
(whether in connection with the sale, transfer or other disposition of the
applicable Guarantor or otherwise), (e) terminate or modify any indemnity
provided to the Lenders hereunder or under the other Loan Documents, except as
shall be otherwise expressly provided in this Agreement or any other Loan
Document, or (f) change the definitions of “Revolving Credit Percentage”, “Term
Loan Percentage”, “Weighted Percentage”, “Interest Periods”, “Majority Lenders”,
“Majority Revolving Credit Lenders”, “Majority Term Loan Lenders”, Sections 10.2
or 10.3 hereof or this Section 13.10; provided further, that notwithstanding the
foregoing, the definitions of “Borrowing Base”, “Eligible Accounts”, “Eligible
Inventory” may be changed, and the Revolving Credit Maturity Date may be
postponed or extended, only with the consent of all of the Revolving Credit
Lenders; the Term Loan Maturity Date may be postponed or extended only with the
consent of all the Term Loan Lenders; provided further, that notwithstanding the
foregoing, any amendment or wavier of, or consent to any variation from, the
mandatory prepayment provisions in Section 4.8 of the Credit Agreement may be
made with the consent of the Majority Term Loan Lenders; provided further, that
no amendment, waiver or consent shall, unless in a writing signed by the Swing
Line Lender, do any of the following: (x) reduce the principal of, or interest
on, the Swing

123



--------------------------------------------------------------------------------



 



Line Note or (y) postpone any date fixed for any payment of principal of, or
interest on, the Swing Line Note; provided further, that no amendment, waiver or
consent shall, unless in a writing signed by Issuing Lender affect the rights or
duties of Issuing Lender under this Agreement or any of the other Loan Documents
and no amendment, waiver, or consent shall, unless in a writing signed by the
Agent affect the rights or duties of the Agent under this Agreement or any other
Loan Document. All references in this Agreement to “Lenders” or “the Lenders”
shall refer to all Lenders, unless expressly stated to refer to Majority Lenders
(or the like).
     The Agent shall, upon the written request of Borrowers, execute and deliver
to the Credit Parties such documents as may be necessary to evidence (1) the
release of any Lien granted to or held by the Agent upon any Collateral:
(a) upon Payment in Full of all Indebtedness payable under this Agreement and
under any other Loan Document; (b) which constitutes property (including,
without limitation, Equity Interests in any Person) sold or to be sold or
disposed of as part of or in connection with any disposition (whether by sale,
by merger or by any other form of transaction and including the property of any
Subsidiary that is disposed of as permitted hereby) permitted in accordance with
the terms of this Agreement; (c) which constitutes property in which a Credit
Party owned no interest at the time the Lien was granted or at any time
thereafter; or (d) if approved, authorized or ratified in writing by the
Majority Lenders, or all the Lenders, as the case may be, as provided in this
Section 13.10; or (2) the release of any Person from its obligations under the
Loan Documents (including without limitation the Guaranty) if all of the Equity
Interests of such Person that were held by a Credit Party are sold or otherwise
transferred to any transferee other than Holdings or a Subsidiary of Holdings as
part of or in connection with any disposition (whether by sale, by merger or by
any other form of transaction) permitted in accordance with the terms of this
Agreement; provided that (i) Agent shall not be required to execute any such
release or subordination agreement under clauses (1) or (2) above on terms
which, in the Agent’s opinion, would expose the Agent to liability or create any
obligation or entail any consequence other than the release of such Liens
without recourse or warranty or such release shall not in any manner discharge,
affect or impair the Indebtedness or any Liens upon any Collateral retained by
any Credit Party, including (without limitation) the proceeds of the sale or
other disposition, all of which shall constitute and remain part of the
Collateral.
     13.11 Confidentiality. Each Lender agrees that it will not disclose without
the prior consent of Borrowers (other than to its employees, its Subsidiaries,
another Lender, an Affiliate of a Lender or to its auditors or counsel who agree
to hold such information in accordance with this Section 13.11) any information
with respect to the Credit Parties which is furnished pursuant to this Agreement
or any of the other Loan Documents; provided that any Lender may disclose any
such information (a) as has become generally available to the public or has been
lawfully obtained by such Lender from any third party under no duty of
confidentiality to any Credit Party, (b) as may be required or appropriate in
any report, statement or testimony submitted to, or in respect to any inquiry,
by, any municipal, state or federal regulatory body having or claiming to have
jurisdiction over such Lender, including the Board of Governors of the Federal
Reserve System of the United States, the Office of the Comptroller of the
Currency or the Federal Deposit Insurance Corporation or similar organizations
(whether in the United States or elsewhere) or their successors, (c) as may be
required or appropriate in respect to any summons or subpoena or in connection
with any litigation, (d) in order to comply with any law, order,

124



--------------------------------------------------------------------------------



 



regulation, ruling or other requirement of law applicable to such Lender, and
(e) to any prospective assignee or participant in accordance with Section 13.8
hereof.
     13.12 Substitution of Lenders. If (a) any Lender has failed to fund its
Revolving Credit Percentage of any Revolving Credit Advance, or to fund a
Revolving Credit Advance to repay a Swing Line Advance or any Reimbursement
Obligations, (b) the obligation of any Lender to make Eurodollar-based Advances
has been suspended pursuant to Section 11.3 or 11.4, (c) any Lender has demanded
compensation under Section 3.4(c), 11.5 or 11.6, (d) any Lender has not approved
an amendment, waiver or other modification of this Agreement, if such amendment
or waiver has been approved by the Majority Lenders and the consent of such
Lender is required (in each case, an “Affected Lender”), or (e) a Borrower is
required to make additional payments to or on account of Lender (or permitted
assignee) under Section 10.1(d) solely as a result of a change in any law, rule,
regulation or treaty or in the administration, interpretation or application
thereof by any Governmental Authority that occurred after the date on which such
Lender (or permitted assignee) first became a party to this Agreement (and the
assignment below shall result in a reduction in the amount of the payments
otherwise required to be made by the applicable Borrowers thereunder), then the
Agent or Borrowers shall have the right to make written demand on the Affected
Lender (with a copy to Borrowers in the case of a demand by the Agent or with a
copy to the Agent in the case of a demand by Borrowers) to assign and the
Affected Lender shall assign, to one or more financial institutions that comply
with the provisions of Section 13.8 hereof (the “Purchasing Lender” or
“Purchasing Lenders”) to purchase the Advances of the Revolving Credit, Swing
Line and/or the Term Loan, as the case may be, of such Affected Lender
(including, without limitation, its participating interests in outstanding Swing
Line Advances and Letters of Credit) and assume the commitment of the Affected
Lender to extend credit under the Revolving Credit (including without limitation
its obligation to purchase participations interest in Swing Line Advances and
Letters of Credit) under this Agreement. The Affected Lender shall be obligated
to sell its Advances of the Revolving Credit, Swing Line and/or the Term Loan,
as the case may be, and assign its commitment to extend credit under the
Revolving Credit (including without limitation its obligations to purchase
participations in Swing Line Advances and Letters of Credit) to such Purchasing
Lender or Purchasing Lenders within ten (10) days after receiving notice from
Borrowers requiring it to do so, at an aggregate price equal to the outstanding
principal amount thereof, plus unpaid interest accrued thereon up to but
excluding the date of the sale. In connection with any such sale, and as a
condition thereof, Borrowers shall pay to the Affected Lender all fees accrued
for its account hereunder to but excluding the date of such sale, plus, if
demanded by the Affected Lender within ten (10) Business Days after such sale,
(i) the amount of any compensation which would be due to the Affected Lender
under Section 11.1 if Borrowers had prepaid the outstanding Eurodollar-based
Advances of the Affected Lender on the date of such sale and (ii) any additional
compensation accrued for its account under Sections 3.4(c), 11.5 and 11.6 to but
excluding said date. Upon such sale, the Purchasing Lender or Purchasing Lenders
shall assume the Affected Lender’s commitment, and the Affected Lender shall be
released from its obligations hereunder to a corresponding extent. If any
Purchasing Lender is not already one of the Lenders, the Affected Lender, as
assignor, such Purchasing Lender, as assignee, Borrowers and the Agent, shall
enter into an Assignment Agreement pursuant to Section 13.8 hereof, whereupon
such Purchasing Lender shall be a Lender party to this Agreement, shall be
deemed to be an assignee hereunder and shall have all the rights and obligations
of a Lender with a Revolving Credit Percentage equal to its ratable share of the
then applicable Revolving Credit Aggregate Commitment and the

125



--------------------------------------------------------------------------------



 



applicable Percentages of the Term Loan of the Affected Lender. In connection
with any assignment pursuant to this Section 13.12, Borrowers or the Purchasing
Lender shall pay to the Agent the administrative fee for processing such
assignment referred to in Section 13.8.
     13.13 Withholding Taxes.
     (a) Non-U.S. Lenders. If any Lender (or assignee or participant permitted
under Section 13.8) is not a “united states person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code (a “Non-U.S. Lender”), such
Non-U.S. Lender shall promptly (but in any event prior to the initial payment of
interest hereunder or prior to its accepting any assignment under Section 13.8
hereof, as applicable) deliver to the Agent two properly completed and duly
executed copies of (i) Internal Revenue Service Form W-8BEN or any successor
form claiming entitlement to complete exemption from U.S. withholding tax on
payments of interest to such Non-U.S. Lender, and specifying the applicable tax
treaty between the United States and the jurisdiction which provides such
complete exemption from withholding; (ii) Internal Revenue Service Form W-8ECI
or any successor form evidencing that the income to be received by such Non-U.S.
Lender hereunder is not subject to U.S. withholding tax because it is
effectively connected with the conduct of a trade or business in the United
States; or (iii) such other evidence satisfactory to the Agent that payments to
such Non-U.S. Lender are exempt from United States income tax withholding.
Alternatively, if such Non-U.S. Lender is claiming an exemption from U.S.
withholding tax under Internal Revenue Code section 871(h) or 881(c), such
Non-U.S. Lender (1) hereby represents and warrants that such Non-U.S. Lender is
(A) not a “bank” within the meaning of Internal Revenue Code section 881(c), (B)
not a “10 percent shareholder” within the meaning of Internal Revenue Code
section 871(h)(3)(B) and (C) not a controlled foreign corporation receiving
interest from a related person within the meaning of Internal Revenue Code
section 864(d)(4); and (2) will, prior to the initial payment of interest
hereunder or prior to its accepting any assignment under Section 13.8 hereof, as
applicable, deliver to the Agent and the Borrower Representative two properly
completed and duly executed copies of Internal Revenue Service Form W-8BEN or
any successor form certifying that such Non-U.S. Lender is not a U.S. person and
income received in connection herewith is not effectively connected with the
conduct of a U.S. trade or business.
     Notwithstanding the foregoing, a Non-U.S. Lender shall not be required to
deliver to Agent the aforesaid forms or other evidence with respect to Advances
to Borrowers, if such Non-U.S. Lender has assigned its entire interest hereunder
(including its Revolving Credit Commitment Amount, any outstanding Advances
hereunder and participations in Letters of Credit issued hereunder and any Notes
issued to it by Borrowers), to an Affiliate which is incorporated under the laws
of the United States or a state thereof, and so notifies the Agent and such
Affiliate complies with its obligations, as an assignee that is not a Non-U.S.
person, under Section 13.13(b). Each Non-U.S. Lender shall promptly amend or
supplement any such forms or evidence as required to insure that such forms or
evidence are accurate, complete and non-misleading at all times, and upon the
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Lender shall promptly deliver such new forms or evidence permitted under this
Section 13.13(a) which establish that payments to such Non-U.S. Lender continue
to be completely exempt from U.S. withholding tax. Promptly upon notice from the
Agent of any determination by the Internal Revenue Service that any payments
previously made to any Non-U.S. Lender hereunder were subject to United States
income tax withholding when made, such

126



--------------------------------------------------------------------------------



 



Non-U.S. Lender shall pay to the Agent the excess of the aggregate amount
required to be withheld from such payments over the aggregate amount actually
withheld by the Agent, and Agent shall, at its option, remit such amount to the
Internal Revenue Service in payment of such obligation or deliver such amount to
Borrower for payment of same. In addition, from time to time upon the reasonable
request of Borrowers, each Non-U.S. Lender and the Agent shall (to the extent it
is able to do so based upon applicable facts and circumstances), complete and
provide Borrowers with such other forms, certificates or other documents as may
be reasonably necessary to allow Borrowers, as applicable, to make any payment
under this Agreement or the other Loan Documents without any withholding for or
on the account of any tax under Section 10.1(d) hereof.
     (b) U.S. Lenders. Any Lender (or assignee or participant permitted under
Section 13.8) that is not a Non-U.S. Lender shall promptly (but in any event
prior to the initial payment of interest hereunder or prior to its accepting any
assignment under Section 13.8 hereof, as applicable) deliver to the Agent and
the Borrower Representative (i) two properly completed and duly executed copies
of Internal Revenue Service Form W-9, or any subsequent versions thereof or
successors thereto, certifying that such Lender (or assignee or participant
permitted under Section 13.8) is entitled to receive any and all payments in
connection herewith free and clear from U.S. withholding taxes and (ii) such
other reasonable documentation as will enable Borrowers to determine that such
Lender (or assignee or participant permitted under Section 13.8) is not subject
to backup withholding and whether or not payments to such Lender (or assignee or
participant permitted under Section 13.8) are subject to any information
reporting requirements.
     13.14 Taxes and Fees. Except as provided in Section 10.1(d), should any Tax
or Other Taxes become payable by a Lender or Agent (including without limitation
the Swing Line Lender and the Issuing Lender), Borrowers shall hold the Agent
and such Lenders harmless with respect thereto, together with any interest or
penalties thereon arising from a Borrower’s actions or omissions, provided,
however, that Borrowers shall not be responsible for any such interest or
penalties which were incurred prior to the date that notice is given to the
Credit Parties of such tax or fees. Notwithstanding the foregoing, nothing
contained in this Section 13.14 shall affect or reduce the rights of any Lender
or the Agent under Section 11.5 hereof.
     13.15 WAIVER OF JURY TRIAL. THE LENDERS, THE AGENT, HOLDINGS AND BORROWERS
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT ANY OF THEM MAY HAVE TO
A TRIAL BY JURY IN ANY LITIGATION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR
ANY RELATED INSTRUMENT OR AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT OR ANY COURSE OF CONDUCT, DEALING, STATEMENTS (WHETHER ORAL OR
WRITTEN) OR ACTION OF ANY OF THEM. NEITHER THE LENDERS, THE AGENT NOR HOLDINGS
NOR BORROWERS SHALL SEEK TO CONSOLIDATE, BY COUNTERCLAIM OR OTHERWISE, ANY SUCH
ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH A
JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. THESE PROVISIONS SHALL NOT BE
DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR RELINQUISHED BY THE LENDERS AND
THE AGENT OR BORROWERS EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY ALL OF THEM.

127



--------------------------------------------------------------------------------



 



     13.16 Patriot Act Notice. Pursuant to Section 326 of the USA Patriot Act,
the Agent and the Lenders hereby notify the Credit Parties that if they or any
of their Subsidiaries open an account, including any loan, deposit account,
treasury management account, or other extension of credit with Agent or any
Lender, the Agent or the applicable Lender will request the applicable Person’s
name, tax identification number, business address and other information
necessary to identify such Person (and may request such Person’s organizational
documents or other identifying documents) to the extent necessary for the Agent
and the applicable Lender to comply with the USA Patriot Act.
     13.17 Complete Agreement; Conflicts. THIS AGREEMENT AND THE OTHER “LOAN
AGREEMENTS” (AS DEFINED IN SECTION 26.02(A)(2) OF THE TEXAS BUSINESS & COMMERCE
CODE, AS AMENDED) REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES, AND THIS
AGREEMENT AND THE OTHER WRITTEN LOAN AGREEMENTS MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. In the
event of any conflict between the terms of this Agreement and the other Loan
Documents, this Agreement shall govern.
     13.18 Severability. In case any one or more of the obligations of the
Credit Parties under this Agreement, the Notes or any of the other Loan
Documents shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining obligations of the Credit
Parties shall not in any way be affected or impaired thereby, and such
invalidity, illegality or unenforceability in one jurisdiction shall not affect
the validity, legality or enforceability of the obligations of the Credit
Parties under this Agreement, the Notes or any of the other Loan Documents in
any other jurisdiction.
     13.19 Table of Contents and Headings; Section References. The table of
contents and the headings of the various subdivisions hereof are for convenience
of reference only and shall in no way modify or affect any of the terms or
provisions hereof and references herein to “sections,” “subsections,” “clauses,”
“paragraphs,” “subparagraphs,” “exhibits” and “schedules” shall be to sections,
subsections, clauses, paragraphs, subparagraphs, exhibits and schedules,
respectively, of this Agreement unless otherwise specifically provided herein or
unless the context otherwise clearly indicates.
     13.20 Construction of Certain Provisions. If any provision of this
Agreement or any of the Loan Documents refers to any action to be taken by any
Person, or which such Person is prohibited from taking, such provision shall be
applicable whether such action is taken directly or indirectly by such Person,
whether or not expressly specified in such provision.
     13.21 Independence of Covenants. Each covenant hereunder shall be given
independent effect (subject to any exceptions stated in such covenant) so that
if a particular action or condition is not permitted by any such covenant
(taking into account any such stated exception), the fact that it would be
permitted by an exception to, or would be otherwise within the limitations of,
another covenant shall not avoid the occurrence of a Default or an Event of
Default.

128



--------------------------------------------------------------------------------



 



     13.22 Electronic Transmissions.

  (a)   Each of the Agent, the Credit Parties, the Lenders, and each of their
Affiliates is authorized (but not required) to transmit, post or otherwise make
or communicate, in its sole discretion, Electronic Transmissions in connection
with any Loan Document and the transactions contemplated therein. Borrowers and
each other Credit Party hereby acknowledges and agrees that the use of
Electronic Transmissions is not necessarily secure and that there are risks
associated with such use, including risks of interception, disclosure and abuse
and each indicates it assumes and accepts such risks by hereby authorizing the
transmission of Electronic Transmissions.     (b)   All uses of an E-System
shall be governed by and subject to, in addition to Section 13.6 and this
Section 13.22, separate terms and conditions posted or referenced in such
E-System and related contractual obligations executed by the Agent, the Credit
Parties and the Lenders in connection with the use of such E-System.     (c)  
All E-Systems and Electronic Transmissions shall be provided “as is” and “as
available”. None of the Agent or any of its Affiliates warrants the accuracy,
adequacy or completeness of any E-Systems or Electronic Transmission, and each
disclaims all liability for errors or omissions therein. No warranty of any kind
is made by the Agent or any of its Affiliates in connection with any E Systems
or Electronic Transmission, including any warranty of merchantability, fitness
for a particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects. The Agent, the Credit Parties and the Lenders
agree that the Agent has no responsibility for maintaining or providing any
equipment, software, services or any testing required in connection with any
Electronic Transmission or otherwise required for any E-System.

     13.23 Advertisements. The Agent and the Lenders may disclose the names of
the Credit Parties and the existence of the Indebtedness in general
advertisements and trade publications or otherwise, but only with the consent of
the Borrower Representative (such consent not to be unreasonably withheld or
delayed).
     13.24 Reliance on and Survival of Provisions. All terms, covenants,
agreements, representations and warranties of the Credit Parties to any of the
Loan Documents made herein or in any of the Loan Documents or in any
certificate, report, financial statement or other document furnished by or on
behalf of any Credit Party in connection with this Agreement or any of the Loan
Documents shall be deemed to have been relied upon by the Lenders,
notwithstanding any investigation heretofore or hereafter made by any Lender or
on such Lender’s behalf, and those covenants and agreements of Holdings and
Borrowers set forth in Section 13.5 hereof (together with any other indemnities
of any Credit Party contained elsewhere in this Agreement or in any of the other
Loan Documents) and of Lenders set forth in Section 12.7 hereof shall survive
the Payment in Full of the Indebtedness.

129



--------------------------------------------------------------------------------



 



     13.25 Joint and Several Liability.

  (a)   Each of Borrowers acknowledges and agrees that it is the intent of the
parties that each such Borrower be primarily liable for the obligations as a
joint and several obligor. It is the intention of the parties that with respect
to liability of any Borrower hereunder arising solely by reason of its being
jointly and severally liable for Advances and other extensions of credit taken
by Borrowers, the obligations of such Borrower shall be absolute, unconditional
and irrevocable irrespective of:

  (i)   any lack of validity, legality or enforceability of this Agreement or
any Note as to any Borrower, as the case may be;     (ii)   the failure of any
Lender or any holder of any Note:         (a) to enforce any right or remedy
against any Borrower, as the case may be, or any other Person (including any
Guarantor or Holdings) under the provisions of this Agreement, such Note, or
otherwise, or         (b) to exercise any right or remedy against any guarantor
of, or collateral securing, any obligations;     (iii)   any change in the time,
manner or place of payment of, or in any other term of, all or any of the
Indebtedness, or any other extension, compromise or renewal of any Indebtedness;
    (iv)   any reduction, limitation, impairment or termination of any
Indebtedness with respect to any Borrower, as the case may be, for any reason,
including any claim of waiver, release, surrender, alteration or compromise, and
shall not be subject to (and each of Borrowers hereby waives any right to or
claim of) any defense (other than the defense of payment in full of the
Indebtedness) or setoff, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality, nongenuineness, irregularity, compromise,
unenforceability of, or any other event or occurrence affecting, any
Indebtedness with respect to any Borrower, as the case may be;     (v)   any
addition, exchange, release, surrender or nonperfection of any collateral, or
any amendment to or waiver or release or addition of, or consent to departure
from, any guaranty, held by any Lender or any holder of the Notes securing any
of the Indebtedness; or     (vi)   any other circumstance which might otherwise
constitute a defense (other than the defense of payment in full of the
Indebtedness) available to, or a legal or equitable discharge of, any Borrower,
as the case may be, any surety or any guarantor.

130



--------------------------------------------------------------------------------



 



  (b)   Each of Borrowers agrees that its joint and several liability hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time any payment (in whole or in part) of any of the Indebtedness is rescinded
or must be restored by any Lender or any holder of any Note, upon the
insolvency, bankruptcy or reorganization of any Borrower, as the case may be, as
though such payment had not been made;     (c)   Each of Borrowers hereby
expressly waives: (i) notice of the Lenders’ acceptance of this Agreement;
(ii) notice of the existence or creation or non payment of all or any of the
Indebtedness other than notices expressly provided for in this Agreement;
(iii) presentment, demand, notice of dishonor, protest, and all other notices
whatsoever other than notices expressly provided for in this Agreement; (iv) any
claim or defense based on an election of remedies; and (v) all diligence in
collection or protection of or realization upon the Indebtedness or any part
thereof, any obligation hereunder, or any security for or guaranty of any of the
foregoing.     (d)   No delay on any of the Lenders part in the exercise of any
right or remedy shall operate as a waiver thereof, and no single or partial
exercise by any of the Lenders of any right or remedy shall preclude other or
further exercise thereof or the exercise of any other right or remedy. No action
of any of the Lenders permitted hereunder shall in any way affect or impair any
such Lenders’ rights or any Borrower’s Indebtedness under this Agreement.    
(e)   Each of Borrowers hereby represents and warrants to each of the Lenders
that it now has and will continue to have independent means of obtaining
information concerning Borrowers’ affairs, financial condition and business.
Lenders shall not have any duty or responsibility to provide any Borrower with
any credit or other information concerning such Borrower’s affairs, financial
condition or business which may come into the Lenders’ possession.     (f)  
Each of Borrowers represents and warrants (i) that the business operations of
Borrowers are interrelated and that the business operations of Borrowers
complement one another, and such entities have a common business purpose, and
(ii) that, to permit their uninterrupted and continuous operations, such
entities now require and will from time to time hereafter require funds and
credit accommodations for general business purposes and that (iii) the proceeds
of advances under the Revolving Credit, the Swing Line, the Term Loan and the
other credit facilities extended hereunder will directly or indirectly benefit
Borrowers hereunder, severally and jointly, regardless of which Borrower
receives part or all of the proceeds of such Advances.     (g)   Notwithstanding
anything to the contrary contained herein, it is the intention of Borrowers,
Agent and the Lenders that the amount of the

131



--------------------------------------------------------------------------------



 



      respective Borrowers’ obligations hereunder shall be in, but not in excess
of, the maximum amount thereof not subject to avoidance or recovery by operation
of applicable law governing bankruptcy, reorganization, arrangement, adjustment
of debts, relief of debtors, dissolution, insolvency, fraudulent transfers or
conveyances or other similar laws (collectively, “Applicable Insolvency Laws”).
To that end, but only in the event and to the extent that Borrowers’ respective
obligations hereunder or any payment made pursuant thereto would, but for the
operation of the foregoing proviso, be subject to avoidance or recovery under
Applicable Insolvency Laws, the amount of Borrowers’ respective obligations
hereunder shall be limited to the largest amount which, after giving effect
thereto, would not, under Applicable Insolvency Laws, render such Borrower’s
respective obligations hereunder unenforceable or avoidable or subject to
recovery under Applicable Insolvency Laws. To the extent any payment actually
made hereunder exceeds the limitation contained in this Section 13.25(g), then
the amount of such excess shall, from and after the time of payment by Borrowers
(or any of them), be reimbursed by the Lenders upon demand by such Borrowers.
The foregoing proviso is intended solely to preserve the rights of the Agent and
the Lenders hereunder against Borrowers to the maximum extent permitted by
Applicable Insolvency Laws and neither any Borrower nor any Guarantor nor any
other Person shall have any right or claim under this Section 13.25(g) that
would not otherwise be available under Applicable Insolvency Laws.

     13.26 Judgment Currency. If for the purpose of obtaining a judgment in any
court it is necessary to convert any amount owing or payable to the Agent or any
Lender under this Agreement from the Alternate Currency in which it is due into
a particular currency (the “Judgment Currency”), the rate of exchange applied in
that conversion shall be that at which the Agent, in accordance with its normal
procedures, could purchase the Alternate Currency with the Judgment Currency at
or about noon on the Business Day immediately preceding the date on which
judgment is given. The obligation of the Borrowers in respect of any amount
owing or payable under this Agreement to the Agent or any Lender in the
Alternate Currency shall, notwithstanding any judgment and payment in the
Judgment Currency, be satisfied only to the extent that the Agent, in accordance
with its normal procedures, could purchase the Alternate Currency with the
amount of the Judgment Currency so paid at or about noon on the next Business
Day following that payment; and if the amount of the Alternate Currency which
the Agent could so purchase is less than the amount originally due in the
Alternate Currency, the Borrowers shall, as a separate obligation and
notwithstanding the judgment or payment, indemnify the agent or the applicable
Lender against any loss.
14. GUARANTY OF HOLDINGS.
     14.1 Guaranty. Holdings hereby guarantees to the Lenders the due and
punctual payment to the Lenders when due, whether by acceleration or otherwise,
of all of the Indebtedness hereunder and Holdings hereby agrees that if
Borrowers shall fail to pay any of the Indebtedness when and as the same shall
be due and payable, or shall fail to perform and

132



--------------------------------------------------------------------------------



 



discharge any covenant, representation or warranty in accordance with the terms
of this Agreement, the Notes, the Letter of Credit Agreements or any of the
other Loan Documents (subject, in each case, to any applicable periods of grace
or cure), Holdings will forthwith pay to the Agent, on behalf of the Lenders, an
amount equal to any such amount or cause Borrowers to do so, and will pay any
and all damages that may be incurred or suffered in consequence thereof by the
Agent or any of the Lenders and all reasonable expenses, including reasonable
attorneys’ fees, that may be incurred by the Agent or the Lenders in enforcing
such covenant, representation or warranty of Borrowers, and in enforcing the
covenants and agreements of this Guaranty.
     14.2 Unconditional Character of the Guaranty. The obligations of Holdings
under this Article shall be absolute and unconditional, and shall be a guaranty
of payment and not of collection, irrespective of the validity, regularity or
enforceability of this Agreement, the Notes, the Letter of Credit Agreements,
the Letters of Credit, or any of the other Loan Documents, or any provision
thereof, the absence of any action to enforce the same, any waiver or consent
with respect to or any amendment of any provision thereof (provided that any
amendment of this Article shall be in accordance with the terms hereof), the
recovery of any judgment against any Person or action to enforce the same, any
failure or delay in the enforcement of the obligations of Borrowers under this
Agreement, the Notes, the Letter of Credit Agreements, or any of the other Loan
Documents, or any setoff, counterclaim, recoupment, limitation, defense (other
than the defense of payment in full of the Indebtedness) or termination whether
with or without notice to Holdings. It is the intention of the parties that the
obligations of the Holdings under this Section 5 shall be absolute,
unconditional and irrevocable irrespective of:

  (a)   any lack of validity, legality or enforceability of this Agreement or
any Note, as the case may be;     (b)   the failure of any Lender or any holder
of any Note:

  (i)   to enforce any right or remedy against any Borrower or any other Person
(including any Guarantor) under the provisions of this Agreement, such Note, or
otherwise, or     (ii)   to exercise any right or remedy against any Guarantor
of, or collateral securing, any Indebtedness;

  (c)   any change in the time, manner or place of payment of, or in any other
term of, all or any of the Indebtedness, or any other extension, compromise or
renewal of any Indebtedness;     (d)   any reduction, limitation, impairment or
termination of any Indebtedness with respect to any Borrower, for any reason,
including any claim of waiver, release, surrender, alteration or compromise, and
shall not be subject to (and Holdings hereby waives any right to or claim of)
any defense (other than the defense of payment in full of the Indebtedness) or
setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality, nongenuineness, irregularity, compromise,

133



--------------------------------------------------------------------------------



 



      unenforceability of, or any other event or occurrence affecting, any
Indebtedness of any Borrower;

  (e)   any addition, exchange, release, surrender or nonperfection of any
collateral, or any amendment to or waiver or release or addition of, or consent
to departure from, any guaranty, held by any Lender or any holder of the Notes
securing any of the Indebtedness; or     (f)   any other circumstance which
might otherwise constitute a defense (other than the defense of payment in full
of the Indebtedness) available to, or a legal or equitable discharge of, any
Borrower, any surety or any Guarantor.

     14.3 Reinstatement. Holdings agrees that its obligations hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
any payment (in whole or in part) of any of the Indebtedness is rescinded or
must be restored by any Lender or any holder of any Note, upon the insolvency,
bankruptcy or reorganization of any Borrower as though such payment had not been
made.
     14.4 Waiver of Defenses. Holdings hereby expressly waives: (i) notice of
the Lenders’ acceptance of this Agreement; (ii) notice of the existence or
creation or non payment of all or any of the Indebtedness; (iii) presentment,
demand, notice of dishonor, protest, and all other notices whatsoever; and
(iv) all diligence in collection or protection of or realization upon the
Indebtedness or any part thereof, any obligation hereunder, or any security for
or guaranty of any of the foregoing. No delay on the part of any of the Lenders
in the exercise of any right or remedy shall operate as a waiver thereof, and no
single or partial exercise by any of the Lenders of any right or remedy shall
preclude other or further exercise thereof or the exercise of any other right or
remedy. No action of any of the Lenders permitted hereunder shall in any way
affect or impair any such Lenders’ rights or Holdings’ obligations under this
Agreement. Until all of the Indebtedness has been Paid in Full, Holdings
irrevocably and absolutely subordinates any and all rights of subrogation,
contribution, indemnification, recourse, reimbursement and any similar rights
against Borrowers, whether these rights arise under an express or implied
contract or by operation of law. It is the intention of the parties that, until
all of the Indebtedness has been Paid in Full, Holdings shall not be (or be
deemed to be) a “creditor” (as defined in Section 101 of the Federal Bankruptcy
Code, as the same may be amended) of Borrowers (or any other Guarantor or any
other Person) by reason of the existence of this Agreement in the event that a
Borrower becomes a debtor in any proceeding under the Federal Bankruptcy Code.
This waiver is given to induce Lenders to enter into this Agreement and to
extend the credit facilities to Borrowers. Holdings waives any defense based
upon or arising by reason of (a) any disability or other defense of any Borrower
or any other person; (b) the cessation or limitation from any cause, other than
final and irrevocable payment in full, of the Indebtedness; (c) any lack of
authority of any officer, director, partner, agent or any other person acting or
purporting to act on behalf of a Borrower or any defect in the formation of a
Borrower; (d) the application by any Person of the proceeds of any Indebtedness
for purposes other than the purposes represented by Borrowers to Agent or
Lenders or intended or understood by Agent, Lenders or Holdings; (e) any act or
omission by Agent or any Lender which directly or indirectly results in or aids
the discharge of a Borrower or any Indebtedness by operation of law or
otherwise; or (f) any modification of the

134



--------------------------------------------------------------------------------



 



Indebtedness, in any form, including without limit the renewal, extension,
acceleration or other change in time for payment of the Indebtedness, or other
change in the terms of Indebtedness or any part of it, including without limit
an increase or decrease of the rate of interest. Holdings waives any defense it
may have based upon any election of remedies by Agent or any Lender which
destroys its subrogation rights or its right to proceed against a Borrower for
reimbursement, including without limit any loss of rights Holdings may suffer by
reason of any rights, powers or remedies of a Borrower in connection with any
anti-deficiency laws or any other laws limiting, qualifying or discharging the
Indebtedness. Without limiting the generality of the foregoing, the obligations
of Holdings under this Article 5, and the rights of Agent and Lenders to enforce
the same, by proceedings, whether by action at law, suit in equity or otherwise,
shall not be in any way affected to the extent permitted by applicable law, by
(i) any insolvency, bankruptcy, liquidation, reorganization, readjustment,
composition, dissolution, winding up or other proceeding involving or affecting
a Borrower, any or all of the Guarantors, Holdings or any other Person including
any discharge of, or bar or stay against collecting, all or any of the
Indebtedness in or as a result of any such proceeding; (ii) any change in the
ownership of any of the capital stock (or other ownership interests) of a
Borrower, Holdings, or any other party providing collateral or guarantees for
any Indebtedness of Borrowers, or any of its Affiliates; (iii) the election by
Agent and Lenders, in any bankruptcy proceeding of any person, to apply or not
apply Section 1111(b)(2) of the Bankruptcy Code; (iv) any extension of credit or
the grant of any security interest or lien under Section 363 of the Bankruptcy
Code; (v) any agreement or stipulation with respect to the provision of adequate
protection in any bankruptcy proceeding of any person; (vi) the avoidance of any
security interest or Lien in favor of Agent or any Lender for any reason;
(vii) any action taken by Agent or any Lender that is authorized by this
paragraph or any other provision of this Agreement or any Loan Document; or
(viii) any other principle or provision of law, statutory or otherwise, which is
or might be in conflict with the terms hereof. Holdings hereby waives to the
fullest extent possible under applicable law, any defense based upon the
doctrine of marshaling of assets or upon an election of remedies by Agent and
the Lenders, including, without limitation, an election to proceeds by
non-judicial rather than judicial foreclosure, and any defense based upon any
statute or rule of law which provides that the obligation of a surety must be
neither larger in amount nor in other respects more burdensome than that of the
principal.
     14.5 Representations, Warranties and Covenants. Holdings hereby represents
and warrants to each of the Lenders that it now has and will continue to have
independent means of obtaining information concerning Borrowers’ affairs,
financial condition and business. Lenders shall not have any duty or
responsibility to provide Holdings with any credit or other information
concerning Borrowers’ affairs, financial condition or business which may come
into the Lenders’ possession. Holdings represents and warrants (i) that the
business operations of Borrowers and Holdings are interrelated and complement
one another, and such entities have a common business purpose, (ii) that, to
permit the uninterrupted and continuous operations of Borrowers, such entities
now require and will from time to time hereafter require funds and credit
accommodations for general business purposes and (iii) that the proceeds of
advances under the Revolving Credit, the Term Loan and other credit facilities
extended hereunder will directly or indirectly benefit Holdings regardless of
whether Holdings receives part or all of the proceeds of such Advances.
[Signatures Follow On Succeeding Page]

135



--------------------------------------------------------------------------------



 



     WITNESS the due execution hereof as of the day and year first above
written.

          COMERICA BANK,     as Administrative Agent    
 
       
By:
  /s/ Kelly Cowherd    
 
 
 
   
Its:
  Corporate Banking Officer    
 
        COMERICA BANK,     as a Lender, as Issuing Lender     and as Swing Line
Lender    
 
       
By:
  /s/ Kelly Cowherd    
 
 
 
   
Its:
  Corporate Banking Officer    

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------



 



Lender:

          MB FINANCIAL BANK, N.A.
      By:   /s/ David G. Killpack      

Its: Senior Vice President
 
[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



Lender:

          CITIBANK, N.A.
      By:   /s/ Deborah T. Purvin      

Its: Vice President
 
[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



                  PEERLESS MFG. CO.    
 
           
 
  By:   /s/ Henry G. Schopfer, III    
 
     
 
   
 
  Its:   Chief Financial Officer    
 
                PMFG INC.    
 
           
 
  By:   /s/ Henry G. Schopfer, III    
 
     
 
   
 
  Its:   Chief Financial Officer    
 
                PMC ACQUISITION, INC.    
 
           
 
  By:   /s/ Henry G. Schopfer, III    
 
     
 
   
 
  Its:   Vice President    

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------



 



Schedule 1.1
Applicable Margin Grid
Revolving Credit and Term Loan Facilities
(basis points per annum)

                                  Basis for Pricing   Level I   Level II   Level
III   Level IV
Consolidated Total
  < 2.00 to 1.00     ³ 2.00 to 1.00  but    ³2.50 to 1.00  but    ³3.00 to 1.00
 
Leverage Ratio*
          < 2.50 to 1.00     < 3.00 to 1.00          
Revolving Credit
    225.00       250.00       275.00       300.00  
Eurodollar Margin
                               
Revolving Credit
    25.00       50.00       75.00       100.00  
Prime-Based Rate Margin
                               
Revolving Credit
    25.00       25.00       25.00       25.00  
Facility Fee
                               
Letter of Credit
    225.00       250.00       275.00       300.00  
Fees (exclusive of facing fees)
                               
Term Loan Eurodollar
    275.00       300.00       325.00       350.00  
Margin
                               
Term Loan
    50.00       75.00       100.00       125.00  
Prime-Based Rate Margin
                               

 

*   Definitions as set forth in the Credit Agreement.   **   Level IV pricing
shall be in effect until the delivery of the financial statements for the
quarter ending June 30, 2008, after which time the pricing grid shall govern.

 



--------------------------------------------------------------------------------



 



Schedule 1.2
Percentages and Allocations
Revolving Credit and TERM Loan Facilities

                                              REVOLVING   REVOLVING            
    CREDIT   CREDIT   TERM LOAN   TERM LOAN   WEIGHTED LENDERS   PERCENTAGE  
ALLOCATIONS   PERCENTAGE   ALLOCATIONS   PERCENTAGE
Comerica Bank
    50 %   $ 10,000,000       50 %   $ 20,000,000       50 %
MB Financial Bank, N.A.
    25 %   $ 5,000,000       25 %   $ 10,000,000       25 %
Citibank N.A.
    25 %   $ 5,000,000       25 %   $ 10,000,000       25 %
TOTALS
    100 %   $ 20,000,000       100 %   $ 40,000,000       100 %

 